 



--------------------------------------------------------------------------------

Exhibit 10.01

 

EXECUTION VERSION



 

AMENDMENT NO. 1 dated as of June 2, 2020 (this “Agreement”), to the Revolving
Credit Agreement dated as of February 10, 2020 (the “Existing Revolving Credit
Agreement”), among CARRIER GLOBAL CORPORATION, a Delaware corporation (the
“Company”), the SUBSIDIARY BORROWERS party thereto, the LENDERS party thereto
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

WHEREAS, the Company has requested that the Existing Revolving Credit Agreement
be amended as set forth herein; and

 

WHEREAS, the Lenders party hereto and the Administrative Agent are willing,
subject to the terms and conditions set forth below, to amend the Existing
Revolving Credit Agreement on the terms set forth herein (the Existing Revolving
Credit Agreement, as so amended, is referred to as the “Amended Revolving Credit
Agreement”).

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

SECTION 1. Defined Terms. Capitalized terms used and not otherwise defined
herein (including in the preliminary statements hereto) have the meanings
assigned to them in the Amended Revolving Credit Agreement.

 

SECTION 2. Amendments to the Existing Revolving Credit Agreement. Effective as
of the Amendment No. 1 Effective Date (as defined below):

 

(a) The Existing Revolving Credit Agreement is hereby amended by inserting the
language indicated in single or double underlined text (indicated textually in
the same manner as the following examples: single-underlined text or
double-underlined text) in Exhibit A hereto and by deleting the language
indicated by strikethrough text (indicated textually in the same manner as the
following example: stricken text) in Exhibit A hereto.

 

(b) A new Schedule 5.02(f) is hereby added to the Existing Revolving Credit
Agreement in the form of Schedule 5.02(f) attached as Schedule I hereto.

 

(c) Exhibit C to the Existing Revolving Credit Agreement is hereby amended and
restated in its entirety with the new Exhibit C attached as Exhibit B hereto.

 

SECTION 3. Representations and Warranties. The Company represents and warrants
to the other parties hereto that:

 

(a) This Agreement has been duly authorized, executed and delivered by the
Company and constitutes a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, subject to
applicable

 




--------------------------------------------------------------------------------

2

 

bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

 

(b) On and as of the Amendment No. 1 Effective Date, (i) the representations and
warranties of the Company set forth in Section 4.01 of the Amended Revolving
Credit Agreement (other than Sections 4.01(e)(ii) and 4.01(f) thereof) are true
and correct (x) in the case of the representations and warranties qualified by
materiality or Material Adverse Effect in the text thereof, in all respects and
(y) in the case of the representations and warranties other than those
referenced in the foregoing clause (x), in all material respects and (ii) no
Default or Event of Default has occurred and is continuing.

 

SECTION 4. Effectiveness of this Agreement. This Agreement and the amendment of
the Existing Revolving Credit Agreement as set forth in Section 2 hereof shall
become effective as of the first date (the “Amendment No. 1 Effective Date”) on
which each of the following conditions shall have been satisfied or waived:

 

(a) The Administrative Agent shall have executed a counterpart of this Agreement
and shall have received from the Company and the Lenders constituting the
Required Lenders either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include email transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

 

(b) The Administrative Agent shall have received all fees due and payable in
connection with this Agreement pursuant to that certain fee letter entered into
by the Company in connection herewith, and the Administrative Agent shall have
received reimbursement of all reasonable out-of-pocket expenses incurred by it
in connection with this Agreement that are required to be reimbursed or paid by
the Company under the Existing Revolving Credit Agreement, in the case of such
expenses, to the extent invoiced not less than one Business Day before the
Amendment No. 1 Effective Date.

 

The Administrative Agent shall promptly notify, in writing, the Company and the
Lenders of the Amendment No. 1 Effective Date, and such notice shall be
conclusive and binding.

 

SECTION 5. Effect of Amendment; No Novation. (a) Except as expressly set forth
herein, this Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Administrative Agent or the Lenders under the Existing Revolving Credit
Agreement or any other Loan Document and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Revolving Credit Agreement or any other
Loan Document, all of which shall continue in full force and effect in
accordance with the provisions thereof. Nothing herein shall be

 




--------------------------------------------------------------------------------

3

 

deemed to entitle any of the Company or the Subsidiary Borrowers on any other
occasion to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Amended Revolving Credit Agreement or any other Loan Document in similar
or different circumstances. This Agreement constitutes a Loan Document for all
purposes of the Amended Revolving Credit Agreement and the other Loan Documents.

 

(b) On and after the Amendment No. 1 Effective Date, each reference in the
Existing Revolving Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import, as used in the Existing Revolving Credit
Agreement, shall refer to the Amended Revolving Credit Agreement, and each
reference in any other Loan Document to “the Credit Agreement” or words of like
import shall refer to the Amendment Revolving Credit Agreement.

 

SECTION 6. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 7. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

SECTION 8. Incorporation by Reference. Sections 8.09(a), 8.10(b), 8.11, 8.12,
8.14 and 8.16 of the Existing Revolving Credit Agreement are hereby incorporated
by reference herein, mutatis mutandis.

 

[The remainder of this page intentionally left blank.]



 




--------------------------------------------------------------------------------

 IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 


CARRIER GLOBAL CORPORATION,           By /s/ David Gitlin     Name: David Gitlin
    Title: President & Chief Executive Officer

 


  By
    Name: Timothy McLevish     Title: Vice President, Chief Financial Officer

 

[Signature Page to Amendment No. 1 to the Carrier Revolving Credit Agreement]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 


CARRIER GLOBAL CORPORATION,           By
    Name: David Gitlin     Title: President & Chief Executive Officer

 


  By /s/ Timothy McLevish     Name: Timothy McLevish     Title: Vice President,
Chief Financial Officer

 
[Signature Page to Amendment No. 1 to the Carrier Revolving Credit Agreement]


--------------------------------------------------------------------------------



  JPMORGAN CHASE BANK, N.A., individually and as the Administrative Agent,

 

  by /s/ Jonathan Bennett  
Name: Jonathan Bennett  
Title: Executive Director

 

[Signature Page to Amendment No. 1 to the Carrier Revolving Credit Agreement]


--------------------------------------------------------------------------------

 

      SIGNATURE PAGE TO       AMENDMENT NO. 1 TO       THE REVOLVING CREDIT
AGREEMENT OF       CARRIER GLOBAL CORPORATION

 

  Name of Institution: Bank of America, N.A.

 

  By /s/ Jason Yakabu     Name:  Jason Yakabu     Title:  Vice President

 




--------------------------------------------------------------------------------

 

      SIGNATURE PAGE TO       AMENDMENT NO. 1 TO       THE REVOLVING CREDIT
AGREEMENT OF       CARRIER GLOBAL CORPORATION

 

  Name of Institution: Citibank, N.A.

 

  by /s/ Susan M. Olsen     Name : Susan M. Olsen     Title: Vice President

 

[Signature Page to Amendment No. 1 to the Carrier Revolving Credit Agreement]



--------------------------------------------------------------------------------

 

  SIGNATURE PAGE TO   AMENDMENT NO. 1 TO   THE REVOLVING CREDIT AGREEMENT OF  
CARRIER GLOBAL CORPORATION

 

  Name of Institution: HSBC Bank USA, National Association

 

  by /s/ Patrick D. Mueller     Name: Patrick D. Mueller     Title: Managing
Director

 




--------------------------------------------------------------------------------

 

 

  SIGNATURE PAGE TO   AMENDMENT NO. 1 TO   THE REVOLVING CREDIT AGREEMENT OF  
CARRIER GLOBAL CORPORATION

 

  Name of Institution: Goldman Sachs Bank USA

 

  by /s/ Jamie Minieri     Name: Jamie Minieri     Title: Authorized Signatory

 




--------------------------------------------------------------------------------

 

  SIGNATURE PAGE TO   AMENDMENT NO. 1 TO   THE REVOLVING CREDIT AGREEMENT OF  
CARRIER GLOBAL CORPORATION

 

  Name of Institution: Morgan Stanley Bank, N.A.

 

  by /s/ Christopher Winthrop     Name: Christopher Winthrop     Title:
Authorized Signatory

 




--------------------------------------------------------------------------------

 

 

  SIGNATURE PAGE TO   AMENDMENT NO. 1 TO   THE REVOLVING CREDIT AGREEMENT OF  
CARRIER GLOBAL CORPORATION

 

  Name of Institution: Sumitomo Mitsui Banking Corporation

  

  by /s/ Jun Ashley     Name: Jun Ashley     Title: Director

 




--------------------------------------------------------------------------------

 

 

  SIGNATURE PAGE TO   AMENDMENT NO. 1 TO  
THE REVOLVING CREDIT AGREEMENT OF
  CARRIER GLOBAL CORPORATION

  

  UNICREDIT BANK AG, NEW YORK BRANCH

 

  by /s/ Betsy Briggs     Betsy Briggs     Associate Director

 

  by /s/ Peter Daugavietis     Peter Daugavietis     Associate Director

 




--------------------------------------------------------------------------------

 

 

  SIGNATURE PAGE TO   AMENDMENT NO. 1 TO   THE REVOLVING CREDIT AGREEMENT OF  
CARRIER GLOBAL CORPORATION

 

  Name of Institution: Bank of Montreal, Chicago Branch

 

  by /s/ Andrew Berryman     Name: Andrew Berryman     Title: Vice President

 




--------------------------------------------------------------------------------

 

 

  SIGNATURE PAGE TO   AMENDMENT NO. 1 TO   THE REVOLVING CREDIT AGREEMENT OF  
CARRIER GLOBAL CORPORATION

 

    BNP PARIBAS, as a Lender         By: /s/ Rick Pace     Name: Rick Pace    
Title: Managing Director           By: /s/ Michael Lefkowitz     Name: Michael
Lefkowitz     Title: Vice President

 




--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE REVOLVING CREDIT AGREEMENT OF CARRIER
GLOBAL CORPORATION

 

  Name of Institution: Intesa Sanpaolo S.p.A. – New York Branch

 

  By /s/ Alessandro Toigo     Name: Alessandro Toigo     Title: Head of
Corporate Desk

 

  For any Lender requiring a second signature block:

 

  by /s/ Anne Culver     Name: Anne Culver     Title: VP, Relationship Manager

 




--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO

THE REVOLVING CREDIT AGREEMENT OF

CARRIER GLOBAL CORPORATION

  MIZUHO BANK, LTD.:  
    by /s/ Donna DeMagistris     Name: Donna DeMagistris     Title: Executive
Director

 

 




--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO

THE REVOLVING CREDIT AGREEMENT OF

CARRIER GLOBAL CORPORATION

  Name of Institution: MUFG Bank, Ltd.  
       by /s/ Victor Pierzchalski

 

    Name: Victor Pierzchalski     Title: Authorized Signatory

 




--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO

THE REVOLVING CREDIT AGREEMENT OF

CARRIER GLOBAL CORPORATION

 

Wells Fargo Bank, N.A.

 
    by /s/ Kay Reedy    

Name: Kay Reedy

    Title: Managing Director

 




--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO

THE REVOLVING CREDIT AGREEMENT OF

CARRIER GLOBAL CORPORATION

 

Name of Institution: BARCLAYS BANK PLC

 
    By /s/ Craig J. Malloy    

Name: Craig J. Malloy

    Title: Director

 




--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO

THE REVOLVING CREDIT AGREEMENT OF

CARRIER GLOBAL CORPORATION

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

   
      by /s/ Ming K. Chu
   

Name: Ming K. Chu


    Title: Director  

 
      by /s/ Annie Chung      

Name: Annie Chung


    Title: Director


 




--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO

THE REVOLVING CREDIT AGREEMENT OF

CARRIER GLOBAL CORPORATION

 

INDUSTRIAL AND COMMERICAL BANK OF CHINA LTD., NEW YORK BRANCH

 
       by /s/ Brian Foley

 

   

Name: Brian Foley

   

Title: Director

     

   by /s/ Gang Duan

 

   

Name: Gang Duan

   

Title: Executive Director

 




--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO

THE REVOLVING CREDIT AGREEMENT OF

CARRIER GLOBAL CORPORATION

 

Name of Institution: Bank of China, New York Branch

 
    by /s/ Raymond Qiao    

Name: Raymond Qiao

   

Title: Executive Vice President

 




--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO

THE REVOLVING CREDIT AGREEMENT OF

CARRIER GLOBAL CORPORATION 

 

Bayerische Landesbank, New York Branch

 
       by /s/ Alistair Anderson

 

   

Name: Alistair Anderson

   

Title: Senior Director


 by /s/ Elke Videgain




   

Name: Elke Videgain

   

Title: Vice President

 




--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO

THE REVOLVING CREDIT AGREEMENT OF

CARRIER GLOBAL CORPORATION

 

COMMERZBANK AG, NEW YORK BRANCH:

 
    by /s/ Mathew Ward    

Name: Mathew Ward

   

Title: Director

 

  by /s/ Robert Sullivan    

Name: Robert Sullivan

   

Title: Vice President

 




--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO

THE REVOLVING CREDIT AGREEMENT OF

CARRIER GLOBAL CORPORATION

 

Name of Institution: Royal Bank of Canada

 
    by /s/ Brian Hueter    

Name: Brian Hueter

   

Title: Authorized Signatory

 




--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE TO
AMENDMENT NO. 1 TO THE REVOLVING CREDIT AGREEMENT OF CARRIER GLOBAL CORPORATION

  

  Name of Institution: Societe Generale             By: /s/ Kimberly Metzger    
  Name: Kimberly Metzger       Title: Director

 




--------------------------------------------------------------------------------

  

SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE REVOLVING CREDIT AGREEMENT OF CARRIER
GLOBAL CORPORATION

  

  Name of Institution:           STANDARD CHARTERED BANK             By: /s/
James Beck       Name: James Beck       Title: Associate Director

 

 




--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE REVOLVING CREDIT AGREEMENT OF CARRIER
GLOBAL CORPORATION

 

  Name of Institution: THE BANK OF NEW YORK MELLON             by  /s/ Thomas J.
Tarasovich, Jr.       Name: Thomas J. Tarasovich, Jr.       Title: Vice
President

 

 




--------------------------------------------------------------------------------

SIGNATURE PAGE TO
AMENDMENT NO. 1 TO
THE REVOLVING CREDIT AGREEMENT OF
CARRIER GLOBAL CORPORATION

 

  Name of Institution: WESTPAC BANKING CORPORATION             by /s/ Richard
Yarnold       Name: Richard Yarnold       Title: Tier Two Attorney





--------------------------------------------------------------------------------

 

EXHIBIT A

 

Amended Revolving Credit Agreement

 

[Attached]

 




--------------------------------------------------------------------------------

 

EXECUTION VERSIONEXHIBIT A



 
 





 

REVOLVING CREDIT AGREEMENT

dated as of February 10, 2020,

among

CARRIER GLOBAL CORPORATION,

the SUBSIDIARY BORROWERS party hereto,

the LENDERS party hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

JPMORGAN CHASE BANK, N.A.,
BOFA SECURITIES, INC.,
CITIBANK, N.A.

and
HSBC SECURITIES (USA) INC.,
as Joint Lead Arrangers and Joint Bookrunners

 

BANK OF AMERICA, N.A.,
CITIBANK, N.A.

and

HSBC BANK USA, NATIONAL ASSOCIATION,
as Syndication Agents

GOLDMAN SACHS BANK USA

and 




--------------------------------------------------------------------------------

 

MORGAN STANLEY BANK, N.A.,
as Documentation Agents

 




--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

    Page

ARTICLE I

     

DEFINITIONS AND ACCOUNTING TERMS

      SECTION 1.01. Defined Terms 1 SECTION 1.02. Classification of Loans and
Borrowings 3340 SECTION 1.03. Terms Generally 3340 SECTION 1.04. Accounting
Terms; GAAP; Pro Forma Calculations 3340 SECTION 1.05. Interest Rates; LIBOR or
EURIBOR Notification 3442 SECTION 1.06. Divisions 3542 SECTION 1.07.
Effectuation of the Transactions 3543 SECTION 1.08. Currency Translation 3543
SECTION 1.09. Most Favored Nation Provision 43       ARTICLE II   AMOUNTS AND
TERMS OF THE LOANS   SECTION 2.01. Loans 3644 SECTION 2.02. Notice of Borrowings
3644 SECTION 2.03. [Reserved] 3745 SECTION 2.04. Notice to Lenders; Funding of
Loans 3745 SECTION 2.05. Commitment Fee and Other Fees 3846 SECTION 2.06.
Increase in Commitments; Termination or Reduction of Commitments 3847 SECTION
2.07. Repayment of Loans 3948 SECTION 2.08. Interest on Loans 4048 SECTION 2.09.
Conversion and Subsequent Interest Period Elections for Loans 4049 SECTION 2.10.
Prepayments of Loans 4251 SECTION 2.11. Increased Costs 4352 SECTION 2.12. Break
Funding Payments 4554 SECTION 2.13. Payments and Computations 4555 SECTION 2.14.
Taxes 4656 SECTION 2.15. Sharing of Payments, Etc 5263 SECTION 2.16. Defaulting
Lenders 5263 SECTION 2.17. Alternate Rate of Interest 5365 SECTION 2.18.
Mitigation Obligations; Replacement of Lenders 5567 SECTION 2.19. Subsidiary
Borrowers 5668

 



i

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

Page

 

ARTICLE III   CONDITIONS OF LENDING   SECTION 3.01. Closing Date 5971 SECTION
3.02. Conditions Precedent to Availability 6073 SECTION 3.03. Conditions
Precedent to Each Borrowing 6173 SECTION 3.04. Conditions to Initial Borrowing
by Each Designated Subsidiary Borrower 6174       ARTICLE IV   REPRESENTATIONS
AND WARRANTIES   SECTION 4.01. Representations and Warranties of the Company
6275 SECTION 4.02. Representations and Warranties of each Subsidiary Borrower
6477       ARTICLE V   COVENANTS OF THE COMPANY   SECTION 5.01. Affirmative
Covenants 6578 SECTION 5.02. Negative Covenants 6781       ARTICLE VI   EVENTS
OF DEFAULT   SECTION 6.01. Events of Default 7290 SECTION 6.02. Lenders’ Rights
upon an Event of Default 7391       ARTICLE VII   THE AGENTS   SECTION 7.01.
Authorization and Action 7493 SECTION 7.02. Agents’ Reliance, Etc 7593 SECTION
7.03. Delegation of Duties 7695 SECTION 7.04. Agents and Affiliates 7695

 



ii

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

Page

 

SECTION 7.05. Lender Credit Decision 7695 SECTION 7.06. [Reserved.] 7796 SECTION
7.07. Successor Administrative Agent 7796 SECTION 7.08. Arrangers, Syndication
Agents and Documentation Agents 7896 SECTION 7.09. Administrative Agent May File
Proofs of Claim 7897 SECTION 7.10. Certain ERISA Matters 7897       ARTICLE VIII
  MISCELLANEOUS   SECTION 8.01. Amendments, Etc 7999 SECTION 8.02. Notices, Etc
82102 SECTION 8.03. No Waiver; Remedies 84104 SECTION 8.04. Expenses; Indemnity;
Damage Waiver 84104 SECTION 8.05. Binding Effect; Survival 86106 SECTION 8.06.
Optional Assignments; Participations 86106 SECTION 8.07. Confidentiality 88109
SECTION 8.08. Records of Administrative Agent 90111 SECTION 8.09. Governing Law;
Consent to Service of Process; Waiver of Jury Trial 91112 SECTION 8.10.
Execution in Counterparts; Integration; Electronic Execution 92113 SECTION 8.11.
Severability 93114 SECTION 8.12. Headings 93114 SECTION 8.13. Interest Rate
Limitation 93114 SECTION 8.14. No Advisory or Fiduciary Responsibility 93115
SECTION 8.15. USA PATRIOT Act Notice and Beneficial Ownership Regulation 94115
SECTION 8.16. Acknowledgment and Consent to Bail-In of Affected Financial
Institutions 94116 SECTION 8.17. Conversion of Currencies 95116 SECTION 8.18.
Permitted Reorganization 95117       ARTICLE IX   COMPANY GUARANTEE   SECTION
9.01. The Guarantee 97119 SECTION 9.02. Guarantee Unconditional 97119 SECTION
9.03. Discharge; Reinstatement in Certain Circumstances 97120 SECTION 9.04.
Waiver by the Company 98120

 



iii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

Page

 

SECTION 9.05. Taxes 98121

 



iv

--------------------------------------------------------------------------------

 

SCHEDULES       Schedule 2.01 — Commitments Schedule 5.02(a) — Liens Schedule
5.02(c) — Sale and Leaseback Transactions Schedule 5.02(f) — Subsidiary
Indebtedness

 

EXHIBITS       Exhibit A — Form of Assignment and Assumption Exhibit B — Form of
Borrowing Request Exhibit C — Form of Compliance Certificate Exhibit D — Form of
Ineligible Subsidiary Designation Notice Exhibit E — Form of Interest Election
Request Exhibit F — Form of Subsidiary Borrower Agreement Exhibit G-1 — Form of
U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes and Foreign Lenders that are Disregarded Entities
for U.S. Federal Income Tax Purposes Whose Owner, for U.S. Federal Income Tax
Purposes, is not a Partnership) Exhibit G-2 — Form of U.S. Tax Certificate (For
Foreign Participants that are not Partnerships for U.S. Federal Income Tax
Purposes and Participants that are Disregarded Entities for U.S. Federal Income
Tax Purposes Whose Owner, for U.S. Federal Income Tax Purposes, is not a
Partnership) Exhibit G-3 — Form of U.S. Tax Certificate (For Foreign
Participants that are Partnerships for U.S. Federal Income Tax Purposes and
Participants that are Disregarded Entities for U.S. Federal Income Tax Purposes
Whose Owner, for U.S. Federal Income Tax Purposes, is a Partnership) Exhibit G-4
— Form of U.S. Tax Certificate (For Foreign Lenders that are Partnerships for
U.S. Federal Income Tax Purposes and Foreign Lenders that are Disregarded
Entities for U.S. Federal Income Tax Purposes Whose Owner, for U.S. Federal
Income Tax Purposes, is a Partnership) Exhibit H — Form of Incremental Facility
Agreement

 



v

--------------------------------------------------------------------------------

 



 

 

REVOLVING CREDIT AGREEMENT dated as of February 10, 2020, among CARRIER GLOBAL
CORPORATION, a Delaware corporation, CARRIER INTERCOMPANY LENDING DESIGNATED
ACTIVITY COMPANY, a designated activity company organized under the laws of
Ireland, each other SUBSIDIARY BORROWER party hereto, the LENDERS party hereto
and JPMORGAN CHASE BANK, N.A., as administrative agent.

 

The Company (such term and each other capitalized term used and not otherwise
defined herein having the meaning assigned to it in Article I) has requested the
Lenders to extend Commitments in the amount of US$2,000,000,000, as such amount
may be increased as set forth herein, under which the Borrowers may obtain Loans
in US Dollars or in Alternative Currencies. The Lenders are willing to extend
such credit to the Borrowers on the terms and subject to the conditions set
forth herein.

 

Accordingly, the parties hereto agree as follows:

 

Article I

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01.  Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:

 

“2020 Term Credit Agreement” means the Term Loan Credit Agreement dated as of
February 10, 2020, among UTC (prior to the UTC Release Date, as defined
therein), the Company, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent, as amended, extended, restated or otherwise modified
from time to time, or as refinanced or replaced with any other credit agreement.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing denominated in
US Dollars for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for US Dollars
for such Interest Period multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder, and its successors in such capacity as provided
in Article VII. Unless the context otherwise requires, the term “Administrative
Agent” shall include any Affiliate of JPMorgan Chase Bank, N.A. through which it
shall perform any of its obligations in such capacity hereunder.

 





1

--------------------------------------------------------------------------------

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Affected Tranche” has the meaning assigned to that term in Section
8.01(b)(iii).

 

“Affiliate” means, with respect to any Person, another Person that directly or
indirectly, through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent” means any of the Administrative Agent, the Syndication Agents or the
Documentation Agents.

 

“Agent Parties” has the meaning assigned to that term in Section 8.02(c).

 

“Aggregate Commitment” means, at any time, the sum of the Commitments of all the
Lenders at such time.

 

“Aggregate Revolving Credit Exposure” means, at any time, the sum of the US
Dollar Equivalents of the principal amounts of the Loans outstanding at such
time.

 

“Agreement” means this Revolving Credit Agreement, as amended, supplemented or
otherwise modified from time to time, including by any Incremental Facility
Agreement, any Subsidiary Borrower Agreement or any Ineligible Subsidiary
Designation Notice.

 

“Agreement Currency” has the meaning assigned to that term in Section 8.17(b).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate on such day (or, if such
day is not a Business Day, the immediately preceding Business Day) for a deposit
in US Dollars with a maturity of one month plus 1%. For purposes of clause (c)
above, the Adjusted LIBO Rate on any day shall be based on the Screen Rate at
approximately 11:00 a.m., London time, on such day for deposits in US Dollars
with a maturity of one month; provided that if the Screen Rate shall not be
available at such time for a maturity of one month with respect to US Dollars
but the Screen Rate shall be available for maturities both longer and shorter
than one month, then the Adjusted LIBO Rate shall be the Interpolated Screen
Rate as of such time. Any change in the Alternate Base Rate due to a

 





2

--------------------------------------------------------------------------------

 

change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively. If the Alternate
Base Rate is being used as an alternate rate pursuant to Section 2.17 (for the
avoidance of doubt, only until an amendment hereto has become effective pursuant
to Section 2.17(b)), then, for purposes of clause (c) above, the Adjusted LIBO
Rate shall be deemed to be zero.

 

“Alternative Currency” means Euro, Sterling and any other currency, other than
US Dollars, (a) that is freely available, freely transferable and freely
convertible into US Dollars, (b) in which dealings in deposits are carried on in
the London interbank market and (c) that has been designated by the Company as
an “Alternative Currency” and approved in writing as an “Alternate Currency” by
each Lender; provided that if any Lender shall have failed to approve any such
designated currency, then (i) the Company shall have the right to terminate the
Commitment of such Lender in accordance with Section 2.06(b) or require such
Lender to assign its interest in accordance with Section 2.18(b) or (ii) the
Company may establish a New Tranche in accordance with Section 8.01(c) for those
Lenders wishing to make loans in such designated currency.

 

“Amendment No. 1” means Amendment No. 1 dated as of June 2, 2020, to this
Agreement.

 

“Amendment No. 1 Effective Date” has the meaning assigned to such term in
Amendment No. 1.

 

“Anti-Corruption Laws” means all laws, rules and regulations of the United
States applicable to the Company or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Creditor” has the meaning assigned to that term in Section 8.17(b).

 

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan, any
ABR Loan or any Commitment Fee, as the case may be, the applicable rate per
annum set forth below under the caption “Eurocurrency Spread”, “ABR Spread” or
“Commitment Fee Rate”, as the case may be, in each case based upon the Ratings
applicable on such date:

 





3

--------------------------------------------------------------------------------

 



Level

Ratings (S&P /
Moody’s)

Eurocurrency Spread (basis points per annum)

ABR Spread (basis points per annum)

Commitment Fee Rate (basis points per annum)

1 A- / A3 or higher 100.0 0.0 9.0 2 BBB+ / Baa1 112.5 12.5 10.0 3 BBB/Baa2 125.0
25.0 12.5 4 BBB-/Baa3 137.5 37.5 17.5 5 Lower than BBB-/Baa3 150.0 50.0 22.5

 

 

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a Rating (other than by reason of the circumstances referred to in the
last sentence of this definition), then such rating agency shall be deemed to
have established a Rating in Level 5; (b) if the Ratings established or deemed
to have been established by Moody’s and S&P shall fall within different Levels,
the Applicable Rate shall be based upon the higher Rating unless the Ratings
differ by two or more Levels, in which case the Applicable Rate will be based
upon the Level one below that corresponding to the higher Rating; and (c) if the
Ratings established or deemed to have been established by Moody’s and S&P shall
be changed (other than as a result of a change in the rating system of Moody’s
or S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency. Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Company and the Administrative Agent shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency (it being understood that, in
the discretion of the Administrative Agent, any such negotiation on the part of
the Administrative Agent may be subject to prior consultation with one or more
Lenders and any consent by the Administrative Agent to any such amendment may be
subject to the Administrative Agent having obtained consent thereto from the
Required Lenders), and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation. Notwithstanding the foregoing, prior
to the Availability Date each of Moody’s and S&P shall be deemed to have
established a Rating in Level 2.

 

“Arrangers” means JPMorgan Chase Bank, N.A., BofA Securities, Inc., Citibank,
N.A. and HSBC Securities (USA) Inc., in their capacities as the joint lead
arrangers and joint bookrunners for the credit facility provided for herein.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose

 



4

--------------------------------------------------------------------------------

 

consent is required by Section 8.06, and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent and the Company.

 

“Attributable Debt” means, as to any particular lease under which any Person is
at the time liable for a term of more than 12 months, at any date as of which
the amount thereof is to be determined, the total net amount of rent required to
be paid by such Person under such lease during the remaining term thereof
(excluding any subsequent renewal or other extension options held by the
lessee), discounted at the interest rate implicit in the terms of the relevant
lease in accordance with GAAP. The net amount of rent required to be paid under
any such lease for any such period shall be the aggregate amount of the rent
payable by the lessee with respect to such period after excluding amounts
required to be paid on account of maintenance and repairs, services, insurance,
taxes, assessments, water rates and similar charges and contingent rents (such
as those based on sales). In the case of any lease which is terminable by the
lessee upon the payment of a penalty in an amount which is less than the total
discounted net amount of rent required to be paid from the later of the first
date upon which such lease may be so terminated or the date of the determination
of such net amount of rent, as the case may be, such net amount shall also
include the amount of such penalty, but no rent shall be considered as required
to be paid under such lease subsequent to the first date upon which it may be so
terminated.

 

“Availability Date” means the date on which the conditions specified in Section
3.02 are satisfied (or waived in accordance with Section 8.01).

 

“Availability Period” means the period from and including the Availability Date
to but excluding the Commitment Termination Date.

 

“Average COF Rate” has the meaning assigned to that term in Section 2.17(a).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of any Affected
Financial Institution.

 

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time that is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their Affiliates (other than through liquidation, administration
or other insolvency proceedings).

 





5

--------------------------------------------------------------------------------

 

“Bank of England Program” has the meaning assigned to that term in the
definition of “Commercial Paper”.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Company giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the applicable Screen Rate for syndicated credit facilities
denominated in US Dollars or the applicable Alternative Currency and (b) the
Benchmark Replacement Adjustment; provided that if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for all purposes of this Agreement; provided further that any such
Benchmark Replacement shall be administratively feasible as determined by the
Administrative Agent in its reasonable discretion.

 

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment (which may be a positive or
negative value or zero), that has been selected by the Administrative Agent and
the Company giving due consideration to (a) any selection or recommendation of a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the applicable Screen Rate with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body
and/or (b) any evolving or then-prevailing market convention for determining a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the applicable Screen Rate with the
applicable Unadjusted Benchmark Replacement for syndicated credit facilities
denominated in US Dollars or the applicable Alternative Currency at such time
(for the avoidance of doubt, such Benchmark Replacement Adjustment shall not be
in the form of a reduction to the Applicable Rate).

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate”, the definition of “Interest
Period”, timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

 





6

--------------------------------------------------------------------------------

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate or the EURIBO Rate:

 

(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event”, the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the applicable Screen Rate permanently or indefinitely ceases to provide the
applicable Screen Rate; or

 

(b) in the case of clause (c) of the definition of “Benchmark Transition Event”,
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate or the EURIBO Rate:

 

(a) a public statement or publication of information by or on behalf of the
administrator of the applicable Screen Rate announcing that such administrator
has ceased or will cease to provide the applicable Screen Rate, permanently or
indefinitely; provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the applicable
Screen Rate;

 

(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the applicable Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the applicable Screen Rate, a resolution authority with jurisdiction over
the administrator for the applicable Screen Rate or a court or an entity with
similar insolvency or resolution authority over the administrator for the
applicable Screen Rate, in each case which states that the administrator of the
applicable Screen Rate has ceased or will cease to provide the applicable Screen
Rate permanently or indefinitely; provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the applicable Screen Rate; and/or

 

(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the applicable Screen Rate announcing that
the applicable Screen Rate is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Company,

 



7

--------------------------------------------------------------------------------

 

the Administrative Agent (in the case of such notice by the Required Lenders)
and the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
or the EURIBO Rate and solely to the extent that the applicable Screen Rate has
not been replaced with a Benchmark Replacement, the period (a) beginning at the
time that such Benchmark Replacement Date has occurred if, at such time, no
Benchmark Replacement has replaced the applicable Screen Rate for all purposes
hereunder in accordance with Section 2.17 and (b) ending at the time that a
Benchmark Replacement has replaced the applicable Screen Rate for all purposes
hereunder pursuant to Section 2.17.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States.

 

“Borrower” means the Company or any Subsidiary Borrower.

 

“Borrower Materials” has the meaning assigned to that term in Section 5.01.

 

“Borrowing” means Loans of the same Type and currency and to the same Borrower
made, converted or continued on the same date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect.

 

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$25,000,000 and (b) in the case of a Borrowing denominated in an
Alternative Currency, the smallest amount of such Alternative Currency that is a
multiple of 1,000,000 units of such currency and that has a US Dollar Equivalent
of US$25,000,000 or more.

 

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000 and (b) in the case of a Borrowing denominated in an
Alternative Currency, the smallest amount of such Alternative Currency that is a
multiple of 1,000,000 units of such currency and that has a US Dollar Equivalent
of US$5,000,000 or more.

 





8

--------------------------------------------------------------------------------

 

“Borrowing Request” means a request by a Borrower (or the Company on behalf of a
Subsidiary Borrower) for a Borrowing in accordance with Section 2.02, which
shall be substantially in the form of Exhibit B or any other form approved by
the Administrative Agent and the Company.

 

“Business Day” means any day that is not a Saturday, a Sunday or any other day
on which commercial banks in New York City are authorized or required by law to
remain closed under the laws of, or do in fact remain closed in, the State of
New York; provided that (a) when used in connection with a LIBOR Loan
denominated in any currency, the term “Business Day” shall also exclude any day
that is not a London Banking Day and (b) when used in connection with a EURIBOR
Loan, the term “Business Day” shall also exclude any day that is not a TARGET
Day.

 

“Capitalized Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP (subject to Section 1.04);
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP (subject to Section 1.04).

 

“Carrier Business” means, collectively, (a) the business, operations and
activities of the “Carrier” (formerly known as UTC Climate, Controls & Security)
reporting segment of UTC conducted at any time prior to the consummation of the
Carrier Distribution by UTC or by any of its current or former Subsidiaries and
(b) any terminated, divested, or discontinued businesses, operations and
activities that, at the time of termination, divestiture or discontinuation,
primarily related to the business, operations and activities described in clause
(a) as then conducted.

 

“Carrier Distribution” means the pro rata distribution to the stockholders of
UTC of the common stock of the Company, which, at the time of the making of such
distribution, will, directly or indirectly through its Subsidiaries, hold the
Carrier Business.

 

“Carrier Distribution Condition” means the requirement that:

 

(a) the “effective time of the distribution” (or an equivalent term, in each
case, as such term is used in the Carrier Form 10) occurs and the Carrier
Distribution is consummated in a manner consistent in all material respects with
the Carrier Form 10; and

 

(b) the Carrier Distribution is consummated in a manner consistent in all
material respects with the Draft Carrier Form 10, except any failure or failures
to be so consistent (i) to the extent relating to (A) any updates to the
financial statements, other financial information, notes thereto and other
information contained or to be contained

 



9

--------------------------------------------------------------------------------

 

therein in respect of subsequent periods in accordance with the rules and
regulations of the SEC or otherwise relating to the passage of time, (B)
information previously omitted, in whole or in part, in the Draft Carrier Form
10 that is added in connection with the completion of the disclosures contained
in the Carrier Form 10 or (C) information required to be included therein by
applicable law or regulation or included therein in response to any comment
issued by the SEC or (ii) that, in the aggregate, are not material and adverse
to the interests of the Lenders (in their capacity as such) under this
Agreement.

 

“Carrier Form 10” means the Form 10 filed (whether or not publicly filed) by the
Company with the SEC pursuant to the Exchange Act (including the information
statement and the other exhibits filed therewith) relating to the Carrier
Distribution, as it may be amended or supplemented from time to time after the
original filing thereof and prior to the Carrier Distribution.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any “person” or “group” (as such terms
are defined in Section 13(d)(3) of the Exchange Act), other than (i) the Company
or its Subsidiaries, (ii) the New Holding Company pursuant to the Permitted
Reorganization or (iii) any employee benefit plan of the Company or its
Subsidiaries, and any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan, of equity interests in the Company
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding equity interests in the Company or (b) the occupation
of a majority of the seats (other than vacant seats) on the board of directors
of the Company by Persons who are not Continuing Directors.

 

Notwithstanding the foregoing, a “person” or “group” shall not be deemed to
beneficially own equity interests subject to a stock or asset purchase
agreement, merger agreement, option agreement, warrant agreement or similar
agreement (or voting or option or similar agreement related thereto) until the
consummation of the acquisition of the applicable equity interests in connection
with the transactions contemplated by such agreement.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any rule, regulation, treaty or other law,
(b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law, but if not
having the force of law, one which applies generally to the class or category of
financial institutions of which any Lender or the Administrative Agent forms a
part and compliance with which is in accordance with the general practice of
those financial institutions) of any Governmental Authority; provided that,
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder

 



10

--------------------------------------------------------------------------------

 

or issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case, pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, promulgated or issued.

 

“Charges” has the meaning assigned to that term in Section 8.13.

 

“Closing Date” means the date on which the conditions specified in Section 3.01
are satisfied (or waived in accordance with Section 8.01).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“COF Rate” has the meaning assigned to that term in Section 2.17(a).

 

“Commercial Paper” means any Debt represented by commercial paper issued by the
Company or any of its Consolidated Subsidiaries under commercial paper programs
existing as of the Amendment No. 1 Effective Date and any refinancings,
replacements or extensions thereof; provided that for the avoidance of doubt,
any commercial paper issued by the Company or any of its Consolidated
Subsidiaries under the Bank of England Covid Corporate Financing Facility (the
“Bank of England Program”) shall not constitute “Commercial Paper” for purposes
hereof.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to Section
2.06 or 8.06. The amount of each Lender’s Commitment on the Closing Date is set
forth on Schedule 2.01, and the aggregate amount of the Commitments on the
Closing Date is US$2,000,000,000.

 

“Commitment Fee” has the meaning assigned to that term in Section 2.05(a).

 

“Commitment Termination Date” means the earliest of (a) the first date on which
UTC shall have publicly announced the termination or abandonment of the Carrier
Distribution, (b) unless the Availability Date shall have occurred on or prior
to such date, the Outside Date and (c) the Scheduled Maturity Date, or the
earlier date of termination in whole of the Commitments pursuant to Section
2.06(b) or 6.02.

 





11

--------------------------------------------------------------------------------

 

“Company” means Carrier Global Corporation, a Delaware corporation and, prior to
the consummation of the Carrier Distribution, a wholly-owned Subsidiary of UTC.

 

“Company Guarantee” has the meaning assigned to that term in Section 9.01.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C or any other form approved by the Administrative Agent and the
Company.

 

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

 

(a) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; or

 

(b) if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (a) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for US Dollar-denominated syndicated credit
facilities at such time;

 

provided that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (a) or (b) above
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement”.

 

“Consolidated” refers to the consolidation of the accounts of a Person and its
Subsidiaries in accordance with GAAP.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus

 

(a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum for such period of:

 





12

--------------------------------------------------------------------------------

 

(i) Consolidated interest expense (including imputed interest expense in respect
of Capitalized Lease Obligations);

 

(ii) Consolidated income tax expense;

 

(iii) depreciation and amortization expense;

 

(iv) non-cash charges or losses, including non-cash compensation expense,
impairment charges and any write-offs or write-downs of assets, but excluding
(A) any non-cash charge that results from an accrual of a reserve for cash
charges to be taken in any future period, (B) an amortization of a prepaid cash
expense that was paid and not expensed in a prior period or (C) write-down or
write-off with respect to accounts receivable (including any addition to bad
debt reserves or bad debt expense);

 

(v) restructuring, extraordinary, unusual or non-recurring charges or losses,
including transaction fees, costs and expenses (including financing fees,
financial and other advisory fees, accounting and consulting fees and legal
fees) incurred in connection with Material Acquisitions and Material
Dispositions;

 

(vi) transaction fees, costs and expenses incurred in connection with the
Transactions; provided that (i) no amounts may be added back pursuant to this
clause (vi) for any such fees, costs and expenses incurred or accrued after the
last day of the eighth full fiscal quarter ending after the Availability Date
and (ii) the amounts added back pursuant to this clause (vi) may not exceed (A)
with respect to any period of four consecutive fiscal quarters, US$150,000,000
and (B) with respect to all periods, US$300,000,000;

 

(vii) any unrealized losses attributable to the application of “mark to market”
accounting in respect of Hedge Agreements;

 

(viii) any net after-tax loss attributable to the early extinguishment of Debt
or obligations under Hedge Agreements;

 

(ix) the cumulative effect for such period of a change in accounting principles;
minus

 

(b) without duplication and to the extent included in determining such
Consolidated Net Income, the sum for such period of:

 

(i) any non-cash gains or items of income (other than the accrual of revenue),
but excluding any such items in respect of which cash was received in a prior
period or will be received in a future period;

 

(ii) extraordinary, unusual or nonrecurring gains or items of income;

 





13

--------------------------------------------------------------------------------

 

(iii) any unrealized gains attributable to the application of “mark to market”
accounting in respect of Hedge Agreements;

 

(iv) any net after-tax gain attributable to the early extinguishment of Debt or
obligations under Hedge Agreements; and

 

(v) the cumulative effect for such period of a change in accounting principles;

 

provided that Consolidated EBITDA shall be calculated so as to exclude the
effect of any gain or loss that represents after-tax gains or losses
attributable to any sale, transfer or other disposition (other than sales,
transfers or other dispositions in the ordinary course of business).
Notwithstanding anything to the contrary contained herein, but subject to the
next sentence, Consolidated EBITDA shall be deemed to be (A) for the period of
four consecutive fiscal quarters of the Company ended prior to the last day of
the first fiscal quarter that shall have commenced on or after the Availability
Date, pro forma Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Company ended December 31, 2019, determined by reference to the
Pro Forma Company Financial Statements, (B) for the period of four consecutive
fiscal quarters of the Company ended on the last day of the first fiscal quarter
that shall have commenced on or after the Availability Date, Consolidated EBITDA
for such first fiscal quarter multiplied by four, (C) for the period of four
consecutive fiscal quarters of the Company ended on the last day of the second
fiscal quarter that shall have commenced on or after the Availability Date,
Consolidated EBITDA for the two fiscal quarter period then ended multiplied by
two, and (D) for the period of four consecutive fiscal quarters of the Company
ended on the last day of the third fiscal quarter that shall have commenced on
or after the Availability Date, Consolidated EBITDA for the three fiscal quarter
period then ended multiplied by 4/3. For the purposes of calculating
Consolidated EBITDA for any period, if at any time during such period the
Company or any Subsidiary shall have consummated a Material Acquisition or a
Material Disposition, Consolidated EBITDA for such period shall be determined
giving pro forma effect thereto in accordance with Section 1.04(b); provided
that the Company shall not be required to calculate Consolidated EBITDA on a pro
forma basis with respect to any Material Acquisition or any Material Disposition
if the Company determines in its reasonable discretion that it does not have
reasonably and readily identifiable information to make such pro forma
calculation.

 

“Consolidated Leverage Ratio” means, as of any date, the ratio of (a)
Consolidated Total Net Debt as of such date to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters of the Company most recently ended on
or prior to such date.

 





14

--------------------------------------------------------------------------------

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Company and its Consolidated Subsidiaries for such period determined in
conformity with GAAP.

 

“Consolidated Net Tangible Assets” means the total amount of assets of the
Company and its Consolidated Subsidiaries (less applicable reserves and other
properly deductible items) after deducting therefrom (a) all current liabilities
(excluding any thereof which are by their terms extendible or renewable at the
option of the obligor thereon to a time more than 12 months after the time as of
which the amount thereof is being computed) and (b) all goodwill, trade names,
trademarks, patents, unamortized debt discount and expense and other like
intangibles, all as set forth on the most recent Consolidated balance sheet of
the Company and its Consolidated Subsidiaries and computed in accordance with
GAAP (which calculation shall give pro forma effect to any Material Acquisition
or Material Disposition consummated by the Company or its Consolidated
Subsidiaries since the date of such Consolidated balance sheet and on or prior
to the date of determination, as if such Material Acquisition or Material
Disposition had occurred on the date of such Consolidated balance sheet). Until
the first delivery of the Consolidated financial statements of the Company and
its Consolidated Subsidiaries pursuant to Section 5.01(a)(i) or 5.01(a)(ii),
Consolidated Net Tangible Assets shall be determined by reference to the pro
forma combined balance sheet described in the definition of “Pro Forma Company
Financial Statements”.

 

“Consolidated Total Net Debt” means, as of any date, (a) the sum, without
duplication, of (i) the aggregate principal amount of Debt of the Company and
its Consolidated Subsidiaries outstanding as of such date, (ii) the aggregate
amount of Capitalized Lease Obligations of the Company and its Consolidated
Subsidiaries as of such date and (iii) the aggregate principal amount of the
purchase money indebtedness of the Company and its Consolidated Subsidiaries
outstanding as of such date, minus (b) the aggregate amount of Unrestricted Cash
as of such date.

 

“Continuing Director” means a director who (a) was a member of the Company’s
board of directors on the Availability Date after giving effect to the Carrier
Distribution, (b) becomes a member of the Company’s board of directors
subsequent to the Availability Date and whose appointment, election or
nomination for election by the Company’s stockholders is duly approved by a
majority of the directors referred to in clause (a) above constituting at the
time of such appointment, election or nomination at least a majority of that
board or (c) becomes a member of the Company’s board of directors subsequent to
the Availability Date and whose appointment, election or nomination for election
by the Company’s stockholders is duly approved by a majority of the directors
referred to in clauses (a) and (b) above constituting at the time of such
appointment, election or nomination at least a majority of that board.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through

 



15

--------------------------------------------------------------------------------

 

the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

 

“Conversion Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$10,000,000, and (b) in the case of a Borrowing denominated in an
Alternative Currency, the smallest amount of such Alternative Currency that is a
multiple of 1,000,000 units of such currency and that has a US Dollar Equivalent
of US$10,000,000 or more.

 

“Conversion Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000, and (b) in the case of a Borrowing denominated in an
Alternative Currency, the smallest amount of such Alternative Currency that is a
multiple of 1,000,000 units of such currency and that has a US Dollar Equivalent
of US$1,000,000 or more.

 

“Converted Tranche” has the meaning assigned to that term in Section 8.01(c).

 

“Corresponding Tenor” means, with respect to a Benchmark Replacement, a tenor
(including overnight) having approximately the same length (disregarding any
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the applicable Screen Rate.

 

“Covenant Modification Period” means the period commencing on the Amendment No.
1 Effective Date and ending on the day immediately preceding December 31, 2021;
provided that if the Company shall have delivered to the Administrative Agent a
written notice of its desire to terminate the Covenant Modification Period as of
an earlier date, together with a certificate of a Financial Officer of the
Company certifying that the Consolidated Leverage Ratio for the Test Period
ending with the fiscal quarter of the Company most recently ended on or prior to
such date was 4.00:1.00 or less and setting forth reasonably detailed
calculations with respect thereto, then the Covenant Modification Period shall
terminate on such earlier date.

 

“Debt” has the meaning assigned to that term in Section 5.02(a).

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, Irish law
examinership, reorganization or similar debtor relief laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

 

“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.

 





16

--------------------------------------------------------------------------------

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed, within three Business Days of the date required to be funded or paid,
(i) to fund any portion of its Loans or (ii) to pay to the Administrative Agent
or any Lender any other amount required to be paid by it hereunder (unless, in
the case of an obligation to fund a Loan, such Lender notifies the Company and
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference
to a specific Event of Default) has not been satisfied); (b) has notified the
Company, the Administrative Agent or any Lender in writing that it does not
intend to comply with its funding obligations hereunder or has made a public
statement to that effect with respect to its funding obligations hereunder
(unless such notice or public statement relates to such Lender’s obligation to
fund a Loan hereunder and indicates that such position is based on such Lender’s
good faith determination that a condition precedent to funding (specifically
identified in such writing, including, if applicable, by reference to a specific
Event of Default) has not been satisfied) or generally under other agreements in
which it commits to extend credit; (c) has failed, within three Business Days
after request by the Administrative Agent, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations as
of the date of certification) to fund prospective Loans, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written certification by the Administrative Agent; (d) has, or
has a direct or indirect parent company that has, become the subject of a
Bail-In Action; or (e) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in such Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

 

“Documentation Agents” means Goldman Sachs Bank USA and Morgan Stanley Bank,
N.A., in their capacities as documentation agents for the credit facility
provided for herein.

 

“Domestic Subsidiary” means, with respect to any Person, any Subsidiary of such
Person incorporated or organized under the laws of any State of the United
States or the District of Columbia.

 





17

--------------------------------------------------------------------------------

 

“Draft Carrier Form 10” means the Carrier Form 10 (including the information
statement and the other exhibits contemplated thereby) in the form delivered, or
deemed to be delivered, to the Lenders pursuant to Section 3.01(d).

 

“Early Opt-in Election” means the occurrence of:

 

(a) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Company)
that the Required Lenders have determined that syndicated credit facilities
denominated in US Dollars or in the applicable Alternative Currency being
executed at such time, or that include language similar to that contained in
Section 2.17(b), are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the LIBO Rate or the EURIBO Rate,
as applicable, and

 

(b) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Company and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above or (c) any
financial institution established in an EEA Member Country that is a Subsidiary
of an institution described in clause (a) or (b) above and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Electronic Signature” means an electronic signature, sound, symbol or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.

 

“Eligible Assignee” means any Person, other than (a) a natural person, (b) a
holding company, investment vehicle or trust for, or owned and operated by or
for the primary benefit of, a natural person, (c) the Company, (d) any
Subsidiary of the Company, (e) any Affiliate of the Company or (f) any
Defaulting Lender.

 





18

--------------------------------------------------------------------------------

 

“Employee Matters Agreement” means the Employee Matters Agreement by and among
the Company, UTC and Otis Worldwide Corporation, dated as of April 2, 2020, as
amended, amended and restated, supplemented or otherwise modified from time to
time.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
directives, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, release or threatened release of any toxic
or hazardous substance or waste, or health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation,
attorneys’ and consultants’ fees, fines, penalties or indemnities), directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and all rules, regulations, rulings and official interpretations promulgated or
issued thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a group of which the Company is a member and which is under
common control within the meaning of Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event” under 4043 of ERISA (other than
an event for which the 30-day notice period is waived or a safe harbor is
available) with respect to a Plan, (b) any failure by any Plan to satisfy the
minimum funding standard under Section 412 of the Code, (c) the filing of an
application for a waiver of the minimum funding standard with respect to any
Plan under Section 412(c) of the Code, (d) the incurrence of any liability under
Title IV of ERISA with respect to the involuntary or distress termination of any
Plan under Sections 4041(c) or Section 4042 of ERISA, (e) the receipt from the
PBGC or a plan administrator by the Company or any ERISA Affiliate of the
Company of any notice relating to an intention to terminate any Plan or Plans or
to appoint a trustee to administer any Plan under Section 4041(c) or Section
4042 of ERISA, (f) the incurrence of any liability with respect to the
withdrawal or partial withdrawal from any Plan (within the meaning of Section
4063 of ERISA) or Multiemployer Plan (within the meaning of Sections 4203 or
4205 of ERISA) or (g) the receipt of any notice by the Company or an ERISA
Affiliate of the Company from any

 



19

--------------------------------------------------------------------------------

 

Multiemployer Plan, concerning the imposition of withdrawal liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent
within the meaning of Section 4245 of ERISA, or in endangered, critical and
declining, or critical status within the meaning of Section 305 of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“EURIBO Rate” means, with respect to any EURIBOR Loan for any Interest Period,
the applicable Screen Rate as of the Specified Time on the Quotation Day.

 

“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the EURIBO Rate.

 

“Euro” or “€” means the single currency of the participating member states of
the European Union.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate, the LIBO Rate or
the EURIBO Rate.

 

“Events of Default” has the meaning assigned to that term in Section 6.01.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

 

“Exchange Rate” means, as of any date of determination, for purposes of
determining the US Dollar Equivalent of any currency other than US Dollars, the
rate at which such currency may be exchanged into US Dollars at the time of
determination on such day as last provided (either by publication or as may
otherwise be provided to the Administrative Agent) by the applicable Reuters
source on the Business Day (determined based on New York City time) immediately
preceding such day of determination. In the event that Reuters ceases to provide
such rate of exchange or such rate does not appear on the applicable Reuters
source, the Exchange Rate shall be determined by reference to such other
publicly available information service for displaying such rate of exchange at
such time as shall be selected by the Administrative Agent from time to time in
its reasonable discretion after consultation with the Company.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a

 



20

--------------------------------------------------------------------------------

 

Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office in, or, in the case of any Lender, its applicable lending office located
in, the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, withholding
Taxes (including backup withholding Taxes) imposed by the United States on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to laws in effect on the
date on which (i) such Lender acquires such interest in such Loan or Commitment
(other than pursuant to an assignment request by the Company under Section
2.18(b)) or (ii) such Lender changes its lending office, except in each case to
the extent that, pursuant to Section 2.14, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
acquired the applicable interest in such Loan or Commitment or to such Lender
immediately before it changed its lending office, (c) in the case of a Lender,
any withholding Taxes imposed by Ireland on a payment under this Agreement, if
on the date on which such payment falls due, such payment could have been made
to such Lender without such withholding tax if such Lender was an Irish
Qualifying Lender, but on that date such Lender is not or has ceased to be an
Irish Qualifying Lender other than as a result of any change after the date it
became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or treaty, or any published practice
or concession of any relevant taxing authority, (d) Taxes attributable to such
Recipient’s failure to comply with Section 2.14(f) and (e) any U.S. Federal
withholding Taxes imposed under FATCA; provided that, for the avoidance of
doubt, for purposes of clause (b)(i), in the case of an interest in a Loan
acquired by a Lender pursuant to the funding of a Commitment, such Lender shall
be treated as acquiring such interest on the date such Lender acquired an
interest in the Commitment pursuant to which such Loan was funded.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, as of the date of this Agreement (or
any amended or successor version described above), and any fiscal or regulatory
legislation, rules, guidance notes or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
implementing the foregoing.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the NYFRB Website from
time to time, and published on the next succeeding Business Day by the NYFRB as
the effective federal funds rate; provided that if such rate shall be less than
zero, such rate shall be deemed to be zero for all purposes.

 





21

--------------------------------------------------------------------------------

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer or
controller of such Person.

 

“Foreign Lender” means a Lender that (a) is not a U.S. Person or (b) is an
entity disregarded as separate from its owner for U.S. federal income tax
purposes and is owned, for U.S. federal income tax purposes, by a Person that is
not U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States as in
effect, subject to Section 1.04, from time to time.

 

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction, or any option or similar agreement, involving, or
settled by reference to, one or more rates, currencies, commodities, prices of
equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or the Subsidiaries shall be a Hedge Agreement.

 

“Historical Company Financial Statements” means the combined balance sheet of
the Company and its Subsidiaries as of December 31, 2019 and the combined
statements of operations, of comprehensive income, of changes in equity and of
cash flows of the Company and its Subsidiaries for the year then ended, in each
case, included in the Draft Carrier Form 10.

 

“IBA” has the meaning assigned to that term in Section 1.05.

 





22

--------------------------------------------------------------------------------

 

“Increase Effective Date” has the meaning assigned to such term in Section
2.06(a).

 

“Increasing Lender” has the meaning assigned to that term in Section 2.06(a).

 

“Incremental Facility Agreement” has the meaning assigned to that term in
Section 2.06(a).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under this Agreement and (b) to the extent not otherwise described in
clause (a) of this definition, Other Taxes.

 

“Indemnitee” has the meaning assigned to that term in Section 8.04(b).

 

“Industrial Development Bonds” means obligations issued by a State, a
Commonwealth, a Territory or a possession of the United States, or any political
subdivision of any of the foregoing, or the District of Columbia, the interest
on which is excludable from gross income of the holders thereof pursuant to the
provisions of Section 103(a)(1) of the Code (or any similar provision of the
Code), as in effect on the date of the issuance of such obligations.

 

“Ineligible Subsidiary” means any Subsidiary Borrower designated as such
pursuant to Section 2.19(c).

 

“Ineligible Subsidiary Designation Notice” means an Ineligible Subsidiary
Designation Notice substantially in the form of Exhibit D hereto, duly executed
by the Company.

 

“Information” has the meaning assigned to that term in Section 8.07.

 

“Interest Election Request” means a request by a Borrower (or the Company on
behalf of a Subsidiary Borrower) to convert or continue a Borrowing in
accordance with Section 2.09, which shall be substantially in the form of
Exhibit E or any other form approved by the Administrative Agent and the
Company.

 

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two (other than in the case
of a EURIBOR Borrowing), three, six or, if available, 12 months thereafter, as
the applicable Borrower (or the Company on behalf of the applicable Subsidiary
Borrower) may elect; provided that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such

 



23

--------------------------------------------------------------------------------

 

next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period and (c) no Borrower may elect an
Interest Period ending after the Scheduled Maturity Date. For purposes hereof,
the date of a Borrowing initially shall be the date on which such Borrowing is
made, and thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

 

“Interpolated Screen Rate” means, with respect to any Eurocurrency Borrowing for
any Interest Period or for purposes of clause (c) of the definition of the term
“Alternate Base Rate”, a rate per annum that results from interpolating on a
linear basis between (a) the applicable Screen Rate for the longest maturity for
which a Screen Rate is available that is shorter than the applicable period and
(b) the applicable Screen Rate for the shortest maturity for which a Screen Rate
is available that is longer than the applicable period, in each case as of the
time the Interpolated Screen Rate is required to be determined in accordance
with the other provisions hereof; provided that the Interpolated Screen Rate
shall in no event be less than zero.

 

“Irish Companies Act” means the Companies Act of 2014 of Ireland, as amended.

 

“Irish Qualifying Lender” means a Lender that at the time the payment is made,
is, beneficially entitled to the interest payable to such Lender in respect of
an advance under this Agreement, and that:

 

(a) is a company (within the meaning of section 4 of the TCA);

 

(i) which, by virtue of the law of a Relevant Territory, is resident in the
Relevant Territory for the purposes of tax and that jurisdiction imposes a tax
that generally applies to interest receivable in that jurisdiction by companies
from sources outside that jurisdiction; or

 

(ii) in receipt of interest under this Agreement which:

 

(A) is exempted from the charge to Irish income tax pursuant to the terms of a
double taxation treaty entered into between Ireland and another jurisdiction
that is in force on the date the relevant interest is paid; or

 

(B) would be exempted from the charge to Irish income tax pursuant to the terms
of a double taxation treaty entered into between Ireland and another
jurisdiction signed on or before the date on which the

 



24

--------------------------------------------------------------------------------

 

relevant interest is paid but not in force on that date, assuming that treaty
had the force of law on that date;

 

provided that, in the case of both (A) and (B) above, such company does not
provide its commitment in connection with a trade or business which is carried
on by it in Ireland through a branch or agency; or

 

(b) is a U.S. corporation that is incorporated in the United States and is
subject to U.S. Federal income tax on its worldwide income, provided that such
U.S. corporation does not provide its commitment in connection with a trade or
business which is carried on by it in Ireland through a branch or agency; or

 

(c) is a U.S. limited liability company, where the ultimate recipients of the
interest payable to that limited liability company satisfy the requirements set
out in (a) or (b) above and the business conducted through the limited liability
company is so structured for market reasons and not for tax avoidance purposes,
provided that such limited liability company does not provide its commitment in
connection with a trade or business which is carried on by it in Ireland through
a branch or agency; or

 

(d) is an Irish Treaty Lender.

 

“Irish Subsidiary Borrower” means Carrier Intercompany Lending Designated
Activity Company, a designated activity company organized under the laws of
Ireland and a Subsidiary of the Company.

 

“Irish Treaty Lender” means a Lender other than a Lender falling within clause
(a), (b) or (c) of the definition of Irish Qualifying Lender, which is on the
date any relevant payment is made entitled under a double taxation agreement in
force on that date (subject to the completion of any procedural formalities) to
that payment without any deduction or withholding of Tax imposed by any
governmental or other taxing authority of or in Ireland.

 

“IRS” means the United States Internal Revenue Service, or any other
Governmental Authority that shall have succeeded to the functions thereof.

 

“Judgment Currency” has the meaning assigned to that term in Section 8.17(b).

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Incremental Facility Agreement, other than any such Person that shall have
ceased to be a party hereto pursuant to Section 2.06 or 8.06.

 





25

--------------------------------------------------------------------------------

 

“LIBO Rate” means, with respect to any LIBOR Loan denominated in any currency
for any Interest Period, the applicable Screen Rate as of the Specified Time on
the Quotation Day.

 

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate or the LIBO Rate.

 

“Liens” has the meaning assigned to that term in Section 5.02(a).

 

“Liquidity” means, at any time, an amount equal to: (a) Unrestricted Cash at
such time, plus (b) an amount (if such amount is positive) equal to (i) the
Aggregate Commitment in effect at such time minus (ii) the Aggregate Revolving
Credit Exposure at such time, minus (c) the aggregate principal amount of
Commercial Paper outstanding at such time.

 

“Loan” means a loan by a Lender to a Borrower pursuant to this Agreement.

 

“Loan Documents” means this Agreement, each Incremental Facility Agreement, each
Subsidiary Borrower Agreement and each Ineligible Subsidiary Designation Notice.

 

“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars or with respect to any payment hereunder to be made in US Dollars, New
York City time and (b) with respect to a Loan or Borrowing denominated in an
Alternative Currency or with respect to any payment hereunder to be made in an
Alternative Currency, London time.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank market.

 

“Material Acquisition” means any acquisition by the Company or any of its
Subsidiaries of (a) equity interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary of the Company or (b) assets
comprising all or substantially all the assets of (or all or substantially all
the assets constituting a business unit, division, product line or line of
business of) any Person (in the case of clauses (a) and (b), including as a
result of a merger or consolidation); provided that, in the case of clauses (a)
and (b), the aggregate consideration therefor exceeds US$50,000,000.

 

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, operations or business of the Company and its Subsidiaries, taken as
a whole, or (b) the rights of or benefits available to the Administrative Agent
or the Lenders under this Agreement, taken as a whole.

 





26

--------------------------------------------------------------------------------



“Material Debt” means Debt in the principal amount in excess of US$100,000,000.

 

“Material Disposition” means any sale, transfer or other disposition by the
Company or any of its Subsidiaries of (a) all or substantially all the issued
and outstanding equity interests in any Person that are owned by the Company or
any of its Subsidiaries or (b) assets comprising all or substantially all the
assets of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of) any Person; provided that, in the
case of clauses (a) and (b), such sale, transfer or other disposition yields net
proceeds to the Company or any of its Subsidiaries in excess of US$50,000,000 in
the aggregate.

 

“Maximum Rate” has the meaning assigned to that term in Section 8.13.

 

“Merger Agreement” means the Agreement and Plan of Merger, dated as of June 9,
2019, by and among UTC, Light Merger Sub Corp. and Raytheon Company, as amended,
amended and restated, supplemented or otherwise modified from time to time.

 

“MNPI” means material information concerning the Company, its Subsidiaries or
the respective securities of any of the foregoing that has not been disseminated
in a manner making it available to investors generally, within the meaning of
Regulation FD under the Securities Act and the Exchange Act.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Company or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

“New Holding Company” has the meaning assigned to that term in Section 8.18.

 

“New Subsidiary Borrower” has the meaning assigned to that term in Section
8.01(c).

 

“New Tranche” has the meaning assigned to that term in Section 8.01(c).

 

“Notice of Objection” has the meaning assigned to that term in Section 2.19(a).

 

“NYFRB” means the Federal Reserve Bank of New York.

 





27

--------------------------------------------------------------------------------

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided that if both such rates are not published for any such day
that is a Business Day, the “NYFRB Rate” shall be the rate quoted for such day
for a Federal funds transaction at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided further that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for all purposes.

 

“NYFRB Website” means the website of the NYFRB at http://www.newyorkfed.org, or
any successor source.

 

“Objecting Lender” has the meaning assigned to that term in Section 2.19(a).

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising solely from
such Recipient having taken any of the following actions: executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced this Agreement, or sold or assigned pursuant
to Section 2.18(b) an interest in any Loan or other interest under this
Agreement).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.18(b)).

 

“Outside Date” means the “Outside Date” as defined in the Merger Agreement, as
in effect on the Closing Date, and subject to extension thereof as provided in
Sections 6.16(c) and 8.1(b)(i) of the Merger Agreement, as in effect on the
Closing Date, but in any event no later than April 1, 2021.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depositary institutions, as such composite rate shall be
determined by the NYFRB as set forth on the NYFRB Website from time to time, and
published on the next succeeding Business Day by the NYFRB as an Overnight Bank
Funding Rate.

 





28

--------------------------------------------------------------------------------

 

“Participant” has the meaning assigned to that term in Section 8.06(c).

 

“Participant Register” has the meaning assigned to that term in Section 8.06(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA, or any other Governmental Authority that shall have succeeded to the
functions thereof.

 

“Permitted Reorganization” means a transaction described in Section 8.18
pursuant to which the Company becomes a wholly-owned Domestic Subsidiary of the
New Holding Company, but only if all the requirements set forth in Section 8.18
shall have been satisfied.

 

“Permitted Reorganization Merger Subsidiary” has the meaning assigned to that
term in Section 8.18.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, Governmental Authority or any other entity.

 

“Plan” means an employee benefit plan, other than a Multiemployer Plan, which is
(or, in the event that any such plan has been terminated within five years after
a transaction described in Section 4069 of ERISA, was) maintained for employees
of the Company or any ERISA Affiliate and subject to Title IV of ERISA.

 

“Platform” means Debt Domain, IntraLinks™, SyndTrak or any other electronic
platform chosen by the Administrative Agent to be its electronic transmission
system.

 

“Prepayment Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$20,000,000 and (b) in the case of a Borrowing denominated in an
Alternative Currency, the smallest amount of such Alternative Currency that is a
multiple of 1,000,000 units of such currency and that has a US Dollar Equivalent
of US$20,000,000 or more.

 

“Prepayment Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in an
Alternative Currency, the smallest amount of such Alternative Currency that is a
multiple of 1,000,000 units of such currency and that has a US Dollar Equivalent
of US$1,000,000 or more.

 

“Prime Rate” means the rate of interest per annum last quoted by The Wall Street
Journal as the “prime rate” in the United States or, if The Wall Street Journal

 





29

--------------------------------------------------------------------------------

 

ceases to quote such rate, the highest per annum interest rate published by the
Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no
longer quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent in its reasonable discretion). Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced or quoted as being effective.

 

“Principal Property” means any manufacturing plant or warehouse, together with
the land upon which it is erected and fixtures comprising a part thereof, owned
by the Company or any Wholly-Owned Domestic Manufacturing Subsidiary and located
in the United States the gross book value (without deduction of any reserve for
depreciation) of which on the date as of which the determination is being made
is an amount which exceeds 1% of Consolidated Net Tangible Assets, other than
any such manufacturing plant or warehouse or any portion thereof or any such
fixture (together with the land upon which it is erected and fixtures comprising
a part thereof) (a) which is financed by Industrial Development Bonds or (b)
which, in the opinion of the board of directors of the Company, or of any duly
authorized committee of that board, is not of material importance to the total
business conducted by the Company and its Subsidiaries taken as a whole.

 

“Pro Forma Company Financial Statements” means the unaudited pro forma combined
balance sheet of the Company and its Subsidiaries as of December 31, 2019 and
the unaudited pro forma combined statement of operations of the Company and its
Subsidiaries for the year then ended, in each case, included in the Draft
Carrier Form 10 and prepared giving pro forma effect to the Transactions as set
forth in the Draft Carrier Form 10.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning assigned to that term in Section 5.01.

 

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

 

“Qualifying Material Acquisition” means any acquisition by the Company or any of
its Subsidiaries of (a) equity interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary of the Company or (b) assets
comprising all or substantially all the assets of (or all or substantially all
the assets constituting a business unit, division, product line or line of
business of) any Person (in the case of both clauses (a) and (b), including as a
result of a merger or consolidation); provided that the aggregate cash
consideration therefor (including Debt of such acquired Person (or such business
unit, division, product line or line of business) assumed in connection
therewith

 





30

--------------------------------------------------------------------------------

 

or that is refinanced in connection therewith, all obligations in respect of
deferred purchase price and all other cash consideration payable in connection
therewith) exceeds US$1,000,000,000.

 

“Quotation Day” means (a) in respect of the determination of the Adjusted LIBO
Rate or LIBO Rate for any Interest Period for Loans denominated in any currency
(other than Sterling), the day that is two Business Days prior to the first day
of such Interest Period, (b) in respect of the determination of the LIBO Rate
for any Interest Period for Loans denominated in Sterling, the first day of such
Interest Period and (c) in respect of the determination of the EURIBO Rate for
any Interest Period for Loans denominated in Euro, the day that is two TARGET
Days prior to the first day of such Interest Period, in each case unless market
practice differs for loans in the applicable currency priced by reference to
rates quoted in the Relevant Interbank Market, in which case the Quotation Day
for such currency shall be determined by the Administrative Agent in accordance
with market practice for such loans priced by reference to rates quoted in the
Relevant Interbank Market (and if quotations would normally be given by leading
banks for such loans priced by reference to rates quoted in the Relevant
Interbank Market on more than one day, the Quotation Day shall be the last of
those days).

 

“Ratings” means the ratings by Moody’s and S&P of the Company’s senior,
unsecured, non-credit-enhanced, long-term debt.

 

“Recipient” means the Administrative Agent or any Lender.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, trustees, employees, agents
and advisors of such Person and of such Person’s Affiliates.

 

“Relevant Governmental Body” means the Board of Governors and/or the NYFRB, or a
committee officially endorsed or convened by the Board of Governors and/or the
NYFRB or, in each case, any successor thereto.

 

“Relevant Interbank Market” means (a) with respect to any currency (other than
Euro), the London interbank market and (b) with respect to Euro, the European
interbank market.

 

“Relevant Territory” means:

 

(a) a member state of the European Communities (other than Ireland); or

 

(b) to the extent not a member state of the European Communities, a jurisdiction
with which Ireland has entered into a double taxation

 





31

--------------------------------------------------------------------------------

 



treaty that either has the force of law by virtue of section 826(1) of the TCA
or which will have the force of law on completion of the procedures set out in
section 826(1) of the TCA.

 

“Required Lenders” means, at any time, Lenders having Undrawn Commitments and
Revolving Credit Exposures representing more than 50% of the sum of the
aggregate amount of all the Undrawn Commitments and the Aggregate Revolving
Credit Exposure at such time; provided that the Undrawn Commitments and
Revolving Credit Exposure of any Defaulting Lender shall be excluded for the
purposes of making a determination of Required Lenders.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interests in the
Company, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancelation or termination of any equity
interests in the Company.

 

“Reuters” means Thomson Reuters Corporation, a corporation incorporated under
and governed by the Business Corporations Act (Ontario), Canada, Refinitiv and
any successor thereto.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the US Dollar Equivalents of the principal amounts of such Lender’s Loans
outstanding at such time.

 

“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
to its rating agency business.

 

“Sale and Leaseback Transaction” has the meaning assigned to that term in
Section 5.02(c).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State or (b) any Person majority-owned or controlled by any such
Person or Persons described in the foregoing clause (a).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by OFAC or the U.S. Department of State.

 





32

--------------------------------------------------------------------------------

 

“Scheduled Maturity Date” means the earlier of (a) the date that is five years
after the Availability Date and (b) April 3, 2025; provided that, in each case,
if such day is not a Business Day, the Scheduled Maturity Date shall be the
immediately following Business Day.

 

“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period, or
in respect of any determination of the Alternate Base Rate pursuant to clause
(c) of the definition thereof, a rate per annum equal to the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for deposits in the
applicable currency (for delivery on the first day of such Interest Period) with
a term equivalent to the relevant period as displayed on the Reuters screen page
that displays such rate (currently page LIBOR01 or LIBOR02) (or, in the event
such rate does not appear on a page of the Reuters screen, on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion), and (b) in respect of the EURIBO Rate for any Interest Period, the
rate per annum determined by the European Money Market Institute (or any other
Person that takes over the administration of such rate) as the rate at which
interbank deposits in Euro are being offered by one prime bank to another within
the EMU zone for such Interest Period, as set forth on the Reuters screen page
that displays such rate (currently EURIBOR01) (or, in the event such rate does
not appear on a page of the Reuters screen, on the appropriate page of such
other information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion); provided
that (i) if, as to any currency, no Screen Rate shall be available for a
particular period at such time but Screen Rates shall be available for
maturities both longer and shorter than such period at such time, then the
Screen Rate for such period shall be the Interpolated Screen Rate as of such
time and (ii) if the Screen Rate, determined as provided above, would be less
than zero, the Screen Rate shall be deemed to be zero for all purposes of this
Agreement.

 

“SEC” means the United States Securities and Exchange Commission, or any other
Governmental Authority that shall have succeeded to the functions thereof.

 

“Securities Act” means the United States Securities Act of 1933, as amended from
time to time.

 

“SOFR” means, with respect to any day, the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the NYFRB Website.

 

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

 

“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time, and (b) with respect to the EURIBO Rate, 11:00 a.m., Brussels time.

 





33

--------------------------------------------------------------------------------

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal, carried out
to five decimal places), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board of Governors to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board of Governors).
Such reserve percentages shall include those imposed pursuant to such Regulation
D. LIBOR Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Sterling” or “₤” means the lawful currency of the United Kingdom.

 

“Subject Party” has the meaning assigned to that term in Section 2.14(h)(ii).

 

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions of such corporation,
partnership or other entity (irrespective of whether or not at the time
securities or other ownership interests of any other class or classes of such
corporation, partnership or other entity shall or might have voting power upon
the occurrence of any contingency) is at the time of any determination directly
or indirectly owned or Controlled by such Person, by such Person and one or more
other Subsidiaries of such Person or by one or more other Subsidiaries of such
Person. Unless otherwise specified, all references herein to Subsidiaries shall
be deemed to refer to Subsidiaries of the Company.

 

“Subsidiary Borrower” means each of (a) the Irish Subsidiary Borrower and (b)
any other Subsidiary of the Company that has been designated as, and became, a
“Subsidiary Borrower” pursuant to Section 2.19(a), in each case, other than any
Subsidiary Borrower that shall have ceased to be such as provided in Section
2.19(c).

 

“Subsidiary Borrower Agreement” means a Subsidiary Borrower Agreement
substantially in the form of Exhibit F hereto, duly executed by the Company and
the applicable Subsidiary.

 

“Subsidiary Borrower Termination Event” means, with respect to such Subsidiary
Borrower, the occurrence of any of the following events:

 

(a) such Subsidiary Borrower shall be liquidated or dissolved;

 





34

--------------------------------------------------------------------------------

 

(b) such Subsidiary Borrower (i) shall cease to be a Subsidiary of the Company
or (ii) shall merge or consolidate with or into another Person and such
Subsidiary Borrower shall not be the surviving entity (except that a Subsidiary
Borrower may merge or consolidate with or into another Borrower that expressly
assumes in writing all of such Subsidiary Borrower’s obligations hereunder);

 

(c) such Subsidiary Borrower shall fail to pay (i) any principal of any Loan
when the same becomes due and payable, (ii) any interest on any Loan when the
same becomes due and payable, and such failure shall continue for a period of
five Business Days or (iii) any other amount owing by such Subsidiary Borrower
when the same becomes due and payable, and such failure shall continue for a
period of 15 Business Days after receipt by such Subsidiary Borrower and the
Company of written notice from the Administrative Agent of such amount being
due, together with a statement in reasonable detail of the calculation thereof;

 

(d) any representation or warranty made (or deemed made pursuant to Article III
hereof) by such Subsidiary Borrower herein or in any Borrowing Request or other
document delivered by such Subsidiary Borrower pursuant to Section 2.19 or
Article III shall prove to have been incorrect in any material respect when made
or deemed made;

 

(e) such Subsidiary Borrower (i) shall fail to perform or observe any term,
covenant or agreement set forth in Section 2.19(d)(i) or (ii) shall fail to
perform or observe any term, covenant or agreement (other than those specified
in clause (a), (b), (c) or (e)(i) above) contained in this Agreement on its part
to be performed or observed if such failure shall remain unremedied for 30
calendar days after written notice thereof shall have been given to such
Subsidiary Borrower and the Company by the Administrative Agent or any Lender;

 

(f) such Subsidiary Borrower (i) shall admit in writing its inability to pay its
debts generally, (ii) shall make a general assignment for the benefit of
creditors or shall institute any proceeding or voluntary case seeking to
adjudicate it bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency, Irish law
examinership or reorganization or relief or protection of debtors, or seeking
the entry of any order for relief or the appointment of a receiver, trustee,
Irish law examiner or other similar official for it or for any substantial part
of its property or (iii) shall take any corporate action to authorize any of the
actions set forth above in this clause (f); or

 

(g) any proceeding shall be instituted against such Subsidiary Borrower seeking
to adjudicate it bankrupt or insolvent or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency, Irish law
examinership or

 





35

--------------------------------------------------------------------------------

 

reorganization or relief or protection of debtors, or seeking the entry of any
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property, and such
proceeding shall remain undismissed or unstayed for a period of 60 days.

 

“Subsidiary Indebtedness” of any Subsidiary of the Company means, without
duplication, (a) all Debt of such Subsidiary and (b) all guarantees (in whatever
form, including arrangements that have the effect of a guarantee) by such
Subsidiary of any Debt of any other Person. The Subsidiary Indebtedness of any
Subsidiary shall include all Debt of any other Person (including any partnership
in which such Subsidiary is a general partner) to the extent such Subsidiary is
liable therefor as a result of such Subsidiary’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such Debt
provide that such Subsidiary is not liable therefor.

 

“Syndication Agents” means Bank of America, N.A., Citibank N.A. and HSBC Bank
USA, National Association, in their capacities as syndication agents for the
credit facility provided for herein.

 

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement for purposes hereof).

 

“TARGET Day” means any day on which both (a) banks in London are open for
general business and (b) the TARGET is open for the settlement of payments in
Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of a tax imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“TCA” means the Taxes Consolidation Act 1997 of Ireland.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Test Period” means, on any date of determination, the period of four
consecutive fiscal quarters of the Company most recently ended on or prior to
such date for which financial statements have been delivered, or are required to
have been delivered, pursuant to Section 5.01(a)(i) or 5.01(a)(ii).

 





36

--------------------------------------------------------------------------------

 

“Tranche Conversion” has the meaning assigned to that term in Section 8.01(c).

 

“Transactions” means (a) the execution, delivery and performance by the
Borrowers of this Agreement and the other Loan Documents, the borrowing of Loans
and the use of the proceeds thereof, (b) the consummation of the Carrier
Distribution and (c) the payment of fees and expenses incurred in connection
with the foregoing.

 

“Transferee” has the meaning assigned to that term in Section 2.18(b).

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the LIBO Rate, the EURIBO
Rate or the Alternate Base Rate.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain Affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for all purposes of this Agreement.

 

“Undrawn Commitment” means, on any date with respect to each Lender, (a) the
Commitment of such Lender at such time minus (b) the Revolving Credit Exposure
of such Lender at such time.

 

“United States” means the United States of America (including the constituent
States thereof and the District of Columbia), its territories, its possessions
and other areas subject to its jurisdiction.

 

“Unrestricted Cash” means, on any date, cash and cash equivalents owned on such
date by the Company and its Consolidated Subsidiaries, as would be reflected on
a Consolidated balance sheet of the Company and its Consolidated Subsidiaries
prepared as of such date in conformity with GAAP, provided that such cash and
cash equivalents

 





37

--------------------------------------------------------------------------------

 

do not appear (and would not be required to appear) as “restricted” on a
Consolidated balance sheet of the Company and its Consolidated Subsidiaries
prepared in conformity with GAAP.

 

“U.S. Borrower” means any Borrower that is a U.S. Person (or, if such Borrower
is disregarded as an entity separate from its owner for U.S. federal income tax
purposes, is owned for U.S. federal income tax purposes by a U.S. Person).

 

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
Alternative Currency, the equivalent in US Dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.08 using the Exchange Rate with
respect to such Alternative Currency at the time in effect under the provisions
of Section 1.08.

 

“US Dollars” and the sign “US$” each mean the lawful money of the United States.

 

“U.S. Person” means a Person who is a “United States person” within the meaning
of Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.14(f)(ii)(B)(3).

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time, and the rules and regulations promulgated or issued
thereunder.

 

“UTC” means United Technologies Corporation, a Delaware corporation.

 

“UTC 2019 Credit Agreements” means the UTC 2019 Revolving Credit Agreement and
the UTC 2019 Term Credit Agreement.

 

“UTC 2019 Credit Agreements Refinancing” means the repayment of all principal,
interest, fees and other amounts (other than contingent obligations as to which
no claim has been made) outstanding or due under the UTC 2019 Credit Agreements
and the termination of all commitments to extend credit thereunder.

 

“UTC 2019 Revolving Credit Agreement” means the Revolving Credit Agreement dated
as of March 15, 2019, among UTC, the lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent, as amended, restated, supplemented or
otherwise modified from time to time.

 





38

--------------------------------------------------------------------------------

 

“UTC 2019 Term Credit Agreement” means the Term Loan Credit Agreement dated as
of March 15, 2019, among UTC, the lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent, as amended, restated, supplemented or otherwise
modified from time to time.

 

“VAT” means any tax imposed in accordance with the council directive of 28
November 2006 on the common system of the value added tax (EC Directive
2006/112) or any other tax of a similar nature, whether imposed in a member
state of the European Union or elsewhere.

 

“VAT Recipient” has the meaning assigned to that term in Section 2.14(h)(ii).

 

“VAT Supplier” has the meaning assigned to that term in Section 2.14(h)(ii).

 

“Wholly-Owned Domestic Manufacturing Subsidiary” means any Subsidiary of the
Company of which, at the time of determination, all of the outstanding capital
stock (other than directors’ qualifying shares) is owned by the Company directly
and/or indirectly and which, at the time of determination, is primarily engaged
in manufacturing; provided, however, that “Wholly-Owned Domestic Manufacturing
Subsidiary” shall not include any Subsidiary of the Company that (a) neither
transacts any substantial portion of its business nor regularly maintains any
substantial portion of its fixed assets within the United States, (b) is engaged
primarily in the finance business, including financing the operations of, or the
purchase of products that are products of or incorporate products of, the
Company and/or its Subsidiaries or (c) is primarily engaged in ownership and
development of real estate, construction of buildings or related activities, or
a combination of the foregoing. In the event that there shall at any time be a
question as to whether a Subsidiary of the Company is primarily engaged in
manufacturing or is described in the foregoing clause (a), (b) or (c), such
matter shall be determined for all purposes of this Agreement by resolution of
the board of directors of the Company.

 

“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to

 





39

--------------------------------------------------------------------------------

 

suspend any obligation in respect of that liability or any of the powers under
that Bail-In Legislation that are related to or ancillary to any of those
powers.

 



SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurocurrency Loan” or an “ABR Borrowing”).

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
Unless the context requires otherwise or except as otherwise expressly provided
herein, (a) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (b) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (c) any definition
of or reference to any agreement, instrument or other document (including this
Agreement) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(but disregarding any amendment, supplement or other modification made in breach
of this Agreement), (d) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws) and (e) “inability to pay its debts” includes the Irish
Subsidiary Borrower being unable to pay its debts within the meaning of Section
509 of the Irish Companies Act and/or Section 570 of the Irish Companies Act
(excluding, for the avoidance of doubt, any deemed inability to pay debts as
they fall due under Section 509(3)(b) of the Irish Companies Act).

 

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature used herein shall be construed in accordance with GAAP; provided that if
the Company notifies the Administrative Agent that the Company requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied

 





40

--------------------------------------------------------------------------------

 

immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.
Notwithstanding the foregoing, for purposes of this Agreement all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any change as a result of the adoption of any of the
provisions set forth in the Accounting Standards Update 2016-02, Leases (Topic
842), issued by the Financial Accounting Standards Board in February 2016, or
any other amendments to the Accounting Standards Codifications issued by the
Financial Accounting Standards Board in connection therewith, in each case if
such change would require the recognition of right-of-use assets and lease
liabilities for leases or similar agreements that would not be classified as
capital leases under GAAP as in effect prior to January 1, 2019, (ii) any
election under Accounting Standards Codification 825, Financial Instruments, or
any successor thereto (including pursuant to the Accounting Standards
Codification), to value any Debt or other indebtedness of the Company or any of
its Subsidiaries at “fair value”, as defined therein, (iii) any treatment of
indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such indebtedness in a reduced or bifurcated manner as described therein, and
such indebtedness shall at all times be valued at the full stated principal
amount thereof, or (iv) any valuation of Debt or other indebtedness below its
full stated principal amount as a result of the application of Accounting
Standards Update 2015-03, Interest, issued by the Financial Accounting Standards
Board, it being agreed that Debt and other indebtedness shall at all times be
valued at the full stated principal amount thereof.

 

(b)       All pro forma computations required to be made hereunder giving effect
to any Material Acquisition or Material Disposition shall be calculated after
giving pro forma effect thereto (and to other transactions, including the
repayment or incurrence of Debt, related thereto) as if such transactions had
occurred on the first day of the applicable Test Period and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of and any related incurrence or reduction of Debt, all in
accordance with Article 11 of Regulation S-X under the Securities Act. If any
Debt bears a floating rate of interest and is being given pro forma effect, the
interest on such Debt shall be calculated as if the rate in effect on the date
of determination had been the applicable rate for the entire period (taking into
account any Hedge Agreement applicable to such Debt if such Hedge Agreement has
a remaining term in excess of 12 months). Notwithstanding anything to the
contrary in this Agreement or any classification under GAAP as “discontinued
operations” of any Person, business, assets or operations in respect of which a
definitive agreement for the disposition thereof has been entered into, no pro
forma effect shall be given to any such discontinued operations (and the
Consolidated EBITDA attributable to any such Person, business, assets or
operations shall not be excluded for any purposes hereunder) until such
disposition shall have been consummated.

 





41

--------------------------------------------------------------------------------

 

SECTION 1.05. Interest Rates; LIBOR or EURIBOR Notification. The interest rate
on Loans denominated in US Dollars or an Alternative Currency may be derived
from an interest rate benchmark that is, or may in the future become, the
subject of regulatory reform. Regulators have signaled the need to use
alternative benchmark reference rates for some of these interest rate benchmarks
and, as a result, such interest rate benchmarks may cease to comply with
applicable laws and regulations, may be permanently discontinued, and/or the
basis on which they are calculated may change. The London interbank offered rate
is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on LIBOR Loans. In light of this eventuality, public and private
sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. Upon the occurrence of a Benchmark Transition Event or an Early Opt-In
Election, Section 2.17(b) provides a mechanism for determining an alternative
rate of interest. The Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or the “EURIBO Rate” or with respect to any alternative or
successor rate thereto, or replacement rate thereof (including (a) any such
alternative, successor or replacement rate implemented pursuant to Section
2.17(b), whether upon the occurrence of a Benchmark Transition Event or an Early
Opt-in Election, and (b) the implementation of any Benchmark Replacement
Conforming Changes pursuant to Section 2.17(b)), including whether the
composition or characteristics of any such alternative, successor or replacement
reference rate will be similar to, or produce the same value or economic
equivalence of, the LIBO Rate or have the same volume or liquidity as did the
applicable Screen Rate prior to its discontinuance or unavailability.

 

SECTION 1.06. Divisions. For all purposes under this Agreement, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
equity interests at such time.

 





42

--------------------------------------------------------------------------------

 

SECTION 1.07. Effectuation of the Transactions. Notwithstanding anything herein
to the contrary, on the Availability Date, all the representations and
warranties of the Borrowers contained in this Agreement shall be deemed made
after giving effect to the Carrier Distribution and the other Transactions.

 

SECTION 1.08. Currency Translation. The Administrative Agent shall determine the
US Dollar Equivalent of any Borrowing denominated in an Alternative Currency as
of the date of commencement of the initial Interest Period therefor and as of
the date of the commencement of each subsequent Interest Period therefor, in
each case using the Exchange Rate for such currency in relation to US Dollars,
and each such amount shall be the US Dollar Equivalent of such Borrowing until
the next required calculation thereof pursuant to this sentence. The
Administrative Agent shall notify the Company and the Lenders of each
determination of the US Dollar Equivalent of each Borrowing denominated in an
Alternative Currency.

 

For purposes of any determination under Sections 5.02(a), 5.02(c), 5.02(f) and
6.01(i), all amounts incurred, outstanding or proposed to be incurred or
outstanding in currencies other than US Dollars shall be translated into US
Dollars at the Exchange Rate in effect on the date of such determination;
provided that no Default or Event of Default shall arise as a result of any
limitation set forth in US Dollars in Sections 5.02(a), 5.02(c) or 5.02(cf)
being exceeded solely as a result of changes in the exchange rate from those
rates applicable at the time or times Debt, Liens or Sale and Leaseback
Transactions were initially consummated in reliance on the exceptions under such
Sections. For purposes of SectionSections 5.02(d) and 5.02(e), and the related
definitions, amounts in currencies other than US Dollars shall be translated
into US Dollars at the exchange rate then most recently used in preparing the
Company’s Consolidated financial statements.

 

SECTION 1.09. Most Favored Nation Provision. In the event that any term loan or
revolving credit facility (other than any uncommitted revolving credit facility)
in an amount (whether or not funded) of US$100,000,000 or more entered into by
the Company (whether as a primary obligor or as a guarantor) shall contain any
affirmative covenant, restrictive covenant, financial covenant, event of
default, condition precedent to borrowing, guarantee provision or collateral
provision (but, for the avoidance of doubt, not any provision relating to
pricing or tenor) that is, in the good faith reasonable determination of the
Company, either more restrictive (or more favorable to the lenders thereunder)
than the corresponding provision set forth in this Agreement or is not
comparable to any such provision set forth in this Agreement, then, in each
case, this Agreement shall, during the Covenant Modification Period,
automatically be deemed to have been amended to incorporate such affirmative
covenant, restrictive covenant, financial covenant, event of default, condition
precedent to borrowing, guarantee provision or collateral provision, mutatis
mutandis, as if set forth fully herein, without any

 





43

--------------------------------------------------------------------------------

 

further action required on the part of any Person. The Company, the Subsidiary
Borrowers and the Administrative Agent shall execute any and all further
documents and agreements, including amendments hereto, and take all such further
actions, as shall be reasonably requested by the Administrative Agent to give
effect to the provisions of this paragraph.

 

Article II

AMOUNTS AND TERMS OF THE LOANS

 

SECTION 2.01. Loans. (a) Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Loans in US Dollars or Alternative
Currencies to any Borrower from time to time on any Business Day during the
Availability Period; provided that, immediately after the making of each Loan,
(i) the Aggregate Revolving Credit Exposure will not exceed the Aggregate
Commitment and (ii) the Revolving Credit Exposure of any Lender will not exceed
such Lender’s Commitment. Each Borrowing shall be in an aggregate amount not
less than the applicable Borrowing Minimum or an integral multiple of the
applicable Borrowing Multiple in excess thereof and shall (except as provided
herein) consist of Loans of the same Type and currency made to the same Borrower
on the same day by the Lenders ratably according to their respective
Commitments. Within the limits of this Section 2.01, the Borrowers may borrow
under this Section 2.01, prepay pursuant to Section 2.06(b) or 2.10(b) and
reborrow under this Section 2.01.

 

(b)       Subject to Section 2.17, (i) each Borrowing denominated in US Dollars
shall be comprised entirely of LIBOR Loans or ABR Loans, in each case, as the
applicable Borrower (or, in the case of any Subsidiary Borrower, the Company on
its behalf) may elect in accordance herewith, (ii) each Borrowing denominated in
Euro shall be comprised entirely of EURIBOR Loans and (iii) each Borrowing
denominated in any Alternative Currency other than Euro shall be comprised
entirely of LIBOR Loans. Each Lender at its option may make any Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement and such Lender shall not be entitled to any amounts payable under
Section 2.11, 2.12, 2.14 or 8.04 solely in respect of increased costs or Taxes
resulting from such exercise and existing at the time of such exercise (and that
would not have been incurred but for such exercise).

 

SECTION 2.02. Notice of Borrowings. (a) Each Borrowing shall be made on notice
by the applicable Borrower (or, in the case of any Subsidiary Borrower, by the
Company on its behalf) to the Administrative Agent given not later than (a)
11:00 a.m., Local Time, on the date of the proposed Borrowing if it consists of
ABR Loans and (b) 11:00 a.m., Local Time, three Business Days prior to the date
of the proposed Borrowing if it consists of Eurocurrency Loans. Each such notice
shall be made by

 





44

--------------------------------------------------------------------------------

 

delivery to the Administrative Agent of a written Borrowing Request duly
completed and executed by an authorized officer of the applicable Borrower (or
of the Company, as the case may be), specifying therein (i) the requested date
of such Borrowing (which shall be a Business Day), (ii) the Borrower requesting
such Borrowing (or on whose behalf the Company is requesting such Borrowing),
(iii) Type of Loans comprising such Borrowing, (iv) aggregate amount and
currency of such Borrowing, (v) if such Borrowing is comprised of Eurocurrency
Loans, the initial Interest Period thereof, which shall be a period contemplated
by the definition of the term “Interest Period”, (vi) the location and number of
the account of the applicable Borrower to which funds are to be disbursed and
(vii) if the requested Borrowing is conditioned on the occurrence of one or more
events, such event or events.

 

(b)       Each Borrowing Request shall be revocable by the applicable Borrower
(or, in the case of any Subsidiary Borrower, by the Company on its behalf) at
any time prior to the making of the Borrowing requested in such Borrowing
Request by notice to the Administrative Agent; provided, however, that, if the
Administrative Agent receives such notice after the latest time by which the
applicable Borrower (or the Company on its behalf) is permitted to give notice
of such Borrowing pursuant to this Section 2.02 and if the Administrative Agent
has already given notice of such Borrowing to the Lenders, the applicable
Borrower shall indemnify each Lender against any loss or expense incurred by
such Lender in connection therewith in accordance with Section 2.12.

 

SECTION 2.03. [Reserved].

 

SECTION 2.04. Notice to Lenders; Funding of Loans. (a) Upon receipt of a
Borrowing Request, the Administrative Agent shall promptly notify each Lender in
writing of the contents thereof and of such Lender’s share of the requested
Borrowing.

 

(b)       Each Lender shall, before 11:00 a.m., Local Time, on the date of each
Borrowing comprised of Eurocurrency Loans and before 1:00 p.m., Local Time, on
the date of each Borrowing comprised of ABR Loans, make available to the
Administrative Agent, in immediately available funds to the account most
recently designated by the Administrative Agent for such purpose by written
notice to the Lenders, such Lender’s portion of such Borrowing in the applicable
currency. After the Administrative Agent’s receipt of such funds, the
Administrative Agent will make such funds so received available to the
applicable Borrower by wire transfer or credit in immediately available funds to
the applicable Borrower’s account specified in the applicable Borrowing Request,
no later than 12:00 p.m., Local Time, on the date of each Borrowing comprised of
Eurocurrency Loans and no later than 2:00 p.m., Local Time, on the date of each
Borrowing comprised of ABR Loans. Promptly after each Borrowing, the
Administrative Agent shall record each Loan comprising such Borrowing and the
terms related thereto.

 





45

--------------------------------------------------------------------------------

 

 

 

(c)       Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance herewith and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such portion available to the Administrative Agent, the Administrative
Agent shall be entitled to recover such corresponding amount on demand from such
Lender (or, if such Lender fails to pay such corresponding amount forthwith upon
such demand, from the applicable Borrower, which, if such Lender has wrongfully
refused to make such corresponding amount available, shall, without limiting any
other right of such Borrower against such Lender, in turn be entitled to recover
such corresponding amount from such Lender to the extent such Borrower has paid
such amount to the Administrative Agent) together with interest thereon, for
each day from the date such amount is made available by the Administrative Agent
until the date such amount is repaid to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, (A) if denominated in US Dollars,
the greater of (x) the NYFRB Rate and (y) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) if denominated in any other currency, the greater of (x)
the interest rate reasonably determined by the Administrative Agent to reflect
its cost of funds for the amount advanced by such Administrative Agent on behalf
of such Lender (which determination shall be conclusive absent manifest error)
and (y) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of a payment to be
made by such Borrower, the interest rate applicable at the time to such
Borrowing. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s Loan
as part of such Borrowing for purposes of this Agreement. The failure of any
Lender to make the Loan to be made by it as part of any Borrowing shall not
relieve any other Lender of its obligation hereunder to make its Loan on the
date of such Borrowing; provided, however, that the Commitments of the Lenders
are several and no Lender shall be responsible for the failure of any other
Lender to make the Loan to be made by such other Lender on the date of any
Borrowing.

 

(d)       Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan owing to such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

 

SECTION 2.05. Commitment Fee and Other Fees. (a)    Subject to adjustment as
provided in Section 2.16, the Company agrees to pay to the Administrative Agent,
for the account of each Lender, a fee (a “Commitment Fee”) in respect of the
period commencing on the Closing Date and ending on the date on which the

 





46

--------------------------------------------------------------------------------

 

Commitment of such Lender terminates, which shall accrue at the Applicable Rate
on the actual daily Undrawn Commitment of such Lender in effect from time to
time. Accrued Commitment Fees shall be payable (i) in arrears quarterly on the
last Business Day of March, June, September and December of each year,
commencing with June 30, 2020, (ii) on the Commitment Termination Date and (iii)
in the event of the termination in whole of the Commitment of any Lender and
with respect to such Commitment, on the date of such termination.

 

(b)       The Company agrees to pay to the Administrative Agent, for its own
account, each administrative agency fee payable after the Closing Date by UTC as
consideration for JPMorgan Chase Bank, N.A.’s agreement to act as Administrative
Agent hereunder pursuant to the fee letter entered into between UTC and the
Administrative Agent prior to the Closing Date in connection with the credit
facility provided for herein.

 

SECTION 2.06. Increase in Commitments; Termination or Reduction of Commitments.
(a) The Company may, at any time and from time to time after the Availability
Date, without any requirement of consent of the Administrative Agent and without
any adjustment in the Administrative Agent’s fee described in Section 2.05(b),
by delivery to the Administrative Agent of an incremental facility agreement
substantially in the form of Exhibit H or any other form reasonably satisfactory
to the Company and the Administrative Agent (each, an “Incremental Facility
Agreement”) executed by the Company and one or more Persons that are (i) Lenders
or (ii) Eligible Assignees (any such Person being referred to as an “Increasing
Lender”), which shall specify the amount of the increase in the Commitment of
each Increasing Lender (or, in the case of any Increasing Lender that is not
already a Lender, the amount of the new Commitment extended by such Increasing
Lender) and the effective date of such increase (the “Increase Effective Date”);
provided that (i) no Lender shall have any obligation to increase its Commitment
pursuant to this Section 2.06(a), (ii) after giving effect to any increase in
the Commitments pursuant to this Section 2.06(a), the Aggregate Commitment shall
not exceed US$2,500,000,000, (iii) the Company shall have delivered to the
Administrative Agent a certificate of the Company, dated the applicable Increase
Effective Date and signed by an officer of the Company, to the effect that as of
the applicable Increase Effective Date, no Default or Event of Default shall
have occurred and be continuing and (iv) if any Increasing Lender is not already
a Lender, such Increasing Lender shall be subject to the prior written consent
of the Administrative Agent (not to be unreasonably withheld, delayed or
conditioned). From and after the Increase Effective Date specified in any
Incremental Facility Agreement to which any Increasing Lender that is not
already a Lender is a party, such Increasing Lender shall be deemed to be a
party to this Agreement and shall be entitled to all rights, benefits and
privileges accorded a Lender hereunder and subject to all obligations of a
Lender hereunder. The Administrative Agent shall provide to the Lenders a copy
of each Incremental Facility Agreement promptly after its receipt thereof. In
the event any Loans

 





47

--------------------------------------------------------------------------------

 

shall be outstanding on the Increase Effective Date with respect to any increase
in the Commitments pursuant to this Section 2.06(a), such Loans shall continue
to be outstanding and held by Lenders in the manner held prior to the
effectiveness of such increase, but any new Borrowing shall be made by Lenders
pursuant to Section 2.01 ratably in accordance with their respective Commitments
as in effect after giving effect to such increase.

 

(b)       The Company may, upon at least one Business Day’s notice to the
Administrative Agent and with or without cause, (i) terminate in whole or reduce
in part the unused portion of the Commitments of all Lenders on a pro rata basis
or (ii) terminate in whole or reduce in part the Commitment of any Lender
(including any Defaulting Lender) and prepay the corresponding pro rata portion
of the outstanding principal amount of any Loans of such Lender, together with
accrued interest thereon and all accrued Commitment Fees payable for the account
of such Lender (and, if any such Loan is a Eurocurrency Loan and such prepayment
is not made on the last day of the applicable Interest Period, any payment
required pursuant to Section 2.12); provided that each partial reduction with
respect to one or more Lenders shall be in the aggregate amount of at least
US$25,000,000 or an integral multiple of US$1,000,000 in excess thereof. If the
Company terminates in whole the Commitment of any Lender as permitted by this
Agreement at a time when no Loan of such Lender is outstanding hereunder (after
giving effect to any prepayment of the Loans of such Lender in connection with
such termination), then such Lender shall cease to be a party hereto (but shall
continue to be entitled to the benefits of Sections 2.11, 2.12 and 2.14 (to the
extent accrued for periods prior to it ceasing to be a party hereto) and Section
8.04), and its rights and obligations hereunder shall cease, on and after the
effective date of such termination.

 

(c)       Unless previously terminated or reduced to zero, the Commitments shall
terminate in whole on the Commitment Termination Date.

 

SECTION 2.07. Repayment of Loans. Each Borrower shall repay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan owing by such Borrower to such Lender on the Scheduled
Maturity Date.

 

SECTION 2.08. Interest on Loans. Each Borrower shall pay interest on the unpaid
principal amount of each Loan owing by such Borrower to the Administrative Agent
for the account of each Lender, from the date of such Loan until such principal
amount shall be paid in full, at the interest rate borne by such Loan from time
to time. The Loans included in any Borrowing shall bear interest based upon its
Type, as specified initially in the Borrowing Request relating thereto and
thereafter, as provided in Section 2.09, as follows:

 

(a)       ABR Loans. Each ABR Loan shall bear interest at a rate per annum equal
at all times to the sum of the Alternate Base Rate in effect from time to time
plus the Applicable Rate, payable on the last day of March, June, September and

 





48

--------------------------------------------------------------------------------

 

December of each year, on the Commitment Termination Date and, after the
Commitment Termination Date, on any date the principal of such ABR Loan is
prepaid or paid.

 

(b)       LIBOR Loans. Each LIBOR Loan shall bear interest during any Interest
Period applicable thereto at a rate per annum equal at all times during such
Interest Period to the sum of the Adjusted LIBO Rate (in the case of LIBOR Loans
denominated in US Dollars) or the LIBO Rate (in the case of LIBOR Loans
denominated in Alternative Currencies) for such Interest Period plus the
Applicable Rate, payable on the last day of the Interest Period for such Loan,
at intervals of three months from the first day thereof in the case of Interest
Periods in excess of three months and, in any event, on the date the principal
of such LIBOR Loan is prepaid or paid.

 

(c)       EURIBOR Loans. Each EURIBOR Loan shall bear interest during any
Interest Period applicable thereto at a rate per annum equal at all times during
such Interest Period to the sum of the EURIBO Rate for such Interest Period plus
the Applicable Rate, payable on the last day of the Interest Period for such
Loan, at intervals of three months from the first day thereof in the case of
Interest Periods in excess of three months and, in any event, on the date the
principal of such EURIBOR Loan is prepaid or paid.

 

(d)       [Reserved].

 

(e)       Interest on Overdue Principal. Any amount of principal of any Loan
that is not paid when due (whether at stated maturity, by acceleration or
otherwise) shall bear interest, from the date on which such amount is due until
such amount is paid in full, payable on demand, at a rate per annum equal at all
times to 1% per annum plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section 2.08.

 

SECTION 2.09. Conversion and Subsequent Interest Period Elections for Loans. (a)
Each Borrower may, upon written notice to the Administrative Agent:

 

(i)       elect, in the case of a Borrowing made to such Borrower consisting of
ABR Loans, to convert such Borrowing (or to convert any part thereof in an
amount not less than the applicable Conversion Minimum or an integral multiple
of the applicable Conversion Multiple in excess thereof) into a Borrowing
consisting of LIBOR Loans as of any Business Day;

 

(ii)       elect, in the case of a Borrowing made to such Borrower consisting of
LIBOR Loans denominated in US Dollars, to convert such Borrowing to a Borrowing
consisting of ABR Loans (or to convert any part thereof in an amount not less
than the applicable Conversion Minimum or an integral multiple of the

 





49

--------------------------------------------------------------------------------

 

applicable Conversion Multiple in excess thereof), effective on the last day of
the then current Interest Period applicable thereto; or

 

(iii)       elect, in the case of a Borrowing made to such Borrower consisting
of (x) LIBOR Loans denominated in any currency or (y) EURIBOR Loans, to continue
such Borrowing as a Borrowing consisting of LIBOR Loans denominated in such
currency or EURIBOR Loans, respectively (or to continue any part thereof in an
amount not less than the applicable Conversion Minimum or an integral multiple
of the applicable Conversion Multiple in excess thereof), in each case effective
on the last day of the then current Interest Period applicable thereto;

 

provided that (A) if at any time the aggregate amount of LIBOR Loans denominated
in US Dollars in respect of any Borrowing is reduced, by prepayment or
conversion of part thereof, to be less than US$10,000,000, then such Borrowing
of LIBOR Loans shall automatically convert into a Borrowing of ABR Loans as of
the end of the Interest Period applicable thereto, (B) after giving effect to
any conversion or continuation of Loans (including any part thereof) described
in clauses (i), (ii) and (iii) above, there shall not be more than 10 (or such
greater number as may be agreed to by the Administrative Agent) different
Interest Periods applicable to outstanding Borrowings consisting of Eurocurrency
Loans and (C) each conversion and continuation of any Borrowing (including of
any part thereof) described in clauses (i), (ii) and (iii) above shall be made
ratably according to the outstanding principal amount of the Loans that are to
be converted or continued (in whole or in part) held by each Lender immediately
prior to giving effect to such conversion or continuation.

 

(b)       To effect a conversion or continuation, the applicable Borrower (or,
in the case of any Subsidiary Borrower, the Company on its behalf) shall deliver
to the Administrative Agent a written Interest Election Request, duly completed
and executed by an authorized officer of the applicable Borrower (or of the
Company, as the case may be), not later than 11:00 a.m., Local Time, (i) at
least three Business Days in advance of the effective date thereof, if the
Borrowing described therein is to be converted into or continued as a LIBOR
Borrowing or continued as a EURIBOR Borrowing and (ii) on the effective date
thereof, if the Borrowing described therein is to be converted into an ABR
Borrowing, specifying:

 

(A)       the Borrowing to which such proposed conversion or continuation
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses (C)
and (D) below shall be specified for each resulting Borrowing);

 

(B)       the proposed effective date of the conversion or continuation (which
shall be a Business Day);

 





50

--------------------------------------------------------------------------------

 

(C)       the Type(s) of Borrowing resulting from the proposed conversion or
continuation; and

 

(D)       for a Borrowing converted into or continued as a Eurocurrency
Borrowing, the duration of the next requested Interest Period to be applicable
thereto after giving effect to such conversion or continuation, as the case may
be, which shall be a period contemplated by the definition of the term “Interest
Period”.

 

(c)       Each Interest Election Request shall be revocable by the applicable
Borrower (or, in the case of any Subsidiary Borrower, by the Company on its
behalf) at any time prior to the effective date of the conversion or
continuation specified in such Interest Election Request by notice to the
Administrative Agent; provided, however, that in the event that the Borrowing
specified in such Interest Election Request is to be converted into or continued
as a Eurocurrency Borrowing, if the Administrative Agent receives such notice of
revocation after the latest time by which the applicable Borrower (or the
Company on its behalf) is permitted to give an Interest Election Request with
respect to such Borrowing pursuant to Section 2.09(b) and if the Administrative
Agent has already given notice of such conversion or continuation to the
Lenders, the applicable Borrower shall indemnify each Lender against any loss or
expense incurred by such Lender in connection therewith in accordance with
Section 2.12.

 

(d)       If upon the expiration of any Interest Period applicable to a
Eurocurrency Borrowing, neither the applicable Borrower nor, in the case of any
Subsidiary Borrower, the Company on its behalf has timely delivered an Interest
Election Request with respect to such Eurocurrency Borrowing, such Borrower
shall be deemed to have elected to continue such Eurocurrency Borrowing as a
Eurocurrency Borrowing of the same Type with an Interest Period of one month
effective as of the expiration date of such Interest Period.

 

(e)       The Administrative Agent will promptly notify each Lender of its
receipt of an Interest Election Request or, if no timely notice is provided by
the applicable Borrower (or, in the case of any Subsidiary Borrower, the Company
on its behalf), the Administrative Agent will promptly notify each Lender of the
details of any automatic continuation. All conversions and continuations shall
be made ratably according to the respective outstanding principal amounts of the
Loans held by each Lender comprising the Borrowing with respect to which the
applicable Interest Election Request was given.

 

SECTION 2.10. Prepayments of Loans. (a) No Borrower shall have the right to
prepay any principal amount of any Loans other than as provided in this Section
2.10 or in Section 2.06(b).

 





51

--------------------------------------------------------------------------------

 

(b)       Any Borrower, may, upon notice to the Administrative Agent stating the
proposed date and aggregate principal amount of the prepayment (and, if such
notice is given, such Borrower shall), prepay, in whole or in part, the
outstanding principal amounts of the Loans comprising part of the same Borrowing
made to such Borrower.

 

(c)       If, on any date, the Aggregate Revolving Credit Exposure shall exceed
an amount equal to 110% of the Aggregate Commitment, the Administrative Agent
shall notify the Company of such excess and one or more Borrowers (as determined
by the Company) shall, as soon as practicable and in any event within five
Business Days, prepay Loans owing by such Borrowers in an aggregate amount equal
to the amount necessary to eliminate such excess.

 

(d)       The applicable Borrower (or, in the case of any Subsidiary Borrower,
the Company on its behalf) shall notify the Administrative Agent in writing of
any prepayment of a Borrowing hereunder (i) no later than 11:00 a.m., New York
City time, on the Business Day on which ABR Loans are to be prepaid and (ii) no
later than 11:00 a.m., New York City time, one Business Day prior to the date on
which Eurocurrency Loans are to be prepaid, which notice shall specify the
prepayment date, the Borrowing or Borrowings to be prepaid and the principal
amount of each such Borrowing or portion thereof to be prepaid. Any partial
prepayment of a Borrowing shall be in an aggregate principal amount of not less
than the applicable Prepayment Minimum or an integral multiple of the Prepayment
Multiple in excess thereof. In the event of any such prepayment of a
Eurocurrency Loan, the applicable Borrower shall be obligated to reimburse the
Lenders in respect thereof to the extent specified in Section 2.12. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.08.

 

SECTION 2.11. Increased Costs. (a) If any Change in Law shall:

 

(i)       impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate);

 

(ii)      impose on any Lender or the Relevant Interbank Market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Loans made by such Lender; or

 

(iii)     subject any Lender to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, commitments or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

 





52

--------------------------------------------------------------------------------

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or otherwise), then,
from time to time upon written request of such Lender to the Company, the
Company will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs or expenses incurred or
reduction suffered.

 

(b)       If any Lender reasonably determines that any Change in Law regarding
capital or liquidity requirements (except any such reserve requirement reflected
in the Adjusted LIBO Rate) has had or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitment of or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company would have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy or liquidity), then, from time
to time upon written request of such Lender to the Company, the Company will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

 

(c)       If the cost to any Lender of making or maintaining any Loan to a
Subsidiary Borrower (or of maintaining its obligation to make any Loan to a
Subsidiary Borrower) is increased (or the amount of any sum received or
receivable by any Lender is reduced) by an amount deemed in good faith by such
Lender to be material by reason of the fact that such Subsidiary Borrower is
organized in, or conducts business in, a jurisdiction outside of the United
States or the Republic of Ireland, then, from time to time upon written request
of such Lender to the applicable Subsidiary Borrower (with a copy to the
Administrative Agent and the Company), such Subsidiary Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.

 

(d)       A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company as specified in
Section 2.11(a) or 2.11(b) delivered to the Company or as specified in Section
2.11(c) delivered to the applicable Subsidiary Borrower and the Company shall be
prima facie evidence of the amount claimed in the absence of manifest error;
provided that it is accompanied by a statement in reasonable detail of the
calculation on which such amount was based. The Company or the applicable
Subsidiary Borrower shall pay such Lender the amount shown as due on any such
certificate within 15 days after receipt thereof. If the Company or any
Subsidiary Borrower receives any such certificate from a Lender, the Company
shall have the right to terminate the commitment of such Lender in accordance
with Section 2.06(b) or require such Lender to assign its interest in accordance
with Section 2.18(b).

 





53

--------------------------------------------------------------------------------

 

(e)       Promptly after any Lender has determined that it will make a request
for increased compensation pursuant to this Section 2.11, such Lender shall
notify the Company or, in the case of Section 2.11(c), the Company and the
applicable Subsidiary Borrower thereof. Failure or delay on the part of any
Lender to demand compensation pursuant to this Section 2.11 shall not constitute
a waiver of such Lender’s right to demand such compensation; provided that (i)
the Company shall not be required to compensate a Lender pursuant to Section
2.11(a) or 2.11(b) for any increased costs or expenses incurred or reductions
suffered more than 180 days prior to the date that such Lender notifies the
Company of the Change in Law giving rise to such increased costs or expenses or
reductions and of such Lender’s intention to claim compensation therefor;
provided that, if the Change in Law giving rise to such increased costs or
expenses or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof and (ii)
no Subsidiary Borrower shall be required to compensate a Lender pursuant to
Section 2.11(c) for any increased costs or expenses incurred or reductions
suffered as to which such Lender became aware and failed to notify such
Subsidiary Borrower promptly if and to the extent that prompt notice could have
avoided or lessened payment by such Subsidiary Borrower under such Section.

 

(f)       If any Lender determines, in its sole discretion exercised in good
faith, that it has received a refund of any amount (i) as to which it has been
indemnified by the Company or any Subsidiary Borrower or (ii) which has been
paid to such Lender by the Company or any Subsidiary Borrower, in each case
pursuant to this Section 2.11, it shall pay over such refund to the Company or
such Subsidiary Borrower (but only to the extent of payments made by the Company
or such Subsidiary Borrower under this Section 2.11 with respect to the events
giving rise to such refund), net of all reasonable out-of-pocket expenses of
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Company
or such Subsidiary Borrower agrees, upon the written request of such Lender to
the Company and, if applicable, such Subsidiary Borrower, to repay the amount
paid over to the Company or such Subsidiary Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event such Lender is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require any Lender to make
available its accounting records (or any other information which it deems
confidential) to the Company, any Subsidiary Borrower or any other Person.

 

SECTION 2.12. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or a
Subsidiary Borrower Termination Event or pursuant to Section 2.06(b)), (b) the
conversion of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert or continue any
Eurocurrency Loan





54

--------------------------------------------------------------------------------

 

on the date specified in any notice delivered pursuant hereto (whether or not
such notice may be revoked in accordance with the terms hereof), (d) the failure
to prepay any Eurocurrency Loan on a date specified therefor in any notice of
prepayment delivered pursuant hereto (whether or not such notice may be revoked
in accordance with the terms hereof) or (e) the assignment (other than as a
result of a default by the applicable Lender in the performance of its
agreements set forth herein) of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by the
Company pursuant to Section 2.18(b), then, in any such event, the applicable
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred at the Adjusted LIBO Rate, the LIBO Rate
or the EURIBO Rate, as the case may be, that would have been applicable to such
Loan (but not including the Applicable Rate applicable thereto), for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the applicable currency of a
comparable amount and period from other banks in the Relevant Interbank Market.
A certificate of any Lender delivered to the Company and setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.12 shall be prima facie evidence of such amount; provided that it is
accompanied by a statement in reasonable detail of the calculation on which such
amount was based. The applicable Borrower shall pay such Lender the amount shown
as due on any such certificate within 10 days after receipt thereof.

 

SECTION 2.13. Payments and Computations. (a) Each Borrower shall make each
payment required to be made by it hereunder not later than 12:00 noon, Local
Time, on the day when due, in each case without setoff or counterclaim, to the
Administrative Agent in immediately available funds at the account most recently
designated by the Administrative Agent for such purpose by written notice to the
Company. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest or
Commitment Fees ratably (other than amounts payable pursuant to Section 2.06(b))
to the Lenders, subject to Section 2.16, and like funds relating to the payment
of any other amount payable to the Administrative Agent for the account of any
Lender to such Lender, in each case to be applied in accordance with the terms
of this Agreement. All payments hereunder of principal or interest in respect of
any Loan shall be made in the currency of such Loan; all other payments
hereunder shall be made in US Dollars. Any payment by any Borrower credited in
the required funds to the Administrative Agent at its account most recently
designated by the Administrative Agent for such purpose by written notice to the
Company shall discharge the obligation of such Borrower to make such payment at
the

 





55

--------------------------------------------------------------------------------

 

time such credit is so effected, irrespective of the time of any distribution of
such payment by the Administrative Agent to any Lender.

 

(b)       All computations of interest based on the Alternate Base Rate (if the
Alternate Base Rate is based on the Prime Rate) or the LIBO Rate (in the case of
Borrowings denominated in Sterling) and all computations of Commitment Fees
shall, in each case, be made by the Administrative Agent on the basis of a year
of 365 or, other than in the case of Borrowings denominated in Sterling, 366
days, as the case may be, and all other computations of interest hereunder shall
be made by the Administrative Agent on the basis of a year of 360 days, in each
case for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest or fees are payable.
Each determination by the Administrative Agent of an interest rate hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

(c)       Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of interest or any Commitment Fee, as the case may be.

 

(d)       Unless the Administrative Agent shall have received notice from the
applicable Borrower (or, in the case of any Subsidiary Borrower, the Company on
its behalf) prior to the date on which any payment is due to the Lenders
hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent the applicable Borrower shall not have so made such payment in full to
the Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the greater of (i) if denominated in US Dollars, the greater of (A)
the NYFRB Rate and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) if
denominated in any other currency, the greater of (A) the interest rate
reasonably determined by the Administrative Agent to reflect its cost of funds
for the amount distributed by the Administrative Agent to such Lender (which
determination shall be conclusive absent manifest error) and (B) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

 

SECTION 2.14. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of a Borrower under this Agreement shall be made
without deduction or withholding for any Taxes, except as required by applicable

 





56

--------------------------------------------------------------------------------

 

law. If any applicable law (as determined in the good faith discretion of the
applicable Borrower or an applicable withholding agent) requires the deduction
or withholding of any Tax from any such payment by such Borrower or such
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by such
Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.14) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

 

(b)       Payment of Other Taxes by the Borrowers. The applicable Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law or, at the option of the Administrative Agent, timely
reimburse it for Other Taxes.

 

(c)       Evidence of Payments. As soon as practicable after any payment of
Taxes by any Borrower to a Governmental Authority pursuant to this Section 2.14,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(d)       Indemnification by the Borrowers. The applicable Borrower shall
indemnify each applicable Recipient, within 20 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.14) payable
or paid by such Recipient or required to be withheld or deducted from a payment
by such Borrower to such Recipient and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Company by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(e)       Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
applicable Borrower(s) have not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of such Borrower(s)
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 8.06(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative

 





57

--------------------------------------------------------------------------------

 

Agent in connection with this Agreement, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Each Lender
shall severally indemnify each applicable Borrower for any Taxes paid or payable
by such Borrower (and not deducted or withheld by such Borrower from any payment
otherwise due hereunder to such Lender) as a result of the failure of such
Lender to deliver, or as a result of the inaccuracy, inadequacy or deficiency
of, any documentation required to be delivered by such Lender to the Company
pursuant to Section 2.14(f), and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent and the applicable Borrower(s) to set
off and apply any and all amounts at any time owing by the Administrative Agent
or such Borrower(s) (as applicable) to such Lender under this Agreement or
otherwise payable by the Administrative Agent or such Borrower(s) (as
applicable) to the Lender from any other source against any amount due to the
Administrative Agent or the Borrower(s) (as applicable) under this paragraph.

 

(f)       Status of Lenders. (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under this
Agreement shall deliver to the Company and the Administrative Agent, at the time
or times prescribed by applicable law or reasonably requested by the Company or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the applicable Borrower(s) or
the Administrative Agent to determine whether or not such Lender is subject to
any withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 2.14(f)(ii)(A), 2.14(f)(ii)(B) and
2.14(f)(ii)(D)) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)       Without limiting the generality of the foregoing, with respect to any
U.S. Borrower:

 

(A)       any Lender that is a U.S. Person (or, if such Lender is disregarded as
an entity separate from its owner for U.S. federal income tax purposes, is

 





58

--------------------------------------------------------------------------------

 

owned, for U.S. federal income tax purposes, by a U.S. Person) shall deliver to
such U.S. Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of such U.S. Borrower or the Administrative Agent),
duly completed and executed originals of IRS Form W-9 certifying that such
Lender (or such U.S. Person, as applicable) is exempt from U.S. Federal backup
withholding tax;

 

(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to such U.S. Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of such U.S. Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)       in the case of a Foreign Lender (or, if a Foreign Lender is
disregarded as an entity separate from its owner for U.S. federal income tax
purposes, such owner) entitled to the benefits of an income tax treaty to which
the United States is a party (x) with respect to payments of interest under this
Agreement, duly completed and executed originals of IRS Form W-8BEN or W-8BEN-E,
as applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under this Agreement, duly
completed and executed originals of IRS Form W-8BEN or W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)       duly completed and executed originals of IRS Form W-8ECI with respect
to such Foreign Lender (or, if a Foreign Lender is disregarded as an entity
separate from its owner for U.S. federal income tax purposes, such owner);

 

(3)       in the case of a Foreign Lender (or, if a Foreign Lender is
disregarded as an entity separate from its owner for U.S. federal income tax
purposes, such owner) entitled to the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a duly completed and executed
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender (or such owner, as applicable) is not a “bank” within the meaning
of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of such U.S.
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) duly completed and executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or

 





59

--------------------------------------------------------------------------------

 

(4)       to the extent a Foreign Lender (or, if a Foreign Lender is disregarded
as an entity separate from its owner for U.S. federal income tax purposes, such
owner) is not the beneficial owner, duly completed and executed originals of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable (and including any other information
required to be provided by IRS Form W-8IMY); provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-4 on behalf of each such direct or indirect partner;

 

(C)       any Lender (or, if such Lender is disregarded as an entity separate
from its owner for U.S. federal income tax purposes, the Person treated as its
owner for U.S. federal income tax purposes) shall, to the extent it is legally
entitled to do so, deliver to such U.S. Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of such U.S. Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit such U.S.
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

(D)       if a payment made to a Lender under this Agreement would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such U.S. Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by such
U.S. Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such U.S. Borrower or
the Administrative Agent as may be necessary for such U.S. Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 





60

--------------------------------------------------------------------------------

 

(iii)       Without limiting the generality of the foregoing, with respect to
any Irish Subsidiary Borrower, or any other Borrower that is resident in Ireland
for the purposes of tax:

 

(A)       each Lender represents and warrants that it is an Irish Qualifying
Lender at the date of this Agreement or at the date that it becomes a party to
this Agreement, as applicable, and that it undertakes to notify the relevant
Borrower in the event that it becomes aware that it has ceased to be an Irish
Qualifying Lender; and

 

(B)       any Lender, following a request from such Borrower, shall (i) provide
details of its name, address and country of tax residence to such Borrower to
enable it to comply with its reporting obligations under section 891A of the
TCA, and (ii) provide such Borrower with any correct, complete and accurate
information that may be required for such Borrower to comply with its
obligations under section 891E of the TCA and all regulations made pursuant to
that section.

 

Upon the reasonable request of the Company or the Administrative Agent, any
Lender shall update any form or certification previously delivered pursuant to
this Section 2.14(f). Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) (x) update such form or certification or (y) notify
the Company and the Administrative Agent in writing of its legal inability to do
so.

 

(g)       Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund or credit of
any Taxes as to which it has been indemnified pursuant to this Section 2.14
(including by the payment of additional amounts pursuant to this Section 2.14),
it shall pay to the indemnifying party an amount equal to such refund or credit
(but only to the extent of indemnity payments made under this Section 2.14 with
respect to the Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (plus any penalties, interest (but solely with
respect to the period during which the indemnifying party held such refund) or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph, in no
event will any indemnified party be required to pay any amount to any
indemnifying party pursuant to this paragraph the payment of which would place
such indemnified party in a less favorable net after-Tax position than such
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or

 





61

--------------------------------------------------------------------------------

 

otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h)       Value Added Tax. (i) All amounts set out or expressed in this
Agreement to be payable by any party to any Recipient that (in whole or in part)
constitute the consideration for a supply or supplies for VAT purposes shall be
deemed to be exclusive of any VAT that is chargeable on such supply or supplies,
and accordingly, subject to paragraph (h)(ii) below, if VAT is or becomes
chargeable on any supply made by any Recipient to any party under this
Agreement, such party shall pay to such Recipient (in addition to and at the
same time as paying any other consideration for such supply) an amount equal to
the amount of such VAT (and such Recipient shall promptly provide an appropriate
VAT invoice to such party), unless the VAT reverse charge mechanism is
applicable.

 

(ii)       If VAT is or becomes chargeable on any supply made by any Recipient
(the “VAT Supplier”) to any other Recipient (the “VAT Recipient”) under this
Agreement, and any party other than the VAT Recipient (the “Subject Party”) is
required by the terms of this Agreement to pay an amount equal to the
consideration for such supply to the VAT Supplier (rather than being required to
reimburse the VAT Recipient in respect of that consideration), such party shall
also pay to the VAT Supplier (in addition to and at the same time as paying such
amount) an amount equal to the amount of such VAT. The VAT Recipient will
promptly pay to the Subject Party an amount equal to any credit or repayment
obtained by the VAT Recipient from the relevant tax authority which the VAT
Recipient reasonably determines is in respect of such VAT.

 

(iii)       Where this Agreement requires any party to reimburse or indemnify a
Recipient for any cost or expense, that party shall reimburse or indemnify (as
the case may be) such Recipient for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Recipient reasonably determines that it is entitled to credit or repayment in
respect of such VAT from the relevant tax authority.

 

(i)       Survival. Each party’s obligations under this Section 2.14 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under this Agreement.

 

(j)       Defined Terms. For purposes of this Section 2.14, the term “applicable
law” includes FATCA.

 





62

--------------------------------------------------------------------------------

 

SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off or
otherwise) on account of the principal of or interest on any of the Loans made
by it in excess of its ratable share of payments on account of the principal of
and accrued interest on the Loans obtained by the other Lenders, such Lender
shall forthwith purchase for cash at par from the other Lenders such
participations in the Loans owing to them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that (a) if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each
selling Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery, without interest, and
(b) the provisions of this Section 2.15 shall not be construed to apply to any
payment made by or on behalf of any Borrower pursuant to and in accordance with
the express terms of this Agreement (for the avoidance of doubt, as in effect
from time to time), including Section 2.06(b), or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this Section 2.15
shall apply). Each Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.15 may, to the fullest extent
permitted by law, exercise all its rights of payment with respect to such
participation as fully as if such Lender were the direct creditor of such
Borrower in the amount of such participation.

 

SECTION 2.16. Defaulting Lenders. (a) Adjustments. Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender:

 

(i)       Waivers and Amendments. The Undrawn Commitment and Revolving Credit
Exposure of each Defaulting Lender shall be disregarded in determining whether
the Required Lenders or any other requisite Lenders shall have taken or may take
any action hereunder (including any consent to any waiver, amendment or other
modification pursuant to Section 8.01); provided that any waiver, amendment or
other modification that requires the consent of all Lenders or of all Lenders
affected thereby shall, except as provided in Section 8.01, require the consent
of such Defaulting Lender in accordance with the terms hereof.

 

(ii)       Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of any
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VI or otherwise) shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, as the Company may request (so long as no Default or Event

 





63

--------------------------------------------------------------------------------

 

of Default has occurred and is continuing), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent, or to
reimburse the Company for any amounts paid by it in satisfaction of such
Defaulting Lender’s liabilities under this Agreement in connection with a
written agreement between the Company and an assignee of such Defaulting
Lender’s interests, rights and obligations in accordance with Section 2.18(b);
third, if so determined by the Administrative Agent and the Company, to be held
in a non-interest bearing deposit account and released in order to satisfy
future obligations of such Defaulting Lender to fund Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default has occurred and is continuing, to the payment of any amounts owing to
any Borrower as a result of any judgment of a court of competent jurisdiction
obtained by such Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share and (y) such Loans were made at a time when the
conditions set forth in Section 3.03 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by such
Defaulting Lender shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)       Certain Fees. Commitment Fees shall cease to accrue on the Undrawn
Commitment of such Defaulting Lender for any period during which such Lender is
a Defaulting Lender, and such Defaulting Lender shall not be entitled to receive
such Commitment Fees.

 

(b)       Defaulting Lender Cure. If the Company and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, such Defaulting Lender
will, to the extent applicable, purchase at par that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans to be held on a pro rata
basis by the Lenders in accordance with their respective Commitments, whereupon
such Defaulting Lender will cease to be a Defaulting Lender;

 





64

--------------------------------------------------------------------------------

 

provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of any Borrower while that Lender was a
Defaulting Lender; provided, further, that all amendments, waivers or other
modifications effected without its consent in accordance with the provisions of
Section 8.01 and this Section 2.16 during such period shall be binding on it;
and provided further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

SECTION 2.17. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing of any Type:

 

(i)       the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the LIBO Rate or the EURIBO Rate,
as the case may be, for the applicable Interest Period (including because the
applicable Screen Rate is not available or published on a current basis);
provided that no Benchmark Transition Event shall have occurred at such time; or

 

(ii)       the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate, the LIBO Rate or the EURIBO Rate, as the case may be, for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Eurocurrency
Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Company and the Lenders as promptly as practicable thereafter. If
such notice is given, until the Administrative Agent notifies the Company and
the Lenders that the circumstances giving rise to such notice no longer exist,
(A) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurocurrency Borrowing of such Type
for such Interest Period shall be ineffective, (B) the affected Eurocurrency
Borrowing that was requested to be converted or continued shall (1) if
denominated in US Dollars, on the last day of the then current Interest Period
applicable thereto, unless repaid, be continued as or converted to an ABR
Borrowing or (2) otherwise, from and after the last day of the then current
Interest Period applicable thereto, unless repaid, bear interest at a rate equal
to the Applicable Rate for Eurocurrency Loans plus a rate that adequately and
fairly reflects the weighted average of the cost to each Lender to fund its pro
rata share of such Borrowing (from whatever source and using whatever
methodologies such Lender may select in its reasonable discretion) (with respect
to a Lender, the “COF Rate” and with respect to the weighted average of the COF
Rate applicable to each Lender for any Borrowing, the “Average COF Rate”), it
being agreed by each Lender that, promptly upon request therefor by the
Administrative Agent, such Lender shall notify the Administrative Agent of the
COF Rate of such Lender with respect to the applicable Borrowing, and (C) any
Borrowing

 





65

--------------------------------------------------------------------------------

 

Request for a Eurocurrency Borrowing of such Type for such Interest Period shall
(1) in the case of a Borrowing denominated in US Dollars, be treated as a
request for an ABR Borrowing or (2) in all other cases, be treated as a request
for a Borrowing that bears (and such Borrowing will bear) interest at a rate
equal to the Applicable Rate for Eurocurrency Loans plus the Average COF Rate,
it being agreed by each Lender that, promptly upon request therefor by the
Administrative Agent, such Lender shall notify the Administrative Agent of the
COF Rate of such Lender with respect to the applicable Borrowing.

 

(b)       Notwithstanding anything to the contrary herein, upon the occurrence
of a Benchmark Transition Event or an Early Opt-in Election, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace the
LIBO Rate or the EURIBO Rate, as applicable, with a Benchmark Replacement. Any
such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m., New York City time, on the fifth Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Company, so long as the Administrative Agent has not received, by such time,
written notice of objection to such proposed amendment from Lenders comprising
the Required Lenders; provided that, with respect to any proposed amendment
containing any SOFR-Based Rate, the Lenders shall be entitled to object only to
the Benchmark Replacement Adjustment contained therein. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Lenders consent to such amendment. No replacement
of the LIBO Rate or the EURIBO Rate with a Benchmark Replacement will occur
prior to the applicable Benchmark Transition Start Date.

 

(i)       In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein, any amendments implementing such Benchmark Replacement
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement.

 

(ii)       The Administrative Agent will promptly notify the Company and the
Lenders of (A) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (B) the implementation of any Benchmark Replacement,
(C) the effectiveness of any Benchmark Replacement Conforming Changes and (D)
the commencement or conclusion of any Benchmark Unavailability Period.

 

(iii)       Upon the Company’s receipt of notice of the commencement of a
Benchmark Unavailability Period, (A) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing of the applicable Type shall be ineffective, and, on the
last day of the then current Interest Period applicable thereto, unless repaid,
such

 





66

--------------------------------------------------------------------------------

 

Borrowing shall (1) if denominated in US Dollars, be continued as or converted
to an ABR Borrowing or (2) otherwise, from and after the last day of the then
current Interest Period applicable thereto, unless repaid, bear interest at a
rate equal to the Applicable Rate for Eurocurrency Loans plus the Average COF
Rate, it being agreed by each Lender that, promptly upon request therefor by the
Administrative Agent, such Lender shall notify the Administrative Agent of the
COF Rate of such Lender with respect to the applicable Borrowing and (B) any
Borrowing Request for a Eurocurrency Borrowing of the applicable Type (1) if
denominated in US Dollars, shall be treated as a request for an ABR Borrowing or
(2) otherwise, be treated as a request for a Borrowing that bears (and such
Borrowing will bear) interest at a rate equal to the Applicable Rate for
Eurocurrency Loans plus the Average COF Rate, it being agreed by each Lender
that, promptly upon request therefor by the Administrative Agent, such Lender
shall notify the Administrative Agent of the COF Rate of such Lender with
respect to the applicable Borrowing.

 

(iv)       Any determination, decision or election that may be made by the
Administrative Agent or the Lenders pursuant to this Section 2.17, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.17.

 

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) Each Lender
shall (i) if it determines that it is specifically entitled to compensation
under Section 2.14, use its reasonable efforts to designate a different lending
office, if any, for funding or booking its Loans hereunder or to assign and
delegate its rights and obligations hereunder to another of its offices,
branches or Affiliates, if any, if such designation or assignment and delegation
would avoid, or minimize the amount of, any payment by the Borrowers of
additional amounts under Section 2.14 in respect of such Lender and (ii) if it
determines that it is specifically entitled to compensation under Section 2.11,
use its reasonable efforts (including using reasonable efforts to designate a
different lending office, if any, for funding or booking its Loans hereunder or
to assign and delegate its rights and obligations hereunder to another of its
offices, branches or Affiliates, if any), but only if it shall not incur any
disadvantage as a result thereof, to avoid, or to minimize the amount of, any
payment by the Borrowers of additional amounts under Section 2.11 in respect of
such Lender.

 

(b)       The Company may, upon notice to the Administrative Agent delivered at
any time and with or without cause, require any Lender (including any Defaulting
Lender) to assign all of its rights and obligations hereunder in respect of all
or

 





67

--------------------------------------------------------------------------------

 

a portion of its Commitment and the corresponding pro rata portion of any Loans
then owing to such Lender to one or more Transferees. Such Transferee or
Transferees shall on the effective date of such assignment (as specified in the
Assignment and Assumption with respect thereto) pay to such Lender (i) the
accrued Commitment Fee with respect to the assigned portion of such Commitment
and (ii) if a Loan is assigned, the principal amount of such Loan so assigned,
together with accrued interest thereon. If such assigned Loan is a Eurocurrency
Loan, the Company shall be obligated to reimburse such Lender on such effective
date if such assignment is not made on the last day of the applicable Interest
Period in accordance with Section 2.12. The term “Transferee” means any Eligible
Assignee, selected by the Company in its sole discretion, that is willing to
undertake all or part of a Lender’s Commitment and to purchase all or part of
any Loans under this Section 2.18(b). In each such event, the assigning Lender
and the Transferee shall execute and deliver to the Company, for its acceptance,
an Assignment and Assumption and the Company shall accept and deliver the same
to the Administrative Agent for recording in accordance with Section 8.08. Upon
such execution, delivery, acceptance and recording, from and after the effective
date specified in such Assignment and Assumption, which effective date shall be
not less than five Business Days nor more than 10 Business Days after execution
and shall be coordinated by the parties thereto with the Administrative Agent to
be the same date as the date of such recording, (A) the Transferee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Assumption, have the
rights and obligations of a Lender hereunder and (B) the assigning Lender shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Assumption, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto (but shall continue to be entitled to the benefits of Sections
2.11, 2.12 and 2.14 (to the extent accrued for periods prior to it ceasing to be
a party hereto) and Section 8.04)). The provisions of clauses (i), (iv) and (v)
of the third proviso to Section 8.06(a) and the provisions of Section 8.07 shall
apply to all Assignments and Assumptions executed and delivered pursuant to this
Section 2.18(b).

 

SECTION 2.19. Subsidiary Borrowers. (a) Subsidiary Borrower Designation. The
Company may, at any time and from time to time on and after the Availability
Date, designate any of its Subsidiaries as a Subsidiary Borrower by delivery to
the Administrative Agent of a Subsidiary Borrower Agreement executed by such
Subsidiary and the Company. Promptly after its receipt thereof, the
Administrative Agent will provide a copy of such Subsidiary Borrower Agreement
to the Lenders. Each such Subsidiary Borrower Agreement shall become effective
on the date eight Business Days after it shall have been delivered to the
Administrative Agent, provided that (i) the Administrative Agent and each Lender
shall have received, at least one Business Day prior to the date of the
effectiveness thereof, all documentation and other information

 





68

--------------------------------------------------------------------------------

 

required by bank regulatory authorities with respect to such Subsidiary under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act and the Beneficial Ownership Regulation, that has
been reasonably requested by the Administrative Agent or such Lender in writing
not later than the fifth Business Day after such Subsidiary Borrower Agreement
has been delivered to the Administrative Agent and (ii) in the case of a
designation of a Foreign Subsidiary, the Administrative Agent shall not have
received written notice from any Lender (an “Objecting Lender”) that (A) such
Objecting Lender is unable to make Loans or otherwise extend credit to such
Foreign Subsidiary due to applicable legal or regulatory restrictions or (B)
such Objecting Lender is prevented by its generally applicable internal policies
from extending credit to such Foreign Subsidiary (a “Notice of Objection”), in
which case such Subsidiary Borrower Agreement shall not become effective unless,
within the period of eight Business Days referred to above, (x) such Objecting
Lender withdraws such Notice of Objection, (y) such Objecting Lender ceases to
be a Lender hereunder, including pursuant to Section 2.06(b) or Section 2.18(b),
or (z) a New Tranche is created in accordance with Section 8.01(c). Upon the
effectiveness of a Subsidiary Borrower Agreement as provided above, the
applicable Subsidiary shall for all purposes of this Agreement be a party hereto
and a Subsidiary Borrower hereunder.

 

(b)       Subsidiary Borrowers’ Obligations Several. Each of the Subsidiary
Borrowers shall be severally liable for its liabilities and obligations under
this Agreement, and no Subsidiary Borrower shall be liable for any Borrowing or
any other obligation of any other Borrower under this Agreement. Each Subsidiary
Borrower shall be severally liable for all payments of the principal of and
interest on Loans to such Subsidiary Borrower, and any other amounts due
hereunder that are specifically allocable to such Subsidiary Borrower or the
Loans to such Subsidiary Borrower. No Subsidiary Borrower shall be liable for
any fees due hereunder, for which the Company shall be exclusively liable.

 

(c)       Designation of Ineligible Subsidiaries. The Company may at any time,
and from time to time, by delivery to the Administrative Agent of an Ineligible
Subsidiary Designation Notice, designate any Subsidiary Borrower as an
Ineligible Subsidiary. Upon such designation, the obligation of each Lender to
make Loans to such Subsidiary Borrower shall immediately terminate, and such
Ineligible Subsidiary shall no longer be entitled to request or borrow
Borrowings hereunder. The designation of a Subsidiary Borrower as an Ineligible
Subsidiary shall have no effect on (i) the outstanding Loans, if any, of such
Subsidiary Borrower, (ii) the obligations of such Subsidiary Borrower to repay
principal of and interest on any outstanding Loans of such Subsidiary Borrower
when such amounts become due in accordance with this Agreement or any other
payment obligations of such Subsidiary Borrower under this Agreement or (iii)
the right of such Subsidiary Borrower to deliver any Interest Election Request
or select any future Interest Periods with respect to outstanding Loans of such
Subsidiary Borrower in accordance with this Agreement; provided that at such
time as no principal

 





69

--------------------------------------------------------------------------------

 

of or interest on any Loan of such Ineligible Subsidiary, and no other amounts
payable by such Ineligible Subsidiary, shall be outstanding, such Ineligible
Subsidiary shall cease to be a Subsidiary Borrower and a party to this
Agreement. Promptly after its receipt thereof, the Administrative Agent will
provide a copy of each Ineligible Subsidiary Designation Notice to the Lenders.

 

(d)       Subsidiary Borrower Termination Events. (i) Each Subsidiary Borrower
will furnish to the Administrative Agent, as promptly as possible and in any
event within five Business Days after the occurrence of any Subsidiary Borrower
Termination Event with respect to such Subsidiary Borrower that is continuing on
the date of such statement, the statement of an officer of the Subsidiary
Borrower (or of the Company on its behalf) setting forth the details of such
Subsidiary Borrower Termination Event and the action that such Subsidiary
Borrower proposes to take with respect thereto.

 

(ii)       If a Subsidiary Borrower Termination Event occurs and is continuing
with respect to any Subsidiary Borrower, then, and in any such event, the
Administrative Agent (A) shall at the request, or may with the consent, of the
Required Lenders, by notice to such Subsidiary Borrower and the Company, declare
the obligation of each Lender to make Loans to such Subsidiary Borrower
terminated, whereupon the same shall forthwith terminate and such Subsidiary
Borrower shall no longer be entitled to request or borrow Borrowings hereunder
and (B) shall at the request, or may with the consent, of the Required Lenders,
by notice to such Subsidiary Borrower and the Company, declare the Loans of such
Subsidiary Borrower, all interest thereon and all other amounts payable under
this Agreement by such Subsidiary Borrower to be forthwith due and payable,
whereupon the Loans of such Subsidiary Borrower, all such interest thereon and
all such other amounts payable by such Subsidiary Borrower shall become and be
forthwith due and payable by such Subsidiary Borrower, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by each Subsidiary Borrower; provided, however, that in the case of a
Subsidiary Borrower Termination Event specified in clause (c) of the definition
of such term, neither the Administrative Agent nor any Lender may declare any
Loan of such Subsidiary Borrower to be due and payable unless the Company fails
to pay under the Company Guarantee the overdue amount owed by such Subsidiary
Borrower within three Business Days after written demand therefor shall have
been received by the Company from the Administrative Agent; provided, further,
however, that in the case of a Subsidiary Borrower Termination Event specified
in clause (a), (b), (f) or (g) of the definition of such term, (1) the
obligation of each Lender to make Loans to such Subsidiary Borrower shall
automatically terminate and (2) the Loans of such Subsidiary Borrower, all
interest thereon and all other amounts payable under this Agreement by such
Subsidiary Borrower shall automatically become and be due and payable, without

 





70

--------------------------------------------------------------------------------

 

presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by each Subsidiary Borrower.

 

(e)       Appointment of Company as Agent. Each Subsidiary Borrower hereby
irrevocably appoints the Company as its agent for all purposes of this
Agreement, including (i) the giving and receipt of notices (including any
Borrowing Request or any Interest Election Request) and (ii) the execution and
delivery of all documents, instruments and certificates contemplated herein.
Each Subsidiary Borrower hereby acknowledges that any amendment, waiver or other
modification to this Agreement or any other Loan Document may be effected as set
forth in Section 8.01, that no consent of such Subsidiary Borrower shall be
required to effect any such amendment, waiver or other modification and that
such Subsidiary Borrower shall be bound by this Agreement or such other Loan
Document as so amended, waived or otherwise modified.

 

Article III

CONDITIONS OF LENDING

 

SECTION 3.01. Closing Date. The obligations of the Lenders to make Loans shall
not become effective until the first date on which each of the following
conditions shall be satisfied (or such condition shall have been waived in
accordance with Section 8.01):

 

(a)       The Administrative Agent shall have received from each party hereto
either (i) a counterpart of this Agreement signed on behalf of such party or
(ii) evidence satisfactory to the Administrative Agent (which may include a
facsimile or electronic transmission of a signed counterpart of this Agreement)
that such party has signed a counterpart of this Agreement.

 

(b)       The Administrative Agent shall have received (i) an officer’s
certificate of each of the Company and the Irish Subsidiary Borrower, dated the
Closing Date and signed by the Secretary or Assistant Secretary of such Person
(or, in the case of the Irish Subsidiary Borrower, an appropriate substitute
therefor under the applicable law of the jurisdiction of organization of the
Irish Subsidiary Borrower), in form and substance reasonably satisfactory to the
Administrative Agent and substantially consistent with UTC’s past practice,
together with all attachments contemplated thereby, and (ii) a certificate of
the Company, dated the Closing Date and signed by an officer of the Company,
confirming, as of the Closing Date, that (A) the representations and warranties
contained in Article IV are true and correct (x) in the case of the
representations and warranties qualified by materiality or Material Adverse
Effect in the text thereof, in all respects and (y) in the case of the
representations and warranties other than those referenced in the foregoing
clause (x), in all material respects and (B) no Default or Event of Default has
occurred and is continuing.

 





71

--------------------------------------------------------------------------------

 

(c)       The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Closing Date) of the general counsel, in-house counsel and/or outside counsel of
each of UTC and the Irish Subsidiary Borrower, in each case in form and
substance reasonably satisfactory to the Administrative Agent and substantially
consistent with UTC’s past practice.

 

(d)       The Lenders shall have received the Carrier Form 10 (including the
information statement and the other exhibits contemplated thereby, in each case,
in the form and to the extent so filed) in the form most recently filed (whether
or not publicly) with the SEC prior to the Closing Date, provided that (i) if
the Carrier Form 10 shall not have been publicly filed with the SEC prior to the
Closing Date, then the Company shall deliver to the Administrative Agent a
certificate of the Company, dated as of the Closing Date and signed by an
officer of the Company, confirming that the Company has delivered to the
Administrative Agent the Carrier Form 10 most recently filed with the SEC prior
to the Closing Date and (ii) if the Carrier Form 10 shall have been publicly
filed with the SEC prior to the Closing Date, the Carrier Form 10, in the form
most recently publicly filed with the SEC prior to the Closing Date, shall be
deemed to have been delivered to the Lenders for purposes of this clause (d) and
the condition specified in this Section 3.01(d) shall be deemed to be satisfied.

 

(e)       The Administrative Agent shall have received all fees due and payable
on or prior to the Closing Date, and, to the extent invoiced at least three
Business Days prior to the Closing Date, other amounts due and payable on or
prior to the Closing Date (including reasonable fees, charges and disbursements
of Cravath, Swaine & Moore LLP) required to be paid or reimbursed by the Company
or UTC pursuant to any commitment letter or fee letter entered into in
connection with the credit facility provided for herein.

 

(f)       The Administrative Agent and the Lenders shall have received all
documentation and other information required by bank regulatory authorities with
respect to the Company and the Irish Subsidiary Borrower under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act and the Beneficial Ownership Regulation, that has been
reasonably requested by the Administrative Agent or any Lender in writing at
least 10 Business Days prior to the Closing Date.

 

Without limiting the generality of the provisions of Article VII, for purposes
of determining compliance with the conditions specified in this Section 3.01,
each Lender, by becoming a party to this Agreement, shall be deemed to have
consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the date hereof specifying its objection
thereto.

 





72

--------------------------------------------------------------------------------

 

SECTION 3.02. Conditions Precedent to Availability. The obligation of each
Lender to make its initial Loan shall be subject to the occurrence of the
Closing Date and the satisfaction (or waiver in accordance with Section 8.01) of
the following conditions; provided that the obligations of the Lenders to make
Loans are subject to the satisfaction (or waiver in accordance with Section
8.01) of each of the conditions set forth in Sections 3.03 and, if applicable,
3.04.

 

(a)       The Carrier Distribution Condition shall have been, or substantially
concurrently with the occurrence of the Availability Date shall be, satisfied.

 

(b)       The Administrative Agent shall have received a certificate of the
Company, dated the Availability Date and signed by an officer of the Company,
confirming, as of the Availability Date, that (i) the condition set forth in
Section 3.02(a) has been satisfied, (ii) the representations and warranties
contained in Section 4.01 (other than Sections 4.01(e)(ii) and 4.01(f)) are true
and correct (x) in the case of the representations and warranties qualified by
materiality or Material Adverse Effect in the text thereof, in all respects and
(y) in the case of the representations and warranties other than those
referenced in the foregoing clause (x), in all material respects, and (iii) no
Default or Event of Default has occurred and is continuing.

 

(c)       The UTC 2019 Credit Agreements Refinancing shall have been, or
substantially concurrently with the occurrence of the Availability Date shall
be, consummated.

 

(d)       The Administrative Agent shall have received all fees due and payable
on or prior to the Availability Date, and, to the extent invoiced at least 10
Business Days prior to the Availability Date, all expenses due and payable on or
prior to the Availability Date (including reasonable fees, charges and
disbursements of Cravath, Swaine & Moore LLP) required to be paid or reimbursed
by the Company.

 

SECTION 3.03. Conditions Precedent to Each Borrowing. The obligation of each
Lender to make a Loan on the occasion of each Borrowing (other than any
conversion or continuation of a Loan) shall be subject to receipt by the
Administrative Agent of a Borrowing Request with respect thereto in accordance
with Section 2.02, and to the satisfaction (or waiver in accordance with Section
8.01) of the following conditions:

 

(a)       (i) The representations and warranties contained in Section 4.01
(other than Sections 4.01(e)(ii) and 4.01(f)) shall be true and correct and (ii)
in the case of a Borrowing by a Subsidiary Borrower, the representations and
warranties contained in Section 4.02 with respect to such Subsidiary Borrower
shall be true and correct, in each case, (x) in the case of the representations
and warranties qualified by materiality or Material Adverse Effect in the text
thereof, in all respects and (y) in the case of the representations and
warranties other than those referenced in the foregoing clause (x), in

 





73

--------------------------------------------------------------------------------

 

all material respects, in each case on and as of the date of such Borrowing,
before and after giving effect to such Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date.

 

(b)       (i) No Default or Event of Default has occurred and is continuing, or
would result from such Borrowing or from the application of the proceeds
therefrom and (ii) in the case of a Borrowing by a Subsidiary Borrower, no
Subsidiary Borrower Termination Event (or any event that, with the giving of
notice or the passage of time or both, would constitute a Subsidiary Borrower
Termination Event) with respect to such Subsidiary Borrower has occurred and is
continuing, or would result from such Borrowing or from the application of the
proceeds therefrom.

 

Each Borrowing (other than any conversion or continuation of any Loan) shall
constitute a representation and warranty made by the Company on the date thereof
that the conditions specified in clauses (a)(i) and (b)(i) above have been
satisfied, and each Borrowing (other than any conversion or continuation of any
Loan) by a Subsidiary Borrower shall constitute a representation and warranty
made by such Subsidiary Borrower on the date thereof that the conditions
specified in clauses (a)(ii) and (b)(ii) above have been satisfied.

 

SECTION 3.04. Conditions to Initial Borrowing by Each Designated Subsidiary
Borrower. The obligations of the Lenders to make Loans to any Subsidiary
Borrower designated as such pursuant to Section 2.19 shall not become effective
until the first date on which each of the following additional conditions shall
be satisfied (or waived in accordance with Section 8.01):

 

(a)       The Administrative Agent shall have received an officer’s certificate
of such Subsidiary Borrower, signed by the Secretary or Assistant Secretary of
such Subsidiary Borrower (or an appropriate substitute therefor under the
applicable law of the jurisdiction of organization of such Subsidiary Borrower),
in form and substance reasonably satisfactory to the Administrative Agent,
attaching (i) a copy of each organizational document of such Subsidiary
Borrower, (ii) signature and incumbency certificates of the officers of such
Subsidiary Borrower executing its Subsidiary Borrower Agreement or any document
relating thereto, (iii) resolutions of the Board of Directors or similar
governing body of such Subsidiary Borrower (and/or, if applicable, of the
shareholders or other authorized Persons of such Subsidiary Borrower, if
required under the applicable law of the jurisdiction of organization of such
Subsidiary Borrower or its organizational documents) approving and authorizing
the execution, delivery and performance by such Subsidiary Borrower of its
Subsidiary Borrower Agreement, this Agreement and any documents to be delivered
by such Subsidiary Borrower hereunder, certified by such Secretary or Assistant
Secretary (or such appropriate substitute therefor) as being in full force and
effect without modification or amendment, and (iv) a good standing certificate
from the applicable Governmental Authority of the jurisdiction of organization
of such Subsidiary Borrower, dated as of a recent date (if applicable and

 





74

--------------------------------------------------------------------------------

 

customary under the applicable law of the jurisdiction of organization of such
Subsidiary Borrower).

 

(b)       The Administrative Agent shall have received a favorable written
opinion of the general counsel, in-house counsel and/or outside counsel of such
Subsidiary Borrower, addressed to the Administrative Agent and the Lenders, in
form and substance reasonably satisfactory to the Administrative Agent (it being
understood that any opinion substantially consistent with the opinion delivered
pursuant to Section 3.01(c), with any modifications to reflect requirements
under the applicable law of the jurisdiction of organization of such Subsidiary
Borrower or its organizational documents shall be reasonably satisfactory to the
Administrative Agent).

 

Article IV

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01. Representations and Warranties of the Company. The Company
represents and warrants, as of the Closing Date, as of the Availability Date and
as of each date required by Section 3.03, as follows; provided that, prior to
the Availability Date, the only representations and warranties made by the
Company shall be the representations and warranties set forth in Sections
4.01(a), 4.01(b), 4.01(c), 4.01(d), 4.01(e)(ii), 4.01(f), 4.01(g), 4.01(j) and
4.01(k) (it being agreed that, in the case of Sections 4.01(e)(ii) and 4.01(f),
such representations and warranties will cover the Company and its Subsidiaries
after giving pro forma effect to the Transactions):

 

(a)       Organization; Powers. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and is duly qualified to do business and in good standing as a foreign
corporation in all other jurisdictions in which the conduct of its operations or
the ownership of its properties requires such qualification, except where the
failure to so qualify would not reasonably be expected to have a Material
Adverse Effect. The Company has all requisite power and authority, corporate or
otherwise, to conduct its business, to own its properties and to execute and
deliver, and to perform all of its obligations under, this Agreement.

 

(b)       Authorization; Absence of Conflicts. The execution, delivery and
performance by the Company of this Agreement have been duly authorized by all
necessary corporate action and do not contravene (i) the Company’s certificate
of incorporation or by-laws or (ii) except where such contravention would not
reasonably be expected to have a Material Adverse Effect, any law or contractual
restriction binding on the Company.

 

(c)       Governmental Consents. No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body

 





75

--------------------------------------------------------------------------------

 

in the United States, or to the Company’s knowledge, in any other jurisdiction,
is required for the due execution, delivery and performance by the Company of
this Agreement, other than routine requirements which, to the Company’s
knowledge, have (to the extent that compliance is required on or prior to the
date hereof) been complied with in all material respects.

 

(d)       Enforceability. This Agreement is a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

(e)       Financial Statements; No Material Adverse Effect. (i) The Historical
Company Financial Statements present fairly, in all material respects, the
combined financial position of the Company and its Subsidiaries as of December
31, 2019 and the combined results of operations and cash flows of the Company
and its Subsidiaries for the fiscal year then ended, all in conformity with
GAAP. As of the Availability Date, the Pro Forma Company Financial Statements
(A) have been prepared by the Company in good faith, based on the assumptions
believed by the Company to be reasonable at the time made, and (B) to the
knowledge of the Company, present fairly, in all material respects, the pro
forma combined financial position and the pro forma combined results of
operations of the Company and its Subsidiaries as of the date and for the period
specified in the definition of the term “Pro Forma Company Financial Statements”
as if the Transactions had occurred on such date or at the beginning of such
period, as applicable.

 

(ii)       Since December 31, 2019, there has been no material adverse change in
the Consolidated financial condition or the Consolidated results of operations
of the Company except as otherwise disclosed in any reports by UTC or the
Company, as applicable, on Form 10-K, Form 10-Q or Form 8-K publicly filed or
furnished under the Exchange Act prior to the date hereof or in the Draft
Carrier Form 10.

 

(f)       Litigation. There is no pending or, to the knowledge of the Company,
threatened action or proceeding affecting the Company or any of its Subsidiaries
before any court, governmental agency or arbitrator that would reasonably be
expected to have a Material Adverse Effect.

 

(g)       Federal Reserve Regulations. Neither the Company nor any of its
Subsidiaries is engaged or will engage, principally or as one of its important
activities, in the business of extending credit for the purpose of “purchasing”
or “carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation T, U or X of the Board of Governors as now and
from time to time hereafter in effect.

 





76

--------------------------------------------------------------------------------

 

(h)       ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which such
liability is reasonably expected to occur, would reasonably be expected to have
a Material Adverse Effect.

 

(i)       Environmental. Except as would not reasonably be expected to have a
Material Adverse Effect, the Company and its Subsidiaries (i) are in compliance
with Environmental Laws and any permit, license or approval required thereunder
and (ii) have not become subject to any Environmental Liability.

 

(j)       Investment Company Status. The Company is not required to register as
an “investment company” under the Investment Company Act of 1940, as amended.

 

(k)       Sanctions and Anti-Corruption Laws. (i) The Company has implemented
and maintains in effect policies and procedures designed to promote compliance
by the Company, its Subsidiaries and their respective directors, officers and
employees with Anti-Corruption Laws and applicable Sanctions.

 

(ii)       None of (a) the Company or any of its Subsidiaries or (b) to the
knowledge of the Company, any of their respective directors, officers or
employees that will act in any capacity in connection with or directly benefit
from the use of proceeds of the Loans is a Sanctioned Person.

 

(iii)       No Borrowing or use of proceeds thereof will violate any
Anti-Corruption Law or applicable Sanctions.

 

SECTION 4.02. Representations and Warranties of each Subsidiary Borrower. Each
Subsidiary Borrower, severally and not jointly, represents and warrants (x) in
the case of the Irish Subsidiary Borrower, as of the Closing Date, and (y) in
the case of each Subsidiary Borrower, as of each date required by Section 3.03,
as follows:

 

(a)       Organization; Powers. Such Subsidiary Borrower is duly organized,
validly existing and, if such qualification exists in the applicable
jurisdiction, in good standing under the laws of the jurisdiction of its
organization. Such Subsidiary Borrower has all requisite power and authority,
corporate or otherwise, to conduct its business, to own its properties and to
execute and deliver, and to perform all of its obligations under, this
Agreement.

 

(b)       Authorization; Absence of Conflicts. The execution, delivery and
performance by such Subsidiary Borrower of this Agreement have been duly
authorized by all necessary corporate action and do not contravene (i) such
Subsidiary Borrower’s organizational documents or (ii) except where such
contravention would not reasonably

 





77

--------------------------------------------------------------------------------

 

be expected to have a Material Adverse Effect, any law or contractual
restriction binding on such Subsidiary Borrower.

 

(c)       Governmental Consents. No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body in the jurisdiction of organization of such Subsidiary Borrower, or to such
Subsidiary Borrower’s knowledge, in any other jurisdiction, is required for the
due execution, delivery and performance by such Subsidiary Borrower of this
Agreement other than routine requirements which, to such Subsidiary Borrower’s
knowledge, have (to the extent that compliance is required on or prior to the
date hereof) been complied with in all material respects.

 

(d)       Enforceability. This Agreement is a legal, valid and binding
obligation of such Subsidiary Borrower enforceable against such Subsidiary
Borrower in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and to general principles of equity, regardless of whether considered
in a proceeding in equity or at law.

 

Article V

COVENANTS OF THE COMPANY

 

SECTION 5.01. Affirmative Covenants. So long as any Loan shall remain unpaid or
any Lender shall have any Commitment, the Company (i) from and after the Closing
Date and prior to the Availability Date, solely with respect to the covenants
set forth in Sections 5.01(a)(vi) and 5.01(b) and (ii) from and after the
Availability Date, with respect to each covenant set forth in this Section 5.01,
covenants and agrees with the Lenders that:

 

(a)       Financial Statements and Other Information. The Company will furnish
to the Administrative Agent, on behalf of the Lenders:

 

(i)       within 90 days after the end of each fiscal year of the Company, the
Consolidated balance sheet of the Company and its Consolidated Subsidiaries as
of the end of such fiscal year and the Consolidated statements of operations,
comprehensive income, changes in equity and cash flows of the Company and its
Consolidated Subsidiaries for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all audited by and
accompanied by the opinion of PricewaterhouseCoopers LLP or other independent
registered public accounting firm of recognized national standing to the effect
that such Consolidated financial statements present fairly, in all material
respects, the Consolidated financial position, results of operations and cash
flows of the Company and its Consolidated Subsidiaries as of the end of and for
such year, all in conformity with GAAP;

 





78

--------------------------------------------------------------------------------

 

(ii)       within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Company, the Consolidated balance sheet of
the Company and its Consolidated Subsidiaries as of the end of such fiscal
quarter and the Consolidated statements of operations and comprehensive income
of the Company and its Consolidated Subsidiaries for such fiscal quarter and the
portion of the fiscal year then ended and the Consolidated statement of cash
flows of the Company and its Consolidated Subsidiaries for the portion of the
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding period of periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by a
Financial Officer of the Company as presenting fairly, in all material respects,
the Consolidated financial position, results of operations and cash flows of the
Company and its Consolidated Subsidiaries as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, all in conformity with
GAAP (subject to normal year-end adjustments and the absence of footnotes);

 

(iii)       concurrently with each delivery of financial statements under
Section 5.01(a)(i) or 5.01(a)(ii), a completed Compliance Certificate signed by
a Financial Officer of the Company (A) certifying as to whether a Default or an
Event of Default has occurred and, if a Default or an Event of Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto and, (B) setting forth reasonably detailed
calculations of the ratio set forth in Section 5.02(d) as of the end of the most
recent fiscal quarter covered by such financial statements and (C) if the most
recent fiscal quarter covered by such financial statements ended during the
Covenant Modification Period, setting forth reasonably detailed calculations
demonstrating compliance with Section 5.02(e) as of the end of such fiscal
quarter;

 

(iv)       promptly after the sending or filing thereof, copies of all such
regular, periodic and special reports and all registration statements (except
those relating to employee benefit or stock option plans) that the Company or
any of its Consolidated Subsidiaries that is an issuer of securities that are
registered under Section 12 of the Exchange Act files with the SEC or with any
national securities exchange and of all such proxy statements, financial
statements and reports as the Company sends to its stockholders;

 

(v)       promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of the Company pursuant to the
terms of any indenture or to the lenders under the 2020 Term Credit Agreement
pursuant to the terms thereof and not otherwise required to be furnished
pursuant to any other clause of this Section 5.01(a);

 





79

--------------------------------------------------------------------------------

 

(vi)       as promptly as possible and in any event within five Business Days
after the occurrence of each Default or Event of Default that is continuing on
the date of such statement, the statement of the chief financial officer of the
Company setting forth details of such Default or Event of Default and the action
that the Company proposes to take with respect thereto; and

 

(vii)       such other publicly available information respecting the condition
or operations, financial or otherwise, of the Company or any of its Subsidiaries
as any Lender may from time to time reasonably request.

 

Information required to be delivered pursuant to Section 5.01(a)(i),
5.01(a)(ii), 5.01(a)(iv) and 5.01(a)(v) shall be deemed to have been delivered
on the date on which such information or one or more annual quarterly reports
containing such information have been posted on the “investors relations”
portion of the website of the Company as identified to the Administrative Agent
from time to time or if made publicly available on the SEC EDGAR system or
posted by the Administrative Agent on the Platform. Each Borrower hereby
acknowledges that (i) the Administrative Agent and/or the Arrangers will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrowers hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on the Platform and (ii) certain of the Lenders (each, a
“Public Lender”) may have personnel who are Public Side Lender Representatives.
Each Borrower hereby agrees that (A) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”,
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (B) by marking Borrower Materials “PUBLIC”, the
Borrowers shall be deemed to have authorized the Administrative Agent, the
Arrangers and the Lenders to treat such Borrower Materials as not containing any
MNPI (provided, however, that to the extent such Borrower Materials constitute
Information, treatment of such Borrower Materials shall be subject to Section
8.07 in all respects); (C) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public Side
Information”; and (D) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information”. Notwithstanding the foregoing, no Borrower shall be under any
obligation to mark any Borrower Materials “PUBLIC”.

 

(b)       Existence of the Company. The Company will do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence; provided that the foregoing shall not prohibit any merger or
consolidation of the Company permitted under Section 5.02(b)(i).

 

(c)       Use of Proceeds. The proceeds of Loans will be used for general
corporate purposes of the Borrowers, and no part of the proceeds of any Loans
hereunder

 





80

--------------------------------------------------------------------------------

 

will be used in a manner that would cause the Loans to be in violation of
Regulation U of the Board of Governors.

 

SECTION 5.02. Negative Covenants. So long as any Loan shall remain unpaid or any
Lender shall have any Commitment, the Company (i) from and after the Closing
Date and prior to the Availability Date, solely with respect to the covenants
set forth in Sections 5.02(b)(i) and 5.02(b)(ii) (in each case, solely with
respect to any consolidation of the Company with or merger into any other
Person) and (ii) from and after the Availability Date, with respect to each
covenant set forth in this Section 5.02, covenants and agrees with the Lenders
that:

 

(a)       Liens. The Company will not itself, and will not permit any
Wholly-Owned Domestic Manufacturing Subsidiary to, create, incur, issue or
assume any loans, notes, bonds, debentures or other indebtedness for money
borrowed (loans, notes, bonds, debentures or other indebtedness for money
borrowed collectively called “Debt”) secured by any pledge of, or mortgage,
lien, encumbrance or security interests on (such pledges, mortgages, liens,
encumbrances and security interests collectively called “Liens”), any Principal
Property owned by the Company or any Wholly-Owned Domestic Manufacturing
Subsidiary, and will not itself, and will not permit any Subsidiary to, create,
incur, issue or assume any Debt secured by any Lien on any equity interests in
or Debt of any Wholly-Owned Domestic Manufacturing Subsidiary, without in any
such case effectively providing that the Loans (together with, if the Company
shall so determine, any other Debt of the Company then existing or thereafter
created which is not subordinate in right of payment to indebtedness hereunder)
shall be secured equally and ratably with (or prior to) such secured Debt, so
long as such secured Debt shall be so secured, unless, after giving effect
thereto, the sum of (x) the aggregate principal amount of all such secured Debt
then outstanding, plus (y) Attributable Debt of the Company and its Wholly-Owned
Domestic Manufacturing Subsidiaries in respect of Sale and Leaseback
Transactions involving Principal Properties entered into after the date hereof
(other than such Sale and Leaseback Transactions as are permitted by clause (ii)
or (iii) of Section 5.02(c)), plus (z) solely during the Covenant Modification
Period and without duplication of any amounts included pursuant to clause (x) or
(y) above, the aggregate principal amount of Subsidiary Indebtedness then
outstanding (excluding any such Subsidiary Indebtedness permitted by clauses (i)
through (viii) of Section 5.02(f)) would not exceed an amount equal to 10% of
Consolidated Net Tangible Assets; provided that for purposes of this Section
5.02(a), any Debt so secured that is created, incurred, issued or assumed by the
Company or any Wholly-Owned Domestic Manufacturing Subsidiary on or after the
Closing Date and prior to the Availability Date shall be deemed to have been
created, incurred, issued or assumed on the Availability Date; provided,
further, that nothing contained in this Section 5.02(a) shall prevent, restrict
or apply to, and there shall be excluded from secured Debt in any computation
under this Section 5.02(a), Debt secured by:

 





81

--------------------------------------------------------------------------------

 

(i)       Liens on any property or assets of the Company or any Subsidiary of
the Company (including equity interests or Debt owned by the Company or any
Subsidiary of the Company) existing as of the date hereof or set forth on
Schedule 5.02(a) hereto;

 

(ii)       Liens on any property or assets of, or on any equity interests in or
Debt of, any Person existing at the time such Person becomes a Wholly-Owned
Domestic Manufacturing Subsidiary (other than in connection with the Carrier
Distribution as determined by the Company in good faith), or arising thereafter
(A) otherwise than in connection with the borrowing of money arranged thereafter
and (B) pursuant to contractual commitments entered into prior to and not in
contemplation of such Person becoming a Wholly-Owned Domestic Manufacturing
Subsidiary;

 

(iii)       Liens on any property or assets or equity interests or Debt existing
at the time of acquisition thereof (including acquisition through merger or
consolidation, but excluding any acquisition (whether through merger or
consolidation or otherwise) in connection with the Carrier Distribution as
determined by the Company in good faith) or securing the payment of all or any
part of the purchase price or construction cost thereof or securing any Debt
incurred prior to, at the time of or within 120 days after the acquisition of
such property or assets or equity interests or Debt or the completion of any
such construction, whichever is later, for the purpose of financing all or any
part of the purchase price or construction cost thereof (provided that such
Liens are limited to such equity interests or Debt or such other property or
assets, improvements thereon and the land upon which such property, assets and
improvements are located and any other property or assets not then constituting
a Principal Property);

 

(iv)       Liens on any property or assets to secure all or any part of the cost
of development, operation, construction, alteration, repair or improvement of
all or any part of such property or assets, or to secure Debt incurred prior to,
at the time of or within 120 days after the completion of such development,
operation, construction, alteration, repair or improvement, whichever is later,
for the purpose of financing all or any part of such cost (provided that such
Liens are limited to such property or assets, improvements thereon and the land
upon which such property, assets and improvements are located and any other
property or assets not then constituting a Principal Property);

 

(v)       Liens which secure Debt owing by a Subsidiary of the Company to the
Company or to a Wholly-Owned Domestic Manufacturing Subsidiary;

 

(vi)       Liens arising from the assignment of moneys due and to become due
under contracts between the Company or any Subsidiary of the Company and

 





82

--------------------------------------------------------------------------------

 

the United States, any State, Commonwealth, Territory or possession thereof or
any agency, department, instrumentality or political subdivision of any thereof
or Liens in favor of the United States, any State, Commonwealth, Territory or
possession thereof or any agency, department, instrumentality or political
subdivision of any thereof, pursuant to the provisions of any contract not
directly or indirectly in connection with securing Debt;

 

(vii)       (A) any materialmen’s, carriers’, mechanics’, workmen’s, repairmen’s
or other like Liens arising in the ordinary course of business in respect of
obligations which are not overdue or which are being contested in good faith by
appropriate proceedings; (B) any deposit or pledge as security for the
performance of any bid, tender, contract, lease or undertaking not directly or
indirectly in connection with the securing of Debt; (C) any deposit or pledge
with any governmental agency required or permitted to qualify the Company or any
Subsidiary of the Company to conduct business, to maintain self-insurance or to
obtain the benefits of any law pertaining to workmen’s compensation,
unemployment insurance, old age pensions, social security or similar matters, or
to obtain any stay or discharge in any legal or administrative proceedings; (D)
deposits or pledges to obtain the release of mechanics’, workmen’s, repairmen’s,
materialmen’s or warehousemen’s Liens or the release of property in the
possession of a common carrier; (E) any security interest created in connection
with the sale, discount or guarantee of notes, chattel mortgages, leases,
accounts receivable, trade acceptances or other paper, or contingent repurchase
obligations, arising out of sales of merchandise in the ordinary course of
business; (F) Liens for Taxes levied or imposed upon the Company or any
Wholly-Owned Domestic Manufacturing Subsidiary or upon the income, profits or
property of the Company or any Wholly-Owned Domestic Manufacturing Subsidiary or
Liens on any Principal Property of the Company or any Wholly-Owned Domestic
Manufacturing Subsidiary arising from claims from labor, materials or supplies;
provided that either such Tax is not overdue or that the amount, applicability
or validity of such Tax or claim is being contested in good faith by appropriate
proceedings; or (G) other deposits or pledges similar to those referred to in
this clause (vii);

 

(viii)       Liens arising by reason of any judgment, decree or order of any
court, so long as any appropriate legal proceedings that may have been initiated
for the review of such judgment, decree or order shall not have been finally
terminated or so long as the period within which such proceedings may be
initiated shall not have expired; any deposit or pledge with any surety company
or clerk of any court, or in escrow, as collateral in connection with, or in
lieu of, any bond on appeal from any judgment or decree against the Company or
any Subsidiary of the Company, or in connection with other proceedings or
actions at

 





83

--------------------------------------------------------------------------------

 

law or in equity by or against the Company or any Subsidiary of the Company; and

 

(ix)       any extension, renewal, substitution or replacement (or successive
extensions, renewals, substitutions or replacements), as a whole or in part, of
any of the Liens referred to in clauses (i) through (viii) above or the Debt
secured thereby; provided that (A) such extension, renewal, substitution or
replacement Lien shall be limited to all or any part of the same property or
assets or equity interests or Debt that secured the Lien extended, renewed,
substituted or replaced (plus improvements on such property and plus any other
property or assets not then constituting a Principal Property) and (B) in the
case of clauses (i) through (iv) above, the Debt secured by such Lien at such
time is not increased.

 

For the purposes of this Section 5.02(a) and, Section 5.02(c) and Section
5.02(f), the giving of a guarantee which is secured by a Lien on a Principal
Property, and the creation of a Lien on a Principal Property or equity interests
or Debt to secure Debt which existed prior to the creation of such Lien, shall
be deemed to involve the creation of Debt in an amount equal to the principal
amount guaranteed or secured by such Lien; but the amount of Debt secured by
Liens on Principal Properties and equity interests and Debt shall be computed
without cumulating the underlying indebtedness with any guarantee thereof or
Lien securing the same.

 

(b)       Fundamental Changes. (i) The Company will not consolidate with or
merge into any other Person or convey, transfer or lease, or permit its
Subsidiaries to convey, transfer or lease, to any Person all or substantially
all of the properties and assets of the Company and its Subsidiaries, taken as a
whole, unless: (A) the Person formed by such consolidation or into which the
Company is merged or the Person which acquires by conveyance or transfer, or
which leases, such properties and assets shall be a Person (other than a natural
person) organized and existing under the laws of the United States, any State
thereof or the District of Columbia and shall expressly assume, by writing
approved by the Administrative Agent, which approval shall not be unreasonably
withheld, delayed or conditioned, the Company’s obligation for the due and
punctual payment of the principal of and interest on all Loans and the
performance of every covenant of this Agreement on the part of the Company to be
performed; and (B) immediately after giving effect to such transaction, no
Default or Event of Default shall have occurred and be continuing. This Section
5.02(b)(i) shall only apply to a merger or consolidation in which the Company is
not the surviving Person and to conveyances, leases and transfers by the Company
and its Subsidiaries as transferors or lessors.

 

(ii)       Upon any consolidation by the Company with or merger by the Company
into any other Person or any conveyance, transfer or lease of all or
substantially all of the properties and assets of the Company and its
Subsidiaries, taken as a whole, in accordance with Section 5.02(b)(i), the
successor Person formed by such consolidation or into which the Company is
merged or to which

 





84

--------------------------------------------------------------------------------

 

such conveyance, transfer or lease is made shall succeed to, and be substituted
for, and may exercise every right and power of, the Company under this Agreement
with the same effect as if such successor Person had been named as the Company
herein, and in the event of any such conveyance or transfer, the Company (which
term shall for this purpose mean the Person named as the “Company” in the
definition of such term or any successor Person which shall theretofore become
such in the manner described in Section 5.02(b)(i)), except in the case of a
lease, shall be discharged of all obligations and covenants under this Agreement
and may be dissolved and liquidated.

 

(iii)       If, upon any such consolidation of the Company with or merger of the
Company into any other Person, or upon any conveyance, lease or transfer of all
or substantially all of the properties and assets of the Company and its
Subsidiaries, taken as a whole, to any other Person, any Principal Property of
the Company or of any Wholly-Owned Domestic Manufacturing Subsidiary (or any
equity interests in or Debt of any Wholly-Owned Domestic Manufacturing
Subsidiary) would thereupon become subject to any Lien, then unless such Lien
could be created pursuant to Section 5.02(a) without equally and ratably
securing the Loans, the Company, prior to or simultaneously with such
consolidation, merger, conveyance, lease or transfer, will as to such Principal
Property, equity interests or Debt, secure the Loans outstanding hereunder
(together with, if the Company shall so determine, any other Debt of the Company
now existing or hereafter created which is not subordinate in right of payment
to indebtedness hereunder) equally and ratably with (or prior to) the Debt which
upon such consolidation, merger, conveyance, lease or transfer is to become
secured as to such Principal Property, equity interests or Debt by such Lien, or
will cause such Loans to be so secured

 

(c)       Sale and Leaseback Transactions. The Company will not itself, and will
not permit any Wholly-Owned Domestic Manufacturing Subsidiary to, enter into any
arrangement on or after the Availability Date with any bank, insurance company
or other lender or investor (other than the Company or another Wholly-Owned
Domestic Manufacturing Subsidiary) providing for the leasing by the Company or
any such Wholly-Owned Domestic Manufacturing Subsidiary of any Principal
Property (except a lease for a temporary period not to exceed three years by the
end of which it is intended that the use of such Principal Property by the
lessee will be discontinued) that was or is owned by the Company or a
Wholly-Owned Domestic Manufacturing Subsidiary and that has been or is to be
sold or transferred, more than 120 days after the completion of construction and
commencement of full operation thereof by the Company or such Wholly-Owned
Domestic Manufacturing Subsidiary, to such bank, insurance company, lender or
investor or to any Person to whom funds have been or are to be advanced by such
bank, insurance company, lender or investor on the security of such Principal
Property (herein referred to as a “Sale and Leaseback Transaction”) unless (i)
the sum of

 





85

--------------------------------------------------------------------------------

 

(x) the Attributable Debt of the Company and its Wholly-Owned Domestic
Manufacturing Subsidiaries in respect of such Sale and Leaseback Transaction and
all other Sale and Leaseback Transactions entered into or, as set forth below,
deemed entered into on or after the Availability Date (other than such Sale and
Leaseback Transactions permitted by clause (ii) or (iii) below), plus (y) the
aggregate principal amount of Debt secured by Liens on Principal Properties and
Liens on any equity interests in or Debt of any Wholly Owned Domestic
Manufacturing Subsidiary then outstanding (excluding any such Debt secured by
Liens covered in clauses (i) through (ix) of Section 5.02(a)) without equally
and ratably securing the Loans, plus (z) solely during the Covenant Modification
Period and without duplication of any amounts included pursuant to clause (x) or
(y) above, the aggregate principal amount of Subsidiary Indebtedness then
outstanding (excluding any Subsidiary Indebtedness permitted by clauses (i)
through (viii) of Section 5.02(f)) would not exceed 10% of Consolidated Net
Tangible Assets, (ii) the Company, within 120 days after the sale or transfer,
applies, or causes a Wholly-Owned Domestic Manufacturing Subsidiary to apply, an
amount equal to the greater of the net proceeds of such sale or transfer or fair
market value of the Principal Property so sold and leased back at the time of
entering into such Sale and Leaseback Transaction (in either case as determined
by any two of the following: the Chairman, Chief Executive Officer, Chief
Financial Officer, the President, any Vice President, the Treasurer and the
Controller of the Company) to the prepayment (subject to the conditions of
Section 2.10) of the Loans hereunder or the retirement of other indebtedness of
the Company (other than indebtedness subordinated in right of payment to
indebtedness hereunder), or indebtedness of a Wholly-Owned Domestic
Manufacturing Subsidiary, for money borrowed, having a stated maturity more than
12 months from the date of such application or which is extendible at the option
of the obligor thereon to a date more than 12 months from the date of such
application or (iii) such Sale and Leaseback Transaction shall be set forth on
Schedule 5.02(c) hereto; provided that for purposes of this Section 5.02(c), any
Sale and Leaseback Transaction entered into on or after the Closing Date and
prior to the Availability Date (other than any such Sale and Leaseback
Transaction set forth on Schedule 5.02(c)) shall be deemed to have been entered
into on the Availability Date. Notwithstanding the foregoing, (x) no prepayment
or retirement referred to in clause (ii) above may be effected by payment at
maturity or pursuant to any mandatory sinking fund payment or any mandatory
prepayment provision and (y) where the Company or any Wholly-Owned Domestic
Manufacturing Subsidiary is the lessee in any Sale and Leaseback Transaction,
Attributable Debt shall not include any Debt resulting from the guarantee by the
Company or any other Wholly-Owned Domestic Manufacturing Subsidiary of the
lessee’s obligation thereunder.

 

(d)       Consolidated Leverage Ratio. The Company will not permit, as of the
last day of any Test Period, commencing with the Test Period ending with the
first full fiscal quarter ending after the Availability Dateon June 30, 2021,
the Consolidated Leverage Ratio to exceed 4.00 to 1.00; provided that (i) from
and afterthe ratio set forth

 





86

--------------------------------------------------------------------------------

 

in the table below opposite the last day of thesuch Test Period ending on March
31, 2023,:

 

Test Period Ending On Consolidated Leverage Ratio June 30, 2021 4.75:1.00
September 30, 2021 4.25:1.00 December 31, 2021 through and including December
31, 2022 4.00:1.00 March 31, 2023 and thereafter 3.50:1.00

 

Notwithstanding anything to the contrary in this Section 5.02(d), (i) if the
Covenant Modification Period shall have been terminated prior to its scheduled
termination date pursuant to the proviso set forth in the definition of such
term, then the Company will not permit, as of the last day of any Test Period
(commencing with the Test Period ending with the first fiscal quarter of the
Company ending after the date of such termination of the Covenant Modification
Period), the Consolidated Leverage Ratio to exceed 3.50 to 1.00(A) in the case
of any Test Period ending on or prior to December 31, 2022, 4.00:1.00 and (B) in
the case of any Test Period ending on or after March 31, 2023, 3.50:1.00 and
(ii) upon the consummation of a Qualifying Material Acquisition atin any
timeTest Period ending on or after the end of the period referred to in clause
(i)March 31, 2023, with respect to the Test Period ending with the fiscal
quarter in which such Qualifying Material Acquisition is consummated and the
Test Periods ending with the three subsequent consecutive fiscal quarters, the
maximum permitted Consolidated Leverage Ratio shall, at the election of the
Company by notice to the Administrative Agent delivered within 30 days of the
consummation thereof, be increased to 4.00 to 1.004.00:1.00.

 

(e)       Minimum Liquidity. During the period commencing on the Amendment No. 1
Effective Date and ending on the earlier of (i) June 29, 2021 and (ii) the last
day of the Covenant Modification Period, the Company will not permit Liquidity
at any time to be less than US$2,500,000,000.

 

(f)       Subsidiary Indebtedness. During the Covenant Modification Period, the
Company will not permit any Subsidiary to create, incur, assume or permit to
exist any Subsidiary Indebtedness unless, after giving effect thereto, the sum
of (x) the aggregate principal amount of all such Subsidiary Indebtedness then
outstanding, plus (y) the aggregate principal amount of Debt secured by Liens on
Principal Properties and Liens on any equity interests in or Debt of any
Wholly-Owned Domestic Manufacturing Subsidiary then outstanding (excluding any
such

 





87

--------------------------------------------------------------------------------

 

Debt secured by Liens covered in clauses (i) through (ix) of Section 5.02(a))
without equally and ratably securing the Loans, plus (z) Attributable Debt of
the Company and its Wholly-Owned Domestic Manufacturing Subsidiaries in respect
of Sale and Leaseback Transactions involving Principal Properties entered into
after the date hereof (other than such Sale and Leaseback Transactions as are
permitted by clause (ii) or (iii) of Section 5.02(c)) would not exceed an amount
equal to 10% of Consolidated Net Tangible Assets; provided that nothing
contained in this Section 5.02(f) shall prevent, restrict or apply to, and there
shall be excluded from Subsidiary Indebtedness in any computation under this
Section 5.02(f):

 

(i)       Subsidiary Indebtedness existing on the Amendment No. 1 Effective Date
and set forth on Schedule 5.02(f) hereto;

 

(ii)       Subsidiary Indebtedness owed to the Company or any other Subsidiary,
provided that such Subsidiary Indebtedness shall not have been transferred to
any Person other than the Company or any Subsidiary;

 

(iii)       guarantees of any Subsidiary Indebtedness of any other Subsidiary;
provided that a Subsidiary shall not guarantee Subsidiary Indebtedness of any
other Subsidiary that it would not have been permitted to incur under this
Section 5.02(f) if it were a primary obligor thereon;

 

(iv)       Subsidiary Indebtedness of any Subsidiary incurred after the
Amendment No. 1 Effective Date to finance the acquisition, construction,
development, alteration, repair or improvement of any assets, provided that such
Subsidiary Indebtedness is incurred prior to, at the time of or within 120 days
after such acquisition of such assets or the completion of such construction,
development, operation, alteration, repair or improvement and the principal
amount of such Subsidiary Indebtedness does not exceed the cost of acquiring,
constructing, developing, altering, repairing or improving such assets;

 

(v)       Subsidiary Indebtedness of any Person that becomes a Subsidiary (or of
any Person not previously a Subsidiary that is merged or consolidated with or
into a Subsidiary in a transaction permitted hereunder) after the Amendment No.
1 Effective Date, or Subsidiary Indebtedness that is assumed after the Amendment
No. 1 Effective Date by any Subsidiary in connection with an acquisition of
assets by such Subsidiary not prohibited hereunder, provided that such
Subsidiary Indebtedness exists at the time such Person becomes a Subsidiary (or
is so merged or consolidated) or such assets are acquired and is not created in
contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation) or such assets being acquired;

 





88

--------------------------------------------------------------------------------

 

(vi)       to the extent constituting Subsidiary Indebtedness, obligations in
respect of pooling arrangements, netting services, overdraft protections and
otherwise arising from treasury, depository and cash management services or in
connection with any automated clearing-house transfers of funds, overdraft or
any similar services;

 

(vii)       Subsidiary Indebtedness under the Bank of England Program not to
exceed a principal amount of £300,000,000 at any time outstanding; and

 

(viii)       any extension, renewal or refinancings (or successive extensions,
renewals or refinancings), as a whole or in part, of any of the Subsidiary
Indebtedness referred to in clauses (i), (iv), (v) and (vii) above; provided
that the amount of such Subsidiary Indebtedness is not increased at the time of
such extension, renewal or refinancing thereof.

 

(g)       Restricted Payments. During the Covenant Modification Period, the
Company will not declare or pay or make, directly or indirectly, any Restricted
Payment, except that:

 

(i)       the Company may declare and make any Restricted Payment with respect
to its equity interests payable solely in additional equity interests in the
Company;

 

(ii)       the Company may declare and pay regular quarterly dividends with
respect to its common stock in an amount not to exceed, in the aggregate,
US$550,000,000 per annum;

 

(iii)       the Company may declare and make cash payments in lieu of the
issuance of fractional shares of its equity interests in connection with the
exercise, settlement or vesting of warrants, options, stock appreciation rights,
restricted stock units or other securities convertible into or exchangeable for
equity interests in the Company;

 

(iv)       the Company may declare and make Restricted Payments pursuant to and
in accordance with the Employee Matters Agreement or stock option plans or other
compensation or benefit plans or agreements for directors, officers or employees
of the Company and its Subsidiaries and any other participants under such plans;
and

 

(v)       the Company may make repurchases of its common stock (A) to the extent
such repurchases do not exceed the number of shares of its common stock issued
after the Amendment No. 1 Effective Date (and not repurchased pursuant to clause
(B) below) pursuant to compensation or

 





89

--------------------------------------------------------------------------------

 

benefit plans or agreements for directors, officers or employees of the Company
and its Subsidiaries and any other participants under such plans and/or (B) upon
the exercise, settlement, or vesting of warrants, options, stock appreciation
rights, restricted stock units or other securities convertible into or
exchangeable for common stock in the Company, which warrants, options, stock
appreciation rights, restricted stock units or other securities were issued in
accordance with stock option plans or other compensation or benefit plans or
agreements for directors, officers or employees of the Company and its
Subsidiaries and any other participants under such plans.

 

Article VI

EVENTS OF DEFAULT

 

SECTION 6.01. Events of Default. Each of the following shall constitute an event
of default (collectively, the “Events of Default”); provided that (x) the events
set forth in clauses (e), (f), (g), (h)(ii), (i) and (j) of this Section 6.01
shall constitute an Event of Default only from and after the Availability Date
and (y) the events set forth in clause (h)(i) of this Section 6.01 shall cease
to constitute an Event of Default from and after the Availability Date:

 

(a)       the Company shall fail to pay (i) any principal of any Loan when the
same becomes due and payable, (ii) any interest on any Loan or any properly
invoiced Commitment Fees when the same becomes due and payable, and such failure
shall continue for a period of five Business Days, (iii) any amount due under
the Company Guarantee in respect of any Loan owing by a Subsidiary Borrower when
due pursuant to Section 9.01, or (iv) any other amount owing by the Company when
the same becomes due and payable, and such failure shall continue for a period
of 15 Business Days after receipt by the Company of written notice from the
Administrative Agent of such amount being due, together with a statement in
reasonable detail of the calculation thereof;

 

(b)       any representation or warranty made (or deemed made pursuant to
Article III hereof) by the Company herein or in any Borrowing Request or other
document delivered by the Company pursuant to Article III shall prove to have
been incorrect in any material respect when made or deemed made;

 

(c)       the Company shall fail to perform or observe any term, covenant or
agreement set forth in Section 5.01(a)(vi), 5.01(b) or 5.01(c) on its part to be
performed or observed;

 

(d)       the Company shall fail to perform or observe any term, covenant or
agreement contained in this Agreement (other than those specified in clause (a)
or (c) of this Section 6.01 and, for the avoidance of doubt, excluding those to
be performed or

 





90

--------------------------------------------------------------------------------

 

observed by any Subsidiary Borrower) on its part to be performed or observed if
such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to the Company and the Administrative Agent by any Lender;

 

(e)       the Company or any Wholly-Owned Domestic Manufacturing Subsidiary (i)
shall admit in writing its inability to pay its debts generally, (ii) shall make
a general assignment for the benefit of creditors or shall institute any
proceeding or voluntary case seeking to adjudicate it bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency, Irish law examinership or reorganization or relief or
protection of debtors, or seeking the entry of any order for relief or the
appointment of a receiver, trustee, Irish law examiner or other similar official
for it or for any substantial part of its property or (iii) shall take any
corporate action to authorize any of the actions set forth above in this clause
(e);

 

(f)       any proceeding shall be instituted against the Company or any
Wholly-Owned Domestic Manufacturing Subsidiary seeking to adjudicate it bankrupt
or insolvent or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency, Irish law examinership or reorganization or
relief or protection of debtors, or seeking the entry of any order for relief or
the appointment of a receiver, trustee, custodian, Irish law examiner or other
similar official for it or for any substantial part of its property, and such
proceeding shall remain undismissed or unstayed for a period of 60 days;

 

(g)       an ERISA Event or ERISA Events shall occur that results or would
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect;

 

(h)       (i) prior to the Availability Date, the Company shall cease to be a
Subsidiary of UTC, except as part of the Carrier Distribution with respect to
which the Carrier Distribution Condition shall have been satisfied or (ii) from
and after the Availability Date, any Change in Control shall occur;

 

(i)       any Material Debt of the Company or any of its Subsidiaries shall be
declared to be due and payable prior to the stated maturity thereof or shall not
be paid at the stated maturity thereof; or

 

(j)       the Company Guarantee shall cease to be, or shall be asserted in
writing by the Company not to be, in full force and effect with respect to any
Subsidiary Borrower, except as a result of the release thereof as provided in
Section 9.03.

 

SECTION 6.02. Lenders’ Rights upon an Event of Default. (a) If an Event of
Default (other than an Event of Default set forth in Section 6.01(j)) occurs and
is

 





91

--------------------------------------------------------------------------------

 

continuing, then, and in any such event, the Administrative Agent (i) shall at
the request, or may with the consent, of the Required Lenders, by notice to the
Company, declare the obligation of each Lender to make Loans to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Company, declare
the Loans, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Loans, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by each Borrower; provided, however, that in the
case of an Event of Default set forth in Section 6.01(e) or 6.01(f) (in each
case, with respect to the Company) constituting an entry of an order for relief
under the United States federal bankruptcy laws, (A) the obligation of each
Lender to make Loans shall automatically terminate and (B) the Loans, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by each Borrower.

 

(b)       If an Event of Default set forth in Section 6.01(j) occurs and is
continuing with respect to the Loans owing by any Subsidiary Borrower, then, and
in any such event, (i) the Administrative Agent shall at the request, or may
with the consent, of the Required Lenders, by notice to the Company, declare the
obligation of each Lender to make Loans to such Subsidiary Borrower to be
terminated, whereupon the same shall forthwith terminate, (ii) if such Event of
Default does not arise as a result of the Company’s repudiation of the Company
Guarantee with respect to the obligations of such Subsidiary Borrower in
writing, the Administrative Agent shall at the request, or may with the consent,
of the Required Lenders, by notice to the Company, declare the Loans owing by
such Subsidiary Borrower, all interest thereon and all other amounts payable by
such Subsidiary Borrower under this Agreement to be forthwith due and payable,
whereupon the Loans owing by such Subsidiary Borrower, all such interest thereon
and all such amounts payable by such Subsidiary Borrower shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by such Subsidiary
Borrower, and (iii) if such Event of Default arises as a result of the Company’s
repudiation of the Company Guarantee with respect to the obligations of such
Subsidiary Borrower in writing, the Administrative Agent shall at the request,
or may with the consent, of the Required Lenders, by notice to the Company,
declare any or all of the Loans of any or all Borrowers, all interest thereon
and all other amounts payable under this Agreement to be forthwith due and
payable, whereupon such Loans, all other such interest and all other such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by each Borrower.

 





92

--------------------------------------------------------------------------------

 



 

 

Article VII

THE AGENTS

 

SECTION 7.01.     Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action on its behalf and to
exercise such powers under this Agreement as are delegated to the Administrative
Agent by the terms hereof and the other Loan Documents, together with such
actions and powers as are reasonably incidental thereto. As to any matters not
expressly provided for by this Agreement, the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in Section 8.01), and such instructions shall be
binding upon all Lenders; provided, however, that the Administrative Agent shall
not be required to take any action that, in its opinion, could expose the
Administrative Agent to liability or be contrary to this Agreement or applicable
law.

 

SECTION 7.02.     Agents’ Reliance, Etc. (a) No Agent or any of its Related
Parties shall be liable for any action taken or omitted to be taken by it or
them under or in connection with this Agreement, except for its or their own
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final and nonappealable judgment. Without limitation of the
generality of the foregoing, the Administrative Agent: (i) may treat the Lender
to whom any Loan is owing as reflected in its records as the Person to whom all
payments with respect to that Loan are to be made until the Administrative Agent
receives and records an Assignment and Assumption (or an agreement incorporating
by reference a form of Assignment and Assumption posted on the Platform) entered
into by such Lender, as assignor, and an Eligible Assignee, as assignee; (ii)
may consult with legal counsel (including counsel for the Borrowers),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (iii) makes
no warranty or representation to any Lender and shall not be responsible to any
Lender for, or have any duty to ascertain or inquire into, any statements,
warranties or representations made in or in connection with this Agreement or
any other Loan Document, or the contents of any certificate, report or other
document delivered thereunder or in connection therewith; (iv) makes no warranty
or representation to any Lender and shall not be responsible to any Lender for,
or have any duty to ascertain or inquire into, the performance or observance of
any of the terms, covenants or conditions of this Agreement or any other Loan
Document on the part of the Company or any Subsidiary Borrower or to inspect the
property (including the books and records) of the Company or any Subsidiary
Borrower; (v) shall not be responsible to any Lender for the due execution,
legality, validity,

 





93

--------------------------------------------------------------------------------

 

enforceability, genuineness, sufficiency, effectiveness or value of this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto; (vi) shall not be responsible to any Lender for the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent; and (vii) shall incur no liability
under or in respect of this Agreement or any other Loan Document by acting upon
any notice, consent, request, certificate or other instrument or writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and signed, sent or otherwise
authenticated by the proper Person (whether or not such Person in fact meets the
requirements set forth in this Agreement for being the signatory, sender or
authenticator thereof). The Administrative Agent also shall be entitled to rely,
and shall not incur any liability for relying, upon any statement made to it
orally or by telephone (other than statements required to be in writing pursuant
to the terms of this Agreement) and believed by it to be made by the proper
Person (whether or not such Person in fact meets the requirements set forth in
this Agreement for being the maker thereof), and may act upon any such statement
prior to receipt of written confirmation thereof.

 

(b)       The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent:

 

(i)       shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default, an Event of Default or a Subsidiary Borrower
Termination Event has occurred and is continuing (and it is understood and
agreed that the use of the term “agent” herein (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law, and that such term is used as a matter of market custom and is
intended to create or reflect only an administrative relationship between
contracting parties);

 

(ii)       shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity; and

 

(iii)       shall be deemed not to have knowledge of any Default, Event of
Default or Subsidiary Borrower Termination Event (or any event that, with the
giving of notice or the passage of time or both, would constitute a Subsidiary
Borrower Termination Event) unless and until written notice describing such

 





94

--------------------------------------------------------------------------------

 

Default, Event of Default, Subsidiary Borrower Termination Event or other event
(stating that it is a “Notice of Default” or “Notice of a Subsidiary Borrower
Termination Event”) is given to the Administrative Agent by the Company, a
Subsidiary Borrower or a Lender.

 

SECTION 7.03.     Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of their
duties and exercise their rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facility provided for herein as well as activities as
Administrative Agent.

 

SECTION 7.04.     Agents and Affiliates. With respect to its Commitment and the
Loans made by it, each Person acting as an Agent, and its Affiliates, shall have
the same rights and powers under this Agreement as any other Lender and may
exercise the same as though it were not an Agent, as the case may be, and it and
its Affiliates may accept deposits from, lend money to, own securities of, act
as trustee under indentures of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with, any
Borrower, any of its Subsidiaries or other Affiliates and any Person who may do
business with or own securities of any Borrower or any such Subsidiary or
Affiliate, all as if such Person were not an Agent hereunder and without any
duty to account therefor to the Lenders.

 

SECTION 7.05.     Lender Credit Decision. (a) Each Lender acknowledges that it
has, independently and without reliance upon any Agent, any Arranger or any
other Lender, or any of the Related Parties of any of the foregoing, and based
on the financial information referred to in Section 4.01(e)(i) and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and any other Loan Document
to which such Lender is a party. Each Lender also acknowledges that it will,
independently and without reliance upon any Agent, any Arranger or any other
Lender, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under or based upon
this Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

 

(b)       Each Lender, by becoming a party to this Agreement and any other Loan
Document to which such Lender is a party, shall be deemed to have acknowledged
receipt of, and consented to and approved, this Agreement and each other
document required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or the Lenders on or prior to the Closing Date. In
determining compliance with any

 





95

--------------------------------------------------------------------------------

 

condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender sufficiently in advance to
the making of such Loan.

 

SECTION 7.06.     [Reserved.]

 

SECTION 7.07.     Successor Administrative Agent. The Administrative Agent may
resign at any time from its capacity as such by giving written notice thereof to
the Lenders and the Company. Upon any such resignation, the Required Lenders
shall have the right, in consultation with and, unless an Event of Default has
occurred and is continuing, with the consent of the Company, to appoint a
successor Administrative Agent, which shall be a commercial bank organized under
the laws of the United States or any State thereof, having a combined capital
and surplus of at least US$500,000,000 and a local office in New York. If no
successor Administrative Agent shall have been so appointed, and shall have
accepted such appointment, within 30 days after the retiring Administrative
Agent’s giving of notice of resignation, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth in the immediately preceding sentence; provided
that if the Administrative Agent shall notify the Company and the Lenders that
no qualifying Person has accepted such appointment, or no successor has been
appointed, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders, in consultation with and,
unless an Event of Default has occurred and is continuing, with the consent of
the Company, appoint a successor Administrative Agent as provided for above.
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged (if not already discharged as set forth
above) from its duties and obligations under this Agreement. Following the
effectiveness of any retiring Administrative Agent’s resignation hereunder from
its capacity as such, the provisions of this Article VII and Section 8.04 shall
inure to its benefit and for the benefit of its sub-agents and its and their
Related Parties as to any actions taken or omitted to be taken by any of them
while it was Administrative Agent under this Agreement.

 

SECTION 7.08.    Arrangers, Syndication Agents and Documentation Agents. None of
the Arrangers, the Syndication Agents or the Documentation Agents

 





96

--------------------------------------------------------------------------------

 

shall have any obligation, liability, responsibility or duty under this
Agreement except, solely in its capacity as a Lender, those applicable to all
Lenders as such. Without limiting the foregoing, none of the Arrangers, the
Syndication Agents or the Documentation Agents shall have, or be deemed to have,
any fiduciary responsibility to any Lender. Each Lender acknowledges that it has
not relied, and will not rely, on any of the Arrangers, the Syndication Agents
or the Documentation Agents in deciding to enter this Agreement or in taking or
refraining from any action hereunder.

 

SECTION 7.09.     Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding with respect to any Borrower under any Debtor Relief
Law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim under
Sections 2.05, 2.11, 2.12, 2.14 and 8.04) allowed in such judicial proceeding;
and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due to it, in its
capacity as the Administrative Agent, hereunder (including under Section
8.04).Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
obligations or the rights of any Lender, or to vote in respect of the claim of
any Lender in any such proceeding.

 

SECTION 7.10.     Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agents
and the Arrangers and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of any Borrower, that at least one of the following
is and will be true:

 





97

--------------------------------------------------------------------------------

 

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement;

 

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement; or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)       In addition, unless either (1) clause (i) in the immediately preceding
paragraph (a) is true with respect to a Lender or (2) a Lender has provided
another representation, warranty and covenant in accordance with clause (iv) in
the immediately preceding paragraph (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agents,
the Arrangers and their respective Affiliates and not, for the avoidance of
doubt, to or for the benefit of any Borrower, that the Administrative Agent is
not a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement or any documents related hereto or thereto).

 





98

--------------------------------------------------------------------------------

 

Article VIII

MISCELLANEOUS

 

SECTION 8.01.     Amendments, Etc. (a) Except as provided in Sections 8.01(b)
and 8.01(c), no amendment or waiver of any provision of this Agreement or any
other Loan Document, nor consent to any departure by any Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders and the Company, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however that (i) any provision of this Agreement or any
other Loan Document may be amended by an agreement in writing entered into by
the Company and the Administrative Agent to cure any ambiguity, omission, defect
or inconsistency so long as, in each case, the Lenders shall have received at
least five Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment and (ii) no amendment, waiver or
consent shall do any of the following: (A) increase the Commitment of any Lender
or extend the scheduled date of expiration of the Commitment of any Lender
(including any such extension as a result of any modification to the definition
of the term “Commitment Termination Date” or “Scheduled Maturity Date” or to
Section 2.06(c)), or change the currencies in which Loans are available under
the Commitment of any Lender, in each case, without the written consent of such
Lender, (B) reduce the principal of, or interest on, the Loans or the Commitment
Fees payable hereunder, without the written consent of each Lender affected
thereby, (C) postpone any date fixed for any payment of principal of, or
interest on, the Loans or the Commitment Fees payable hereunder, or reduce the
amount of, waive or excuse any such payment (in each case, including any such
postponement, reduction, waiver or excuse as a result of any modification to the
term “Commitment Termination Date” or “Scheduled Maturity Date”), without the
written consent of each Lender affected thereby, (D) change the percentage of
the Commitments or of the aggregate unpaid principal amount of the Loans, or the
number of Lenders, which shall be required for the Lenders or any of them to
take any action hereunder, without the written consent of each Lender, (E)
change Section 2.15 in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender affected
thereby, (F) release the Company Guarantee with respect to any Subsidiary
Borrower, except as expressly provided by Section 9.03, without the written
consent of each Lender, (G) amend this Section 8.01, without the written consent
of each Lender or (H) waive or amend Section 3.02(c), without the written
consent of each Lender; provided further, that no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above to take such action, affect the rights or duties of
the Administrative Agent under this Agreement.

 

(b)       Notwithstanding anything to the contrary in Section 8.01(a):

 





99

--------------------------------------------------------------------------------

 

(i)       any amendment of the definition of the term “Applicable Rate” pursuant
to the penultimate sentence of such definition shall require only the written
consent of the Company and the Administrative Agent;

 

(ii)       no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent under this Agreement or any other Loan Document
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except with respect to any amendment, waiver or
consent referred to in clause (ii)(A), (ii)(B) or (ii)(C) of the first proviso
of Section 8.01(a) and then only in the event such Defaulting Lender shall be
affected by such amendment, waiver or consent;

 

(iii)       notwithstanding anything herein to the contrary, any amendment,
waiver or consent under this Agreement or any other Loan Document that by its
terms affects the rights or duties under this Agreement or such other Loan
Document of Lenders under one or more New Tranches (each, an “Affected Tranche”)
(but not other Lenders) may be effected by an agreement or agreements in writing
entered into by the Company, any applicable Subsidiary Borrower or New
Subsidiary Borrower, the Administrative Agent and the requisite number or
percentage in interest of Lenders of each Affected Tranche that would be
required to consent thereto if the Lenders under such Affected Tranche were the
only Lenders hereunder (and no consent of any other Lender shall be required for
the effectiveness of such amendment); and

 

(iv)       this Agreement may be amended as provided in Sections 2.06(a),
2.17(b), 2.19(a), 2.19(c), 8.01(c) and 8.18.

 

(c)       The Company may on one or more occasions, by written notice to the
Administrative Agent at any time and from time to time on and after the
Availability Date, request that Lenders convert (each, a “Tranche Conversion”)
all or a portion of their Commitments into a new tranche of Commitments (any
such new tranche being referred to as a “New Tranche”, and the existing
Commitments being referred to as the “Converted Tranche”), which (i) shall be
available to the Borrowers in one or more currencies that were previously
designated by the Company as an “Alternative Currency” but that shall have
failed to be approved as such as required by the definition of the term
Alternative Currencies (it being understood that Commitments under such New
Tranche may also be available to the Borrowers in US Dollars and/or any
Alternative Currency) and/or (ii) shall be available to any Subsidiary that
shall have been previously designated by the Company as a “Subsidiary Borrower”
but that shall have failed to become such as a result of the delivery of a
Notice of Objection by any Lender (any such Subsidiary, a “New Subsidiary
Borrower”) (it being understood that Commitments under such New Tranche may also
be available to one or more of the other Borrowers); provided that (A) all
Lenders must be given an opportunity, pursuant to procedures reasonably
satisfactory

 





100

--------------------------------------------------------------------------------

 

to the Administrative Agent, to participate in such New Tranche on a ratable
basis based on the amount of their respective Commitments under the Converted
Tranche (immediately prior to giving effect to such Tranche Conversion), (B) no
Lender shall be required to participate in such New Tranche and, with respect to
any Lender that shall have agreed to participate in such New Tranche, the amount
of such Lender’s Commitment under the Converted Tranche that is to be converted
into a Commitment under such New Tranche shall be as agreed by such Lender, (C)
the aggregate amount of the Commitments shall not increase as a result of such
Tranche Conversion, (D) after giving effect to such Tranche Conversion, the
aggregate amount of the Revolving Credit Exposure under the Converted Tranche
shall not exceed the aggregate amount of the remaining Commitments under the
Converted Tranche, (E) other than the availability of Loans under such New
Tranche in any applicable new currencies (including, for the avoidance of doubt,
any new pricing benchmarks applicable to such new currencies) or any applicable
New Subsidiary Borrower (and, if so requested by the Company in the applicable
notice, one or more other Borrowers), the terms and conditions of Commitments
and Loans under such New Tranche shall be substantially identical to those under
such Converted Tranche (including as to the Commitment Fees and the Applicable
Rate), (F) the borrowing and repayment of Loans denominated in the same currency
under such New Tranche and such Converted Tranche by any Borrower (other than
the applicable New Subsidiary Borrower and any other Borrower that was not a
Borrower under the Converted Tranche at the time of the applicable Tranche
Conversion) shall be made on a ratable basis as between the Commitments under
such New Tranche and the remaining Commitments under such Converted Tranche and
(G) no Commitment under such New Tranche may be terminated or reduced unless the
remaining Commitments under such Converted Tranche are terminated or reduced on
a ratable basis, as the case may be, substantially concurrently therewith. Each
New Tranche shall be established pursuant to an amendment to this Agreement, in
form and substance reasonably satisfactory to the Administrative Agent and the
Company, among the Company, any applicable New Subsidiary Borrower (and any
other Subsidiary Borrower that are to be borrowers under such New Tranche), the
Administrative Agent and the Lenders under such New Tranche (and,
notwithstanding anything to the contrary in Section 8.01(a), no consent of any
other Lender shall be required for the effectiveness of such amendment), it
being understood and agreed that such amendment may effect such amendments to
this Agreement as may be necessary or appropriate, in the opinion of the
Administrative Agent and the Company, to give effect to the provisions of this
Section 8.01(c), including (x) any modifications necessary or appropriate to
treat Commitments and Loans under such New Tranche as a new class of Commitments
and Loans, (y) any modifications that shall have been agreed by the Lenders
under such New Tranche (solely in respect of such New Tranche) to the Tax gross
up provisions of this Agreement (including the possible inclusion of a “day one”
carve out from the gross up for withholding Taxes imposed by the jurisdiction of
organization (or other applicable jurisdiction) of any applicable New Subsidiary
Borrower) and (z) any modifications necessary or appropriate to incorporate any
applicable new currencies (including any new

 





101

--------------------------------------------------------------------------------

 

pricing benchmarks applicable to such new currencies). Upon the effectiveness of
such amendment in accordance with its terms, any applicable New Subsidiary
Borrower shall for all purposes of this Agreement be a party hereto and a
Subsidiary Borrower hereunder in respect of the applicable New Tranche.

 

(d)       The Administrative Agent may, but shall have no obligation to, with
the concurrence of any Lender, execute amendments, waivers or other
modifications on behalf of such Lender. Any amendment, waiver or other
modification effected in accordance with this Section 8.01 shall be binding upon
each Person that is at the time thereof a Lender and each Person that
subsequently becomes a Lender.

 

SECTION 8.02.     Notices, Etc. (a) Notices Generally. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and subject to Section 8.02(b)), all notices and other communications provided
for hereunder shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax or email,
as follows:

 

(i)       if to the Company, to it at Carrier Global Corporation, 13995 Pasteur
Boulevard, Palm Beach Gardens, Florida 33418, Attention: Douglas Stenske,
Treasurer, Fax No.: (319) 295-0020, Email Address: douglas.stenske@carrier.com;

 

(ii)       if to any Subsidiary Borrower, to it in care of Carrier as provided
in clause (i) above;

 

(iii)       if to any Lender, to it at its address (or fax number or email) set
forth in its Administrative Questionnaire; and

 

(iv)       if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan
and Agency Services Group, 500 Stanton Christiana Road, Ops 2, 3rd Floor,
Newark, Delaware 19713, Attention of: Nicole Reilly, Fax No.: (302) 634-4250,
Email Address: nicole.c.reilly@jpmorgan.com, with a copy to JPMorgan Chase Bank,
N.A., 383 Madison Avenue, New York, New York 10179, Attention of: Robert P.
Kellas, Fax No. (212) 270-5100, Email Address: robert.kellas@jpmorgan.com.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in Section 8.02(b) shall be effective as provided in such Section. Any party
hereto may change its address, telephone number, email address or fax number for
notices and other communications hereunder by notice to

 





102

--------------------------------------------------------------------------------

 

the other parties hereto (or, in the case of any such change by a Lender, by
notice to the Company and the Administrative Agent).

 

(b)       Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
(including email, intranet websites and the Platform) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices under Article II to any Lender if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. Any notices or other communications to the
Administrative Agent, the Company or any Subsidiary Borrower may be delivered or
furnished by electronic communications pursuant to procedures expressly approved
by the recipient thereof (or, in the case of any Subsidiary Borrower, by the
Company) prior thereto; provided that approval of such procedures may be limited
or rescinded by the Administrative Agent by notice to each other such Person and
by the Company and any Subsidiary Borrower by notice to the Administrative
Agent. Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to the Platform shall be deemed received upon the receipt by the intended
recipient at its email address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefor.

 

(c)       The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrowers, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of any Borrower’s or the
Administrative Agent’s transmission of the Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or

 





103

--------------------------------------------------------------------------------

 

expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrowers, any Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages). Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States Federal and state securities laws, to
make reference to the Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain MNPI.
Each Lender agrees that any Agent or any Arranger may, but shall not be
obligated to, store any Borrower Materials on the Platform in accordance with
its customary document retention procedures and policies.

 

SECTION 8.03.     No Waiver; Remedies. No failure on the part of any Lender or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or any other Loan Document shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

SECTION 8.04.     Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Arrangers, the Syndication Agents, the Documentation Agents and their
respective Affiliates, including the reasonable fees, charges and disbursements
of one firm of outside counsel for the foregoing in the United States and one
firm of outside counsel for the foregoing in Ireland (and, if deemed reasonably
necessary by such Persons, one firm of regulatory counsel and/or one firm of
local counsel in each other appropriate jurisdiction of a Subsidiary Borrower),
in connection with the arrangement and syndication of the credit facility
provided for herein, including the preparation, execution and delivery of the
commitment letter and the fee letters entered into in connection with the credit
facility provided for herein, as well as the preparation, execution, delivery
and administration of this Agreement, any other Loan Documents or any
amendments, modifications or waivers (to the extent such amendments,
modifications or waivers are contemplated by Section 2.17(b) or requested by the
Company) of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses of the Administrative Agent in connection with the
administration (other than routine administrative procedures and excluding costs
and expenses relating to assignments and participations of Lenders) of this
Agreement and any other Loan Document and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative

 





104

--------------------------------------------------------------------------------

 

Agent, any Arranger or any Lender, including the fees, charges and disbursements
of any counsel for any of the foregoing, in connection with the enforcement or
protection of its rights in connection with this Agreement and any other Loan
Document, including its rights under this Section 8.04, or in connection with
the Loans made hereunder, including all such reasonable out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

 

(b)       The Company shall indemnify the Administrative Agent, the Arrangers,
each Lender and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”), against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and expenses reasonably
related thereto, including reasonable fees, charges and disbursements of one
firm of outside counsel for Indemnitees (and, if deemed reasonably necessary by
the Administrative Agent, one firm of regulatory counsel and/or one firm of
local counsel in each appropriate jurisdiction, and, in the case of an actual or
perceived conflict of interest for any Indemnitee, one firm of counsel (and, if
deemed reasonably necessary by such Indemnitee, one firm of regulatory and/or
one firm of local counsel in each appropriate jurisdiction) for such
Indemnitee), incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the preparation, execution, delivery and
(in the case of the Administrative Agent and its Related Parties only)
administration of this Agreement, any other Loan Document or any other agreement
or instrument contemplated hereby or thereby or the consummation of the
Transactions or any other transactions contemplated hereby or thereby or (ii)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, and regardless of whether any Indemnitee is a party thereto (and
regardless of whether such matter is initiated by any Borrower or any other
Person); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (A) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or a material breach, including any such
breach in bad faith, of the agreements by such Indemnitee set forth in this
Agreement or (B) result from any claim, litigation, investigation or proceeding
that does not involve an act or omission of the Company, a Subsidiary Borrower
or any of their respective Affiliates and that is brought by an Indemnitee
against any other Indemnitee (other than any claim, litigation, investigation or
proceeding brought by an Indemnitee against the Administrative Agent or any
Arranger in its capacity or in fulfilling its role as an agent or arranger or
any other similar role hereunder). No Indemnitee shall be liable for any damages
arising from the use of information or other materials obtained through
electronic, telecommunications or other information transmission systems, except
to the extent any such damages are found by a final, non-appealable judgment of
a court of competent jurisdiction to arise from the gross negligence or willful
misconduct of such Indemnitee, and no party hereto shall be liable for any
special, indirect, consequential or punitive damages in connection with the






105

--------------------------------------------------------------------------------

 

Loans, this Agreement or its activities related thereto; provided that nothing
contained in this sentence will limit the Company’s indemnity and reimbursement
obligations set forth in this Section 8.04. This paragraph shall not apply with
respect to Taxes other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim.

 

(c)       To the extent that the Company fails to pay any amount required to be
paid by it under Section 8.04(a) or 8.04(b) to the Administrative Agent or any
of its Related Parties, each Lender severally agrees to pay to the
Administrative Agent or such Related Party, as the case may be, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such or against any Related Party acting
for the Administrative Agent in connection with such capacity. For purposes of
this paragraph, a Lender’s “pro rata share” shall be determined based upon its
share of the sum of the total Undrawn Commitments and the Aggregate Revolving
Credit Exposure outstanding, in each case, at the time (or most recently in
effect or outstanding, as the case may be).

 

(d)       All amounts due under this Section 8.04 shall be payable promptly
after written demand therefor.

 

SECTION 8.05.     Binding Effect; Survival. On and after the Closing Date, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns, except that neither the Company nor
any Subsidiary Borrower shall have the right to assign its rights or obligations
hereunder or any interest herein without the prior written consent of the
Lenders (and any attempted assignment without such consent shall be null and
void), other than, in the case of the Company, pursuant to and in accordance
with Section 5.02(b) or 8.18 or, in the case of any Subsidiary Borrower,
pursuant to any merger or consolidation that would not result in a Subsidiary
Borrower Termination Event under clause (b)(ii) of the definition of such term.
The provisions of Sections 2.04(c), 2.11, 2.12, 2.13(d), 2.14, 2.18, 8.04, 8.17
and 9.03 and Article VII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Commitments or the
termination of this Agreement.

 

SECTION 8.06.     Optional Assignments; Participations. (a) Each Lender may, but
only with the prior written consent of the Administrative Agent and the Company
(which consent shall not be unreasonably withheld, and provided that the Company
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 15 Business Days
after having received written notice thereof), assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the Loans
owing to it); provided, however, that no consent of the Company shall be
required for an assignment by a Lender to an Affiliate of

 





106

--------------------------------------------------------------------------------

 

such Lender or upon the occurrence and during the continuance of an Event of
Default arising under Section 6.01(a), 6.01(e) or 6.01(f) (provided that, in
each case, the Company shall have received a written notice of such assignment);
provided further that (i) each such assignment shall be of a constant, and not a
varying, percentage of all of the assigning Lender’s rights and obligations
under this Agreement, (ii) the amount of the Commitment or Loans of the
assigning Lender being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Assumption with respect to such assignment)
shall in no event be less than US$10,000,000 and shall be an integral multiple
of US$1,000,000 in excess thereof or, in the case of an assignment of loans
denominated in Alternative Currencies, the equivalent thereof (except in the
case of (x) an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans or (y) an assignment to a Lender or an Affiliate of
a Lender) unless otherwise agreed by the Company and the Administrative Agent,
(iii) no such assignment shall result in any additional liability of the Company
or any Subsidiary Borrower on account of United States Taxes or Ireland Taxes
under Section 2.14 or for increased costs under Section 2.11 or violate any
applicable provisions of the securities laws of the United States or any State
thereof, (iv) the parties to each such assignment shall execute and deliver to
the Administrative Agent, for recording, an Assignment and Assumption (or an
agreement incorporating by reference a form of Assignment and Assumption posted
on the Platform) (bearing the consent of the Company, if its consent is required
as set forth above) and a processing and recordation fee of US$3,500 payable to
the Administrative Agent (such fee to be paid by the parties to such assignment
or, in the case of any assignment pursuant to Section 2.18(b), by the Company)
and (v) the assignee shall deliver to the Administrative Agent a completed
Administrative Questionnaire and any tax forms required by Section 2.14(f)
(unless the assignee shall already be a Lender hereunder). Upon such execution,
delivery and recording and, if applicable, delivery of written consent of the
Company to such assignment, from and after the effective date specified in each
Assignment and Assumption, which effective date shall be at least five Business
Days after the execution thereof and shall be coordinated by the parties thereto
with the Administrative Agent to be the same date as the date of such recording,
(x) the assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Assumption, have the rights and obligations of a Lender hereunder
and (y) the Lender assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Assumption, relinquish its rights and be released from its obligations under
this Agreement (and, in the case of an Assignment and Assumption covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.11, 2.12 and 2.14 (to the extent accrued
for periods prior to it ceasing to be a party hereto) and Section 8.04). Any
assignment by a Lender of rights or obligations under this Agreement that does
not comply with this Section 8.06(a) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 8.06(c),

 





107

--------------------------------------------------------------------------------

 

provided that the requirements of Section 8.06(c) are met. In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Company
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

(b)       [Reserved.]

 

(c)       Each Lender may sell participations to one or more Eligible Assignees
(each, a “Participant”) in or to all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment and the Loans owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement (including, without limitation, its Commitment
hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Borrowers, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (iv) no such
participation shall restrict the right of the Lender to take or refrain from
taking any action, including the consent or agreement to any waiver, amendment
or modification of this Agreement or under documents related hereto, except with
respect to any action described in clause (ii)(A), (ii)(B) or (ii)(C) of the
first proviso of Section 8.01(a). The Borrowers agree that each Participant
shall be entitled to the benefits of Sections 2.11, 2.12 and 2.14 (subject to
the requirements and limitations therein, including the requirements under
Section 2.14(f) (it being understood that the documentation required under
Section 2.14(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 8.06(a); provided that such Participant (x) agrees to be
subject to the provisions of Section 2.18 as if it were an assignee under
Section 8.06(a) and (y) shall not be entitled to receive any greater payment
under Section 2.11 or 2.14, with respect to any participation, than its
participating Lender would have been entitled to receive (it being understood
and agreed that such Participant shall not be entitled to the benefit of any
other indemnity,

 





108

--------------------------------------------------------------------------------

 

expense reimbursement, yield protection or similar provision solely on account
of becoming a Participant rather than being a party hereto). Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other rights and obligations of such
Lender under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
other rights and obligations under this Agreement) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other right and obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations and Proposed Treasury Regulations Section
1.163-5(b) (or any amended or successor version). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining
any Participant Register.

 

(d)       Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender, and this Section 8.06 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

SECTION 8.07.     Confidentiality. (a) Each Agent and each Lender agrees to
maintain the confidentiality of the Information (as defined below) in accordance
with its customary procedures for handling confidential information of this
nature and in accordance with safe and sound banking practices, except that
Information may be disclosed (i) to its Related Parties, including accountants
and legal counsel (it being understood that the Persons to whom such disclosure
is made shall be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (ii) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners) (it being understood that the regulatory authority to which such
disclosure is made shall be informed of the confidential nature of such
Information and, except where such regulatory authority would be required to
keep such Information confidential as a matter of law, requested to keep such
Information confidential); (iii) to the extent required by applicable laws or
regulations or by any

 





109

--------------------------------------------------------------------------------

 

subpoena or similar legal process (it being understood that the Persons to whom
such disclosure is made shall be informed of the confidential nature of such
Information and, except where such Person would be required to keep such
Information confidential as a matter of law, requested to keep such Information
confidential); (iv) to any other party to this Agreement; (v) in connection with
the exercise of any remedies under this Agreement or under any agreement or
instrument contemplated by this Agreement or any suit, action or proceeding
relating to this Agreement or any other agreement or instrument contemplated by
this Agreement or the enforcement of rights hereunder or thereunder (it being
understood that the Persons to whom such disclosure is made shall be informed of
the confidential nature of such Information and requested to keep such
Information confidential); (vi) subject to execution by it of a written
agreement containing provisions substantially the same as those of this Section
8.07, (A) to any Eligible Assignee of or participant in, or any prospective
Eligible Assignee of or participant in, any of its rights or obligations under
this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.06 or (B) to any actual of prospective counterparty to any swap or
derivative transaction relating to the Company or any Subsidiary and its
obligations or any actual or prospective insurance provider relating to any such
obligations (or, in each case, their respective Related Parties); (vii) with the
written consent of the Company; (viii) to rating agencies (on a confidential
basis) and data service providers, including league table providers, that serve
the lending industry, such information to consist of information customarily
provided by arrangers to such data service providers; or (xi) to the extent that
such Information (A) is or becomes publicly available other than as a result of
a breach of this Section 8.07 or (B) is or becomes available to the
Administrative Agent, any Syndication Agent, any Documentation Agent or any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than any Borrower. For the purposes of this Section 8.07,
“Information” means all information received from the Company, any of its
Affiliates or any of the Company’s or such Affiliates’ respective Related
Parties, including accountants and legal counsel, relating to the Company, any
of its Affiliates or any of the Company’s or such Affiliates’ respective Related
Parties, other than any such information that is available to the Administrative
Agent, any Syndication Agent, any Documentation Agent, any Lender or any of
their respective Affiliates on a nonconfidential basis prior to disclosure by
the Company, any of its Affiliates or any of the Company’s or such Affiliates’
respective Related Parties. Any Person required to maintain the confidentiality
of Information as provided in this Section 8.07 shall be considered to have
complied with its obligation to do so if such Person has exercised no less than
reasonable care and at least the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

(b)       Each of the Administrative Agent, the Company and the Subsidiary
Borrowers agree to keep each COF Rate (but not the Average COF Rate)
confidential and not to disclose it to any other Person, and the Company further
agrees to cause its Subsidiaries not to disclose any COF Rate to any other
Person, except that (i) in

 





110

--------------------------------------------------------------------------------

 

the event a Eurocurrency Borrowing is to bear interest by reference to the
Average COF Rate as provided in Section 2.17, the Administrative Agent shall
promptly disclose the COF Rate of each Lender, as communicated by such Lender to
the Administrative Agent, to the Company and the Subsidiary Borrowers, and (ii)
each of the Administrative Agent, the Company, the Subsidiary Borrowers and the
other Subsidiaries may disclose any COF Rate (i) to any of its Affiliates and
any of its or their respective Related Parties or auditors; provided that any
such Person to whom such COF Rate is to be disclosed is informed in writing of
its confidential nature and that it may be price-sensitive information; provided
further that there shall be no requirement to so inform such Person if, in the
opinion of the disclosing party, it is not practicable to do so under the
circumstances, (ii) to any Person to whom information is required to be
disclosed in connection with, and for the purposes of, any litigation,
arbitration, administrative or other investigations, proceedings or disputes if
the Person to whom such COF Rate is to be disclosed is informed in writing of
its confidential nature and that it may be price-sensitive information; provided
that there shall be no requirement to so inform such Person if, in the opinion
of the disclosing party, it is not practicable to do so under the circumstances,
(iii) to the extent required by applicable Law or by any subpoena or similar
legal process, and (iv) the Administrative Agent, the Company and any Subsidiary
Borrower may disclose any COF Rate to any Person (x) with the consent of the
relevant Lender, (y) pursuant to applicable law or compulsory legal process and
(z) to the extent customary or required in any public or regulatory filing. The
Administrative Agent, the Company and the Subsidiary Borrowers agree to, and the
Company shall cause its Subsidiaries to, to the extent permitted by applicable
Law, (x) inform each relevant Lender of the circumstances of any disclosure made
pursuant to this paragraph and (y) notify each relevant Lender upon becoming
aware that any information has been disclosed in breach of this paragraph. No
Default or Event of Default shall arise under Section 6.01(d), and no Subsidiary
Borrower Termination Event shall arise under clause (e) of the definition of
such term, in each case, solely by reason of the failure of the Company, any
Subsidiary Borrower or any other Subsidiary to comply with this paragraph.

 

(c)       Each of the Administrative Agent, the Syndication Agents, the
Documentation Agents and each Lender acknowledges that (i) the Information may
include MNPI, (ii) it has developed compliance procedures regarding the use of
MNPI and (iii) it will handle such MNPI in accordance with applicable law,
including United States Federal and state securities laws.

 

SECTION 8.08.     Records of Administrative Agent. (a) The Administrative Agent
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a copy of each Assignment and Assumption executed by an assigning
Lender and an Eligible Assignee and delivered to it and shall record the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Loans owing to, each Lender from time to time. The Administrative Agent shall
record in the

 





111

--------------------------------------------------------------------------------

 

loan accounts or other records maintained by it (i) the date and amount of each
Borrowing made hereunder, the Type of Loans comprising such Borrowing and the
Interest Period applicable thereto if comprised of Eurocurrency Loans, (ii) the
terms of each Assignment and Assumption delivered to and accepted by the
Company, (iii) the amount of any principal or interest due and payable or to
become due and payable from any Borrower to each Lender hereunder in connection
with the Loans and (iv) the amount of any sum received by the Administrative
Agent from any Borrower hereunder in connection with the Loans and each Lender’s
share thereof. The entries in the loan accounts or records maintained by the
Administrative Agent shall be conclusive and binding for all purposes, absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded therein as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. In addition,
the Administrative Agent shall record information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. Such loan
accounts or records shall be available for inspection by the Company or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(b)       Upon its receipt of an Assignment and Assumption (or an agreement
incorporating by reference a form of Assignment and Assumption posted on the
Platform) executed by an assigning Lender and by an assignee representing that
it is an Eligible Assignee, such assignee’s completed Administrative
Questionnaire and any tax forms required by Section 2.14(f) (unless such
assignee shall already be a Lender hereunder) and the processing and recordation
fee referred to in Section 8.06(a), the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein; provided
that the Administrative Agent shall not be required to accept such Assignment
and Assumption or so record the information contained therein if the
Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by Section 8.06(a) or is otherwise not in
proper form, it being acknowledged that the Administrative Agent shall have no
duty or obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee.

 

SECTION 8.09.     Governing Law; Consent to Service of Process; Waiver of Jury
Trial. (a) This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York. Each party hereto hereby irrevocably
submits, for itself and for its property, to the exclusive jurisdiction of the
United States District Court of the Southern District of New York and the
Supreme Court of the State of New York sitting in New York County, and any
appellate court from any thereof, over any suit, action or proceeding arising
out of or relating to this Agreement, or for recognition or enforcement of any
judgment, and each party hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such suit, action or proceeding

 





112

--------------------------------------------------------------------------------

 

brought by it or its controlled Affiliates shall be brought, and shall be heard
and determined, exclusively in such New York State court or, to the extent
permitted by law, in such New York Federal court. Each of the parties hereto
agrees that a final judgment in any such suit, action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Each party hereto hereby irrevocably
consents to the service of any and all process in any such suit, action or
proceeding by the mailing of copies of such process in the manner provided for
notices in Section 8.02; provided, however, that nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law. Each of the parties hereto hereby irrevocably waives
any objection to venue in any court referred to in this Section and any
objection to a suit, action or proceeding in any such court on the basis of
forum non conveniens. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO JURY TRIAL IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED BY THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). Each party hereto hereby (i) certifies that no
representative, agent or attorney of any other person has represented, expressly
or otherwise, that such other person would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement and the other
agreements and instruments contemplated by this Agreement by, among other
things, the mutual waivers and certifications in this section.

 

(b)       Each Subsidiary Borrower that is not a Domestic Subsidiary hereby
irrevocably designates, appoints and empowers the Company, and the Company
hereby accepts such appointment, as its designee, appointee and agent to
receive, accept and acknowledge for and on its behalf, and in respect of its
property, service of any and all legal process, summons, notices and documents
that may be served in any suit, action or proceeding arising out of or relating
to this Agreement or any other Loan Document. Such service may be made by
mailing or delivering a copy of such process to any Subsidiary Borrower in care
of the Company at the Company’s address used for purposes of giving notice under
Section 8.02, and each Subsidiary Borrower hereby irrevocably authorizes and
directs the Company to accept, and the Company agrees to accept, such service on
its behalf.

 

SECTION 8.10.     Execution in Counterparts; Integration; Electronic Execution.
(a) This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging shall
be effective as delivery of a manually

 





113

--------------------------------------------------------------------------------

 

executed counterpart of this Agreement. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof, including the commitments of the Lenders
and, if applicable, their Affiliates under any commitment letter and any
commitment advices submitted by them (but does not supersede any other
provisions of any commitment letter or any fee letter referred to therein (or
any separate letter agreements with respect to fees payable to the
Administrative Agent) that do not by the terms of such documents terminate upon
the effectiveness of this Agreement, all of which provisions shall remain in
full force and effect).

 

(b)       The words “execution”, “signed”, “signature”, “delivery” and words of
like import in or relating to any document to be signed in connection with this
Agreement or any agreement or instrument contemplated by this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, electronic deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.

 

SECTION 8.11.     Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 8.12.     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 8.13.     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable

 





114

--------------------------------------------------------------------------------

 

in respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the NYFRB Rate to the date
of repayment, shall have been received by such Lender.

 

SECTION 8.14.     No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other
agreement or instrument in connection with this Agreement) and any
communications in connection therewith, the Company and each Subsidiary Borrower
acknowledges and agrees that: (i) (A) such transactions are arm’s-length
commercial transactions between the Company, the Subsidiary Borrowers and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Lenders and the Arrangers, on the other hand, and such transactions and
communications do not create, by implication or otherwise, any fiduciary duty on
the part of the Administrative Agent, the Lenders, the Arrangers or their
respective Affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications, (B) the Company and the
Subsidiary Borrowers have consulted their own legal, accounting, regulatory and
tax advisors to the extent they have deemed appropriate and (C) the Company and
the Subsidiary Borrowers are capable of evaluating, and understand and accept,
the terms, risks and conditions of the transactions contemplated hereby; (ii)
(A) the Administrative Agent, the Lenders and the Arrangers each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not and will not be acting as an advisor,
agent or fiduciary for the Company, any Subsidiary Borrower or any of their
respective Affiliates or any other Person and (B) none of the Administrative
Agent, any Lender or any Arranger has any obligation to the Company, any
Subsidiary Borrower or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein; and (iii) the Administrative Agent, the Lenders and the Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company, the Subsidiary
Borrowers and their respective Affiliates, and none of the Administrative Agent,
the Lenders or the Arrangers has any obligation to disclose any of such
interests to the Company, the Subsidiary Borrowers or such Affiliates. To the
fullest extent permitted by law, the Company and each Subsidiary Borrower hereby
agrees not to assert any claims against the Administrative Agent, the Lenders,
the Arrangers or their respective Affiliates with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

SECTION 8.15.     USA PATRIOT Act Notice and Beneficial Ownership Regulation.
Each Lender that is subject to the USA PATRIOT Act or the Beneficial

 





115

--------------------------------------------------------------------------------

 

Ownership Regulation and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act and/or the Beneficial Ownership Regulation, it is
required to obtain, verify and record information that identifies the Borrowers,
which information includes the name and address of the Borrowers and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrowers in accordance with the USA PATRIOT Act and
the Beneficial Ownership Regulation. The Borrowers shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests and that
is required to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act and the Beneficial Ownership Regulation.

 

SECTION 8.16.     Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among the parties hereto, each
party hereto acknowledges that any liability of any Affected Financial
Institution arising under this Agreement may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:

 

(a)       the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder that
may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)       the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

 

SECTION 8.17.     Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto (including each Subsidiary
Borrower) agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used

 





116

--------------------------------------------------------------------------------

 

shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.

 

(b)       The obligations of each Borrower in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.

 

SECTION 8.18.     Permitted Reorganization. Notwithstanding any other provision
of this Agreement, the Company may, after the Availability Date, become a
wholly-owned Subsidiary of a corporation organized under the laws of the United
States of America, any State thereof or the District of Columbia (the “New
Holding Company”) by means of a merger of the Company with or into a newly
organized wholly owned Domestic Subsidiary of the New Holding Company (the
“Permitted Reorganization Merger Subsidiary”) or another transaction or series
of transactions that result in the Company becoming a wholly owned Domestic
Subsidiary of the New Holding Company, provided that:

 

(a) immediately after the consummation of the Permitted Reorganization, the
identity of the holders of the equity interests in the New Holding Company, and
the percentage of the ordinary voting power represented by the equity interests
in the New Holding Company held by each of them, shall be identical to the
identity of the holders of the equity interests in the Company, and the
percentage of the ordinary voting power represented by the equity interests in
the Company held by each of them, immediately prior to the consummation of the
Permitted Reorganization;

 

(b) the New Holding Company and, if applicable, the Permitted Reorganization
Merger Subsidiary, prior to the consummation of the Permitted Reorganization,
shall not have been engaged in any business activities or conducted any
operations other than in connection with or as contemplated by the Permitted
Reorganization and shall not own any material assets;

 

(c) prior to the consummation of the Permitted Reorganization, the Company, the
New Holding Company and the Administrative Agent shall enter

 





117

--------------------------------------------------------------------------------

 

into an agreement in writing pursuant to which this Agreement shall be amended
as may be necessary or appropriate, in the opinion of the Company and the
Administrative Agent, to reflect (i) the Company becoming a wholly owned
Subsidiary of the New Holding Company, (ii) subject to clause (iii) below, the
New Holding Company becoming bound hereby and by the other Loan Documents as if
it were the original “Company”, including for purposes of the definitions, the
representations and warranties set forth in Article IV hereof, the covenants set
forth in Article V hereof, the Events of Default set forth in Article VI hereof
and the Company Guarantee set forth in Article IX hereof (and the related
defined terms), and becoming a Borrower hereunder as if it were the original
“Company” and (iii) notwithstanding anything to the contrary in clause (ii)
above, the Company remaining the primary obligor in respect of the Loans owing
by the Company and all the rights and obligations of the Company under this
Agreement in its capacity as a Borrower remaining rights and obligations of the
Company (it being understood and agreed, however, that from and after the
consummation of the Permitted Reorganization provisions hereof applicable to the
Company in its capacity as a Borrower shall be consistent with the provisions
hereof applicable to the other Subsidiary Borrowers in such capacity), including
any such amendments (consistent with clauses (i) through (iii) above) to provide
that (A) references to the Company will be modified to be references to the New
Holding Company, other than in Section 2.19(e), or to each of the Company and
the New Holding Company (including in Section 2.19(e)), as the context of the
original reference requires and (B) on the date of effectiveness of such
agreement, the New Holding Company shall represent and warrant, after giving
effect to such agreement and pro forma effect to the Permitted Reorganization,
as to the matters set forth in Sections 4.01(a), 4.01(b), 4.01(c), 4.01(d),
4.01(j) and 4.01(k); provided that a copy of such agreement shall have been
provided by the Administrative Agent to the Lenders and the Administrative Agent
shall not have received, within five Business Days of the date a copy of such
agreement is provided to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendments (it being understood
that in the absence of such written notice from the Required Lenders, such
amendments shall become effective at the end of such period, without any further
action or consent of any other party to this Agreement);

 

(d) prior to or substantially concurrently with the consummation of the
Permitted Reorganization, the New Holding Company shall deliver to the
Administrative Agent documents, certificates and opinions relating to the New
Holding Company consistent with those delivered pursuant to Sections 3.01(b) and
3.01(c); and

 

(e) the Administrative Agent and the Lenders shall have received, at least three
Business Days prior to the date of the consummation of the Permitted

 





118

--------------------------------------------------------------------------------

 

Reorganization, all documentation and other information required by bank
regulatory authorities with respect to the New Holding Company under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act and the Beneficial Ownership Regulation, that has been
reasonably requested by the Administrative Agent or any Lender in writing at
least five Business Days prior to the date of the consummation of the Permitted
Reorganization.

 

Article IX

 

COMPANY GUARANTEE

 

SECTION 9.01.     The Guarantee. The Company hereby unconditionally guarantees
the full and punctual payment (whether at stated maturity, upon acceleration or
otherwise) of the principal of and interest on each Loan owing by any Subsidiary
Borrower pursuant to this Agreement, and the full and punctual payment of all
other amounts payable by any Subsidiary Borrower under this Agreement or any
other Loan Document, in each case, within three Business Days after written
demand therefor shall have been received by the Company from the Administrative
Agent (such guarantee, including the obligations of the Company thereunder as
set forth in this Article IX, the “Company Guarantee”).

 

SECTION 9.02.     Guarantee Unconditional. The obligations of the Company under
the Company Guarantee shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:

 

(a)       any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of any Subsidiary Borrower under this Agreement or any
other Loan Document, by operation of law or otherwise;

 

(b)       any modification or amendment of or supplement to this Agreement or
any other Loan Document;

 

(c)       any change in the corporate existence, structure or ownership of any
Subsidiary Borrower or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting such Subsidiary Borrower or its assets or any
resulting release or discharge of any obligation of any Subsidiary Borrower
contained in this Agreement or any other Loan Document;

 

(d)       the existence of any claim, set-off or other rights that the Company
may have at any time against any Subsidiary Borrower, the Administrative Agent,
any Lender or any other Person, whether in connection herewith or any unrelated

 





119

--------------------------------------------------------------------------------

 

transactions; provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

 

(e)       any invalidity or unenforceability relating to or against any
Subsidiary Borrower for any reason of this Agreement or any other Loan Document,
or any provision of applicable law or regulation purporting to prohibit the
payment by any Subsidiary Borrower of the principal of or interest on any Loan
or any other amount payable by it under this Agreement or any other Loan
Document; or

 

(f)       any other act or omission by any Subsidiary Borrower, the
Administrative Agent, any Lender or any other Person which might, but for the
provisions of this Section 9.02, constitute a legal or equitable discharge of
the Company’s obligations under the Company Guarantee (other than as set forth
in Section 9.03).

 

SECTION 9.03.     Discharge; Reinstatement in Certain Circumstances. The
Company’s obligations under the Company Guarantee with respect to the
obligations of a Subsidiary Borrower shall remain in full force and effect until
the earlier of (a) the date on which the Commitments shall have terminated and
the principal of and interest on the Loans owing by such Subsidiary Borrower and
all other amounts payable by such Subsidiary Borrower under this Agreement shall
have been paid in full, (b) the date on which, following a Subsidiary Borrower
Termination Event with respect to such Subsidiary Borrower, the obligations of
the Lenders to extend Loans to such Subsidiary Borrower shall have been
terminated and the principal of and interest on the Loans of such Subsidiary
Borrower and all other amounts payable by such Subsidiary Borrower under this
Agreement shall have been paid in full and (c) the date on which, following the
designation of such Subsidiary as an Ineligible Subsidiary pursuant to Section
2.19(c), the principal of and interest on the Loans owing by such Subsidiary
Borrower, if any, and all other amounts payable by such Subsidiary Borrower
under this Agreement shall have been paid in full; provided, however, that the
Company may be released from any of its obligations under the Company Guarantee
by the Administrative Agent with the written consent of all the Lenders as set
forth in Section 8.01(a). If at any time any payment of the principal of or
interest on any Loan or any other amount payable by any Subsidiary Borrower
under this Agreement is rescinded or must be otherwise restored or returned upon
the insolvency, bankruptcy or reorganization of such Subsidiary Borrower, or
otherwise, the Company’s obligations under the Company Guarantee with respect to
such payment shall be reinstated at such time as though such payment had been
due but not made at such time.

 

SECTION 9.04.     Waiver by the Company. The Company irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action not provided for
herein be taken by any Person against any Subsidiary Borrower or any other
Person.

 





120

--------------------------------------------------------------------------------

 

SECTION 9.05.     Taxes. Section 2.14 shall apply mutatis mutandis to any
payment made by the Company on behalf of a Subsidiary Borrower pursuant to the
Company Guarantee. 

 

[Remainder of the page intentionally blank]






 



121

--------------------------------------------------------------------------------